Exhibit 10.5
 
 
REVOLVING CREDIT AGREEMENT
dated as of February 28, 2007
among
ERP OPERATING LIMITED PARTNERSHIP,
THE BANKS LISTED HEREIN,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Book Runner,
J.P. MORGAN SECURITIES INC.
as Joint Lead Arranger and Joint Book Runner,
SUNTRUST BANK,
as Documentation Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
WELLS FARGO BANK, N.A.,
as Documentation Agent,
LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent,
THE ROYAL BANK OF SCOTLAND plc,
as Documentation Agent,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
 
 

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT, dated as of February 28, 2007, is
among ERP OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS party
hereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, SUNTRUST BANK, as Documentation Agent, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK, N.A., as
Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent,
THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent.
WITNESSETH
          WHEREAS, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          I.1 Definitions. The following terms, as used herein, have the
following meanings:
          “Absolute Rate Auction” means a solicitation of Money Market Quotes
setting forth Money Market Absolute Rates pursuant to Section 2.3.
          “Acquisition Property” means a property acquired by the Borrower or
its Consolidated Subsidiaries or Investment Affiliates (whether by purchase,
merger or other corporate transaction and including acquisitions from taxable
REIT subsidiaries owned by Borrower).
          “Acquisition Property Value” means the greater of (a) the EBITDA
generated by an Acquisition Property divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Acquisition Property owned by a Consolidated
Subsidiary or an Investment Affiliate), or (b) the undepreciated book value
(cost basis plus improvements) of an Acquisition Property (or Borrower’s Share
thereof with respect to any Acquisition Property owned by a Consolidated
Subsidiary or an Investment Affiliate). An Acquisition Property will be valued
as a Stabilized

 



--------------------------------------------------------------------------------



 



Property following the sixth full fiscal quarter after the fiscal quarter in
which such Acquisition Property was first acquired.
          “Additional Cost Rate” has the meaning set forth in Schedule 1.1
attached hereto.
          “Administrative Agent” shall mean Bank of America, N.A., in its
capacity as Administrative Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.
          “Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
          “Agreement” shall mean this Revolving Credit Agreement as the same may
from time to time hereafter be modified, supplemented or amended.
          “Alternate Currency” means the lawful currency of any of (i) the
United Kingdom (British Pounds Sterling) or (ii) the European Economic Union
(Euros). For all purposes of this Agreement, including without limitation the
calculation of the Dollar Equivalent Amount at any time and from time to time,
each Alternate Currency will be marked-to-market on the last Business Day of
each month and immediately prior to each Borrowing.
          “Alternate Currency Commitment” means with respect to each Bank, the
amount set forth under the name of such Bank on the signature pages hereof as
its commitment for Loans in Alternate Currencies (and, for each Bank which is an
Assignee, the amount set forth in the Transfer Supplement entered into pursuant
to Section 9.6(c) as the Assignee’s Alternate Currency Commitment) and Dollars,
as such amount may be reduced from time to time pursuant to Section 2.11(e) or
in connection with an assignment to an Assignee, and as such amount may be
increased in connection with an assignment from an Assignor or pursuant to
Section 2.1(b). The initial aggregate Dollar Equivalent Amount of the Banks’
Alternate Currency Commitments is $300,000,000.
          “Alternate Currency Letter of Credit” means a Letter of Credit
denominated in Alternate Currency.
          “Alternate Currency Sublimit” means, a Dollar Equivalent Amount of
Loans denominated in an Alternate Currency and Alternate Currency Letter(s) of
Credit (and, to the extent expressly provided herein, Loans and Letters of
Credit

2



--------------------------------------------------------------------------------



 



denominated in Dollars), equal to the aggregate Dollar Equivalent Amount of the
Banks’ Alternate Currency Commitments, as such amount may be increased in
accordance with Section 2.1(b) from time to time.
          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.
          “Applicable Lending Office” means, with respect to any Bank, (i) in
the case of its Base Rate Loans or Swingline Loans, its Domestic Lending Office,
(ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and
(iii) in the case of its Money Market Loans, its Money Market Lending Office.
          “Applicable Margin” means, with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin. In
the event that the Borrower receives Credit Ratings that are not equivalent, the
Applicable Margin shall be based upon the higher of the Credit Ratings from S&P
or Moody’s. In the event that only one (1) Rating Agency has set the Borrower’s
Credit Rating, then the Applicable Margin shall be based on such single Credit
Rating.

3



--------------------------------------------------------------------------------



 



                  Range of   Applicable         Borrower’s   Margin for    
Applicable   Credit Rating   Base Rate     Margin for Euro   (S&P/Moody’s  
Loans     Dollar Loans   Ratings)   (% per annum)     (% per annum)  
Non-Investment Grade
    0.250       1.000  
BBB-/Baa3
    0.0       0.750  
BBB/Baa2
    0.0       0.475  
BBB+/Baa1
    0.0       0.375  
A-/A3
    0.0       0.325  
A/A2 or better
    0.0       0.300  

          “Approved Bank” shall mean banks which have (i)(a) a minimum net worth
of $500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum
long term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.
          “Assignee” has the meaning set forth in Section 9.6(c).
          “Bank” means each bank listed on the signature pages hereof, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors and each Designated Lender; provided, however, that the term “Bank”
shall exclude each Designated Lender when used in reference to a Committed Loan,
the Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Money Market Loan shall, subject
to Section 9.6(d), have the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article IX) and obligations of a Bank
associated with holding such Money Market Loan.
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Bank serving as the Administrative Agent as its “prime rate.” The “prime rate”
is a rate set by Bank of America, N.A. based upon various factors including Bank
of America, N.A.’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced

4



--------------------------------------------------------------------------------



 



rate. Any change in such rate announced by the Bank serving as the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
          “Base Rate Loan” means a Committed Loan made or to be made by a Bank
as a Base Rate Loan in accordance with the applicable Notice of Borrowing or
Notice of Interest Rate Election or pursuant to Article VIII.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means ERP Operating Limited Partnership, an Illinois
limited partnership.
          “Borrower’s Share” means Borrower’s or EQR’s share of the liabilities
or assets, as the case may be, of an Investment Affiliate or Consolidated
Subsidiary as reasonably determined by Borrower based upon Borrower’s or EQR’s
economic interest in such Investment Affiliate or Consolidated Subsidiary, as
the case may be, as of the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to close (i) in Dallas,
Texas and/or New York City, and (ii) in the case of Euro-Dollar Loans, in
London, England and/or Dallas, Texas, and (iii) in the case of Letters of Credit
transactions for a particular Fronting Bank, in the place where its office for
issuance or administration of the pertinent Letter of Credit is located and/or
Dallas, Texas and/or New York City, and (iv) if such reference relates to the
date on which any amount is to be paid or made available in an Alternate
Currency, the principal financial center in the country of such Alternate
Currency, as well as the city in the country from which any Bank shall be
funding such Alternate Currency Loan.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person
          “Capital Reserve” shall mean $200 per year.

5



--------------------------------------------------------------------------------



 



          “Cash and Cash Equivalents” shall mean unrestricted (notwithstanding
the foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, foreign deposits, domestic and foreign certificates of
deposit, bankers acceptances (foreign and domestic), commercial paper in Dollars
or an Alternate Currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
          “Committed Borrowing” has the meaning set forth in Section 1.3.

6



--------------------------------------------------------------------------------



 



          “Committed Loan” means a loan made or to be made by a Bank pursuant to
Section 2.1, as well as Loans required to be made by a Bank pursuant to
Section 2.16 to reimburse a Fronting Bank for a Letter of Credit that has been
drawn upon; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Committed Loan” shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.
          “Commitment” means, with respect to each Bank, the sum of its Dollar
Commitment and its Alternate Currency Commitment.
          “Condo Property” means a Property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates, where such property is being
positioned or held for sale as condominium units.
          “Condo Property Value” means the undepreciated book value (cost basis
plus improvements) of the Condo Property.
          “Consolidated EBITDA” means, for any twelve (12) month period, net
earnings (loss), inclusive of the net incremental gains (losses) on sales of
condominium units, Raw Land and other non-depreciated Properties, and exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
depreciable Properties, as reflected in reports filed by Borrower pursuant to
the Securities Exchange Act of 1934, as amended, before deduction (including
amounts reported in discontinued operations), for (i) depreciation and
amortization expense and other non-cash items as determined in good faith by
Borrower for such period, (ii) Interest Expense for such period, (iii) Taxes for
such period, (iv) the gains (and plus the losses) from extraordinary items, and
(v) the gains (and plus the losses) from non-recurring items, as determined in
good faith by Borrower, for such period, all of the foregoing without
duplication. In each case, amounts shall be reasonably determined by Borrower in
accordance with GAAP, except to the extent that GAAP by its terms shall not
apply with respect to the determination of non-cash and non-recurring items and
except that such net earnings (loss) shall only include Borrower’s Share of such
net earnings (loss) attributable to Consolidated Subsidiaries and shall include,
without duplication, Borrower’s Share of the net earnings (loss), inclusive of
the net incremental gains (losses) on sales of condominium units, Raw Land and
other non-depreciated Properties, and exclusive of net derivative gains
(losses) and gains (losses) on the dispositions of depreciable Properties, of
any Investment Affiliate before deduction (including amounts reported in
discontinued operations) for (i) depreciation and amortization expense and other
non-cash items of such Investment Affiliate as determined in good faith by
Borrower for such period, (ii) Interest Expense of such Investment Affiliate for
such period, (iii) Taxes of such Investment Affiliate for such period, (iv) the
gains (and plus the losses) from extraordinary items of such Investment

7



--------------------------------------------------------------------------------



 



Affiliate, and (v) the gains (and plus the losses) from non-recurring items of
such Investment Affiliate as determined in good faith by Borrower for such
period.
          “Consolidated Subsidiary” means at any date any Person which is
consolidated with Borrower or EQR in accordance with GAAP.
          “Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).
          “Construction Property Value” means the greater of (a) the EBITDA
generated by a Construction Property divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Construction Property owned by a Consolidated
Subsidiary or an Investment Affiliate), or (b) the undepreciated book value
(cost basis plus improvements) of a Construction Property (or Borrower’s Share
thereof with respect to any Construction Property owned by a Consolidated
Subsidiary or an Investment Affiliate). A Construction Property will be valued
as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which such Construction Property was first completed.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (I) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (II) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the

8



--------------------------------------------------------------------------------



 



maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as recorded on the balance sheet and
on the footnotes to the most recent financial statements of Borrower required to
be delivered pursuant to Section 4.4 hereof. Notwithstanding anything contained
herein to the contrary, guarantees of completion shall not be deemed to be
Contingent Obligations unless and until a claim for payment or performance has
been made thereunder, at which time any such guaranty of completion shall be
deemed to be a Contingent Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to Borrower), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
such other Person has delivered Cash or Cash Equivalents to secure all or any
part of such Person’s guaranteed obligations and (ii) in the case of a guaranty
(whether or not joint and several) of an obligation otherwise constituting
Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting
Indebtedness of such Person. Notwithstanding anything contained herein to the
contrary, (xx) “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn, and (yy) the aggregate amount of all Contingent Obligations
of any Consolidated Subsidiary or Investment Affiliate (except to the extent
that any such Contingent Obligation is recourse to the Borrower or EQR) which
would otherwise exceed the total capital contributions of the Borrower and EQR
to such entity, together with the amount of any unfunded obligations of the
Borrower or EQR to make such additional equity contributions to such entity that
could be legally enforced by a creditor of such entity shall be deemed to be
equal to the amount of such capital contributions and equity or loan
commitments. All matters constituting “Contingent Obligations” shall be
calculated without duplication.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of EQR, the
Borrower or any Consolidated Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period, Interest Expense for such period
plus scheduled principal amortization (excluding any individual scheduled
principal

9



--------------------------------------------------------------------------------



 



payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of Borrower or EQR (excluding
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), on a
consolidated basis, plus Borrower’s Share of scheduled principal amortization
for such period on all Indebtedness of all Consolidated Subsidiaries and
Investment Affiliates for which there is no recourse to EQR or Borrower (or any
Property thereof), plus, without duplication, EQR’s and Borrower’s actual or
potential liability for principal amortization (excluding any individual
scheduled principal payment which exceeds 25% of the original principal amount
of an issuance of Indebtedness) for such period on all Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates that is recourse to EQR or
Borrower (or any Property thereof).
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
          “Default Rate” has the meaning set forth in Section 2.6(d).
          “Designated Lender” means a special purpose corporation that (i) shall
have become a party to this Agreement pursuant to Section 9.6(d), and (ii) is
not otherwise a Bank.
          “Designated Lender Notes” means promissory notes of the Borrower,
substantially in the form of Exhibit A-1 hereto, evidencing the obligation of
the Borrower to repay Money Market Loans made by Designated Lenders, and
“Designated Lender Note” means any one of such promissory notes issued under
Section 9.6(d) hereof.
          “Designating Lender” shall have the meaning set forth in
Section 9.6(d) hereof.
          “Designation Agreement” means a designation agreement in substantially
the form of Exhibit G attached hereto, entered into by a Bank and a Designated
Lender and accepted by the Administrative Agent.
          “Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or the
Borrower’s

10



--------------------------------------------------------------------------------



 



Share of the cost of such projects under development and construction in the
case of assets owned by Consolidated Subsidiaries or Investment Affiliates.
          “Documentation Agents” means SUNTRUST BANK, WACHOVIA BANK, NATIONAL
ASSOCIATION, WELLS FARGO BANK, N.A., LASALLE BANK NATIONAL ASSOCIATION, THE
ROYAL BANK OF SCOTLAND plc, and U.S. BANK NATIONAL ASSOCIATION, in their
capacities as Documentation Agents hereunder, and their permitted successors in
such capacity in accordance with the terms of this Agreement.
          “Dollar Commitment” means with respect to each Bank, the amount set
forth under the name of such Bank on the signature pages hereof as its
commitment for Loans and Letters of Credit in Dollars (and, for each Bank which
is an Assignee, the amount set forth in the Transfer Supplement entered into
pursuant to Section 9.6(c) as the Assignee’s Dollar Commitment), as such amount
may be reduced from time to time pursuant to Section 2.11(e) or in connection
with an assignment to an Assignee, and as such amount may be increased in
connection with an assignment from an Assignor. The initial aggregate amount of
the Banks’ Dollar Commitments is $1,200,000,000.
          “Dollar Equivalent Amount” means, at any time, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Fronting Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent revaluation date pursuant to Section 2.20) for the purchase of
Dollars with such Alternate Currency.
          “Dollar Sublimit” means, an amount of Loans and Letters of Credit
denominated in Dollars equal to One Billion Two Hundred Million Dollars
($1,200,000,000), as the same may be decreased in accordance with the provisions
of this Agreement.
          “Dollars” and “$” mean the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower and the Administrative Agent.
          “Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or

11



--------------------------------------------------------------------------------



 



partnership not owned (directly or indirectly) by Borrower shall be preference
interests or preference units, respectively, and which limited liability
company, corporation or limited partnership, as the case may be (collectively, a
“Down REIT Guarantor”), has executed and delivered to the Administrative Agent,
on behalf of the Banks, (i) a Guaranty of Payment in the form attached hereto as
Exhibit H (a “Down REIT Guaranty”), (ii) all documents reasonably requested by
the Administrative Agent relating to the existence of such Down REIT Guarantor,
and the authority for and validity of such Down REIT Guaranty, including,
without limitation, the organizational documents of such Down REIT Guarantor,
modified or supplemented prior to the date of such Down REIT Guaranty, each
certified to be true, correct and complete by such Down REIT Guarantor, not more
than ten (10) days prior to the date of such Down REIT Guaranty, together with a
good standing certificate from the Secretary of State (or the equivalent
thereof) of the State of formation of such Down REIT Guarantor, to be dated not
more than ten (10) days prior to the date of such Down REIT Guaranty, as well as
authorizing resolutions in respect of such Down REIT Guaranty, and (iii) an
opinion of counsel with respect to such Down REIT Guarantor and Down REIT
Guaranty, in form and substance reasonably acceptable to the Administrative
Agent, with respect to due organization, existence, good standing and authority,
and validity and enforceability of such Down REIT Guaranty. In addition, for
purposes of this definition, a Down REIT Guaranty shall not be deemed to
constitute Unsecured Debt of the applicable Down REIT Guarantor.
          “Down REIT Guarantor” shall have the meaning set forth in the
definition of Down REIT.
          “Down REIT Guaranty” shall have the meaning set forth in the
definition of Down REIT.
          “Down REIT Guaranty Proceeds” shall have the meaning set forth in
Section 9.18(a) hereof.
          “EBITDA” means, for any twelve (12) month period, net earnings (loss),
exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of Properties, before deduction (including amounts reported in
discontinued operations) for (i) depreciation and amortization expense and other
non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring items, as determined in good faith by
Borrower, all of the foregoing without duplication. In each case, amounts shall
be reasonably determined by Borrower in accordance with GAAP, except to the
extent that GAAP by its terms shall not apply with respect to the determination
of non-cash and non-recurring items. EBITDA shall not be deemed to include
corporate level general and administrative expenses and other corporate
expenses, such as land holding costs,

12



--------------------------------------------------------------------------------



 



employee and trustee stock and stock option expenses and pursuit costs
write-offs, all as determined in good faith by Borrower.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Eligible Liabilities” has the meaning set forth in Schedule 1.1
attached hereto.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).
          “Environmental Approvals” means any permit, license, approval, ruling,
variance, exemption or other authorization required under applicable
Environmental Laws.
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or emissions, discharges or releases
of Materials of Environmental Concern into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern or the
clean up or other remediation thereof.

13



--------------------------------------------------------------------------------



 



          “EQR” means Equity Residential, a Maryland real estate investment
trust, the sole general partner of the Borrower.
          “EQR Guaranty” means the Guaranty of Payment, dated as of the date
hereof, executed by EQR in favor of Administrative Agent and the Banks.
          “EQR 2005 Form 10-K” means EQR’s annual report on Form 10-K for 2005,
as filed with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.
          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
          “Euro-Dollar Business Day” means any Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
          “Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank
as a Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or
Notice of Interest Rate Election.
          “Euro-Dollar Rate” means, for any applicable Interest Period for any
Euro-Dollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar or the applicable Alternate Currency, as the case may be, deposits (for
delivery on the first day of such Interest Period) with a term equivalent such
Interest Period. If such rate is not available at such time for any reason, the
“Euro-Dollar Rate” for such Interest Period shall be the rate per annum

14



--------------------------------------------------------------------------------



 



determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Euro-Dollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
          “Euro-Dollar Reserve Percentage” means, with respect to any applicable
Interest Period, for any day that percentage (expressed as a decimal) which is
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including basic, supplemental, emergency, special and marginal
reserves) generally applicable to financial institutions regulated by the
Federal Reserve Board comparable in size and type to the Person serving as the
Administrative Agent under Regulation D of the Federal Reserve Board, in respect
of “Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.
          “Event of Default” has the meaning set forth in Section 6.1.
          “Existing Revolving Credit Agreement” has the meaning set forth in
Section 3.1(e).
          “Facility Fee” has the meaning set forth in Section 2.8(a).
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

15



--------------------------------------------------------------------------------



 



          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.
          “Fees Rule” has the meaning set forth in Schedule 1.1 attached hereto.
          “Financing Partnership” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and EQR.
          “FIN46(R)” has the meaning set forth in the definition of “GAAP”.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and EQR which shall be
the twelve (12) month period ending on the last day of December in each year.
          “Fixed Charges” for any twelve (12) month period means (without
duplication) the sum of (i) Debt Service for such period, (ii) the product of
the average number of apartment units owned (directly or beneficially) by
Borrower, EQR, or any wholly-owned Subsidiary of either or both during such
period and the Capital Reserve for such period, (iii) Borrower’s Share of the
aggregate sum of the product of the average number of apartment units owned
(directly or beneficially) by each Consolidated Subsidiary (other than
wholly-owned Subsidiaries of Borrower and/or EQR) and Investment Affiliate
during such period and the Capital Reserve for such period, (iv) dividends on
preferred units payable by Borrower during such period, and (v) distributions
made by the Borrower during such period to EQR for the purpose of paying
dividends on preferred shares in EQR.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means 6.75%.
          “Fronting Bank” shall mean Bank of America, N.A., JPMorgan Chase Bank,
N.A., or such other Bank which has notified the Administrative Agent that it is
willing to be a Fronting Bank and which is designated by Borrower in its Notice
of

16



--------------------------------------------------------------------------------



 



Borrowing as the Bank which shall issue a Letter of Credit with respect to such
Notice of Borrowing.
          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination; provided,
however, that with respect to the financial covenants, including the related
definitions, (i) GAAP shall be deemed modified to eliminate the effect of FASB
Interpretations No. 46(R), Consolidation of Variable Interest Entities, an
Interpretation of Accounting Research Bulletin (ARB) No. 51 (“FIN 46(R)”),
issued by the Financial Accounting Standards Board, on the operation of such
covenants, and (ii) only Borrower’s Share of any income, expense, assets and
liabilities of any Consolidated Subsidiary or Investment Affiliate shall be
taken into account.
          “Gross Asset Value” means, (i) the Stabilized Property Value, plus
(ii) the Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of a non-wholly owned Consolidated
Subsidiary or by an Investment Affiliate) owned by any such Consolidated
Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of the
undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been in if it
had not been so converted or made.
          “Increase Option” has the meaning set forth in Section 2.1(b).
          “Indebtedness”, as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by

17



--------------------------------------------------------------------------------



 



Securities or other similar instruments, (c) all reimbursement obligations,
contingent or otherwise, of such Person with respect to letters of credit
actually issued for such Person’s account or upon such Person’s application,
(d) all obligations of such Person to pay the deferred and unpaid purchase price
of Property except (i) any such deferred and unpaid purchase price that
constitutes an accrued expense or trade payable, and (ii) any deferred and
unpaid purchase price under a contract which, in accordance with GAAP would not
be included as a liability on the liability side of the balance sheet of such
Person, (e) all obligations in respect of Capital Leases (including ground
leases) of such Person, (f) all indebtedness, obligations or other liabilities
of such Person or others secured by a Lien on any asset of such Person, whether
or not such indebtedness, obligations or liabilities are assumed by, or are a
personal liability of such Person, in the case of items of Indebtedness incurred
under clauses (a), (b), (c) and (d) to the extent that any such items (other
than letters of credit), in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person,
exclusive, however, of all accounts payable, accrued interest and expenses,
prepaid rents, security deposits, tax liabilities and dividends and
distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate and whose obligee is Borrower, EQR or any wholly-owned Consolidated
Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized (excluding the
interest component of Capital Leases, as well as interest expense covered by an
interest reserve established under a loan facility, as well as any interest
expense under any construction loan or construction activity that under GAAP is
required to be capitalized) of Borrower or EQR (excluding nonrecurring
prepayment premiums or penalties and any such interest expense accrued or
capitalized on Indebtedness of any Consolidated Subsidiary or Investment
Affiliate), including without limitation all commissions, discounts and other
fees and charges owed with respect to drawn letters of credit, amortized costs
of Interest Rate Contracts incurred on or after the Closing Date and the
Facility Fees payable to the Banks in accordance with Section 2.8, plus
Borrower’s Share of accrued or paid interest with respect to any Indebtedness of
Consolidated Subsidiaries or Investment Affiliates for which there is no
recourse to EQR or Borrower, plus, without duplication, EQR’s and Borrower’s
actual or potential liability for accrued, paid or capitalized interest
(excluding

18



--------------------------------------------------------------------------------



 



nonrecurring prepayment premiums or penalties and the interest component of
Capital Leases, as well as excluding interest expense covered by an interest
reserve established under a loan facility, as well as any interest expense under
any construction loan or construction activity that under GAAP is required to be
capitalized) with respect to Indebtedness of Consolidated Subsidiaries or
Investment Affiliates that is recourse to EQR or Borrower, calculated for all
Fixed Rate Indebtedness at the actual interest rate in effect with respect to
all Indebtedness outstanding as of the last day of such period and, in the case
of all Floating Rate Indebtedness, the actual rate of interest in effect with
respect to such Floating Rate Indebtedness outstanding for the period during
which no Interest Rate Contract is in effect, and, during the period that an
Interest Rate Contract is in effect with respect to such Floating Rate
Indebtedness, the strike rate payable under such Interest Rate Contract if lower
than the actual rate of interest.
          “Interest Period” means:
     (1) with respect to each Euro-Dollar Borrowing, the period commencing on
the date of such Borrowing specified in the Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 1, 2, 3
or 6 months thereafter (or such shorter period, but in no event less than
7 days, as Borrower may request, subject to the approval of the Administrative
Agent), as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
     (b) any such Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
     (c) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
     (2) Intentionally Omitted.
     (3) with respect to each Money Market LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Money Market Quote Request and
ending such number of months thereafter (or for a period of less than one month
but in no

19



--------------------------------------------------------------------------------



 



event less than seven (7) days) as the Borrower may elect in accordance with
Section 2.3; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
     (b) any such Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
     (c) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
     (4) with respect to each Money Market Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Money Market
Quote Request and ending such number of days thereafter (but not less than seven
(7) days, or more than 180 days) as the Borrower may elect in accordance with
Section 2.3; provided that:
     (a) any such Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day; and
     (b) any such Interest Period which would otherwise end after the Maturity
Date shall end on the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Investment Affiliate” means any Person in whom EQR or Borrower holds
an equity interest, directly or indirectly, other than Consolidated
Subsidiaries, excluding the effects of consolidation required by FIN46(R),
Military Housing Affiliates and Securities and other passive interests.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt, or if no such rating has been issued, a “shadow”
rating, of BBB- or better from S&P or Fitch, or a rating or “shadow” rating of
Baa3 or better from Moody’s. Any such “shadow” rating shall be evidenced by a
letter from the applicable Rating Agency or

20



--------------------------------------------------------------------------------



 



by such other evidence as may be reasonably acceptable to the Administrative
Agent (as to any such other evidence, the Administrative Agent shall present the
same to, and discuss the same with, the Banks).
          “Investment Mortgages” means mortgages securing indebtedness directly
or indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.
          “Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).
          “Joint Lead Arrangers” means Banc of America Securities LLC and J.P.
Morgan Securities Inc.
          “Joint Venture Parent” means Borrower , EQR or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 20% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property. In addition, the relationship of a Joint Venture Parent as a
tenant in common in any asset with other tenants in common in the same asset
shall be treated as if such relationship were a general partnership for purposes
of this definition. For purposes of the definition of Unencumbered Asset Value,
a Joint Venture Subsidiary shall be deemed to include any entity (other than a
Financing Partnership) in which a Qualified Joint Venture Partner owns the
balance of the interests.
          “Letter(s) of Credit” has the meaning provided in Section 2.2(b).
          “Letter of Credit Collateral” has the meaning provided in Section 6.4.
          “Letter of Credit Collateral Account” has the meaning provided in
Section 6.4.
          “Letter of Credit Documents” has the meaning provided in Section 2.16.

21



--------------------------------------------------------------------------------



 



          “Letter of Credit Usage” means at any time the sum of (i) the
aggregate maximum amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate amount of the Borrower’s unpaid obligations
under this Agreement in respect of the Letters of Credit.
          “LIBOR Auction” means a solicitation of Money Market Quotes setting
forth Money Market Margins based on the Euro-Dollar Rate pursuant to
Section 2.3.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest in respect of such asset. For the purposes of this Agreement,
the Borrower, EQR or any Subsidiary of either or both shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
          “Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan
or a Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.
          “Loan Documents” means this Agreement, the Notes, the EQR Guaranty,
each Qualified Borrower Guaranty, the Letter(s) of Credit, the Letter of Credit
Documents and any Down REIT Guaranty.
          “Mandatory Cost” has the meaning set forth in Schedule 1.1 attached
hereto.
          “Margin Stock” shall have the meaning provided such term in
Regulation U.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely, (i) impair the ability of the Borrower
and/or EQR and their Consolidated Subsidiaries, taken as a whole, to perform
their respective obligations under the Loan Documents or (ii) impair the ability
of Administrative Agent or the Banks to enforce the Loan Documents.
          “Material Plan” means at any time a Plan or Plans having aggregate
Unfunded Liabilities in excess of $5,000,000.

22



--------------------------------------------------------------------------------



 



          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be February 28, 2012, unless
accelerated pursuant to the terms hereof or extended pursuant to Section 2.9(b)
hereof.
          “Military Housing” shall mean projects, the primary purpose of which
is the acquisition, development, construction, maintenance and operation of
military family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.
          “Military Housing Affiliates” shall mean any Consolidated Subsidiary
or Investment Affiliate of the Borrower or EQR which only has an investment in
Military Housing.
          “Money Market Absolute Rate” has the meaning set forth in
Section 2.3(d).
          “Money Market Absolute Rate Loan” means a loan made or to be made by a
Bank pursuant to an Absolute Rate Auction.
          “Money Market Borrowing” has the meaning set forth in Section 1.3.
          “Money Market Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
          “Money Market LIBOR Loan” means a loan made or to be made by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate pursuant to Article VIII).
          “Money Market Loan” means a Money Market LIBOR Loan or a Money Market
Absolute Rate Loan.
          “Money Market Margin” has the meaning set forth in Section 2.3(d)(2).

23



--------------------------------------------------------------------------------



 



          “Money Market Quote” means an offer by a Bank to make a Money Market
Loan in accordance with Section 2.3.
          “Money Market Quote Request” shall have the meaning set forth in
Section 2.3(b).
          “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five year period.
          “Multifamily Residential Property Mortgages” means Investment
Mortgages issued by any Person engaged primarily in the business of developing,
owning, and managing multifamily residential property.
          “Multifamily Residential Property Partnership Interests” means
partnership or joint venture interests, or common or preferred stock, or
membership, trust or other equity interests issued by any Person engaged
primarily in the business of developing, owning, and managing multifamily
residential property, but excluding Securities.
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
Governmental Authority, or (b) any financial covenant (such as a limitation on
secured indebtedness) given for the benefit of any Person that may be violated
by the granting of any Lien on any Property to secure any or all of the
Obligations.
          “Net Income” means, for any period, the net earnings (or loss) after
Taxes of the Borrower, on a consolidated basis, for such period calculated in
conformity with GAAP.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount, using a discount rate equal to the Base Rate in effect as of the date of
such calculation.

24



--------------------------------------------------------------------------------



 



          “Non-Multifamily Residential Property” means Property which is not
(i) used for lease, operation or use as a multifamily residential property,
(ii) Unimproved Assets or Raw Land, (iii) Securities, (iv) Multifamily
Residential Property Mortgages, or (v) Multifamily Residential Property
Partnership Interests.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness
or (ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.
          “Non-Stabilized Property” means any Property owned or leased by
Borrower, EQR, a Consolidated Subsidiary or an Investment Affiliate that is not
a Stabilized Property.
          “Non-Stabilized Property Value” means, the sum of (i) the aggregate
Acquisition Property Value, (ii) the aggregate Construction Property Value,
(iii) the aggregate Redevelopment Property Value, (iv) the aggregate Condo
Property Value, (v)the aggregate value of any Acquisition Property that was
classified as a “Non-Stabilized Property” as of September 30, 2006 pursuant to
the Existing Revolving Credit Agreement, valued for a period of six fiscal
quarters at the greater of (1) the Property EBITDA divided by FMV Cap Rate (or
Borrower’s Share thereof with respect to any such Non-Stabilized Property owned
by a Consolidated Subsidiary or an Investment Affiliate), and (2) undepreciated
book value (cost basis plus improvements) (or Borrower’s Share thereof with
respect to any such Non-Stabilized Property owned by a Consolidated Subsidiary
or an Investment Affiliate) and thereafter shall be valued as a Stabilized
Property. All such Acquisition Properties described under clause (v) shall be
valued as a Stabilized Property following the sixth full fiscal quarter after
the date of this Agreement.
          “Notes” means promissory notes of the Borrower or any Qualified
Borrower, substantially in the form of Exhibits A-1, A-2 and A-3 hereto,
evidencing the obligation of the Borrower or any Qualified Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.

25



--------------------------------------------------------------------------------



 



          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.6.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Bank, any Person controlling such
Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “Participating Member State” has the meaning set forth in Schedule 1.1
attached hereto.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Period Fraction” means, with respect to any period of time, a
fraction, the numerator of which is the actual number of days in such period,
and the denominator of which is three hundred and sixty (360).
          “Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.
          “Permitted Liens” means:
     a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

26



--------------------------------------------------------------------------------



 



     d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Property to which it is
attached or for which it is listed;
     g. Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, Borrower, or any Subsidiary,
or (ii) which are being contested in good faith by appropriate proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings;
     h. Liens on Property of the Borrower, EQR or the Subsidiaries of either or
both (other than Qualifying Unencumbered Property) securing Indebtedness which
may be incurred or remain outstanding without resulting in an Event of Default
hereunder; and
     i. Liens in favor of the Borrower, EQR or a Consolidated Subsidiary against
any asset of Borrower, any Consolidated Subsidiary or any Investment Affiliate.

27



--------------------------------------------------------------------------------



 



          “Person” means an individual, a corporation, a partnership, an
association, a trust, a limited liability company or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “principal financial center” means, when used in reference to an
Alternate Currency, (a) in the case of British Pounds Sterling, London, England,
and (b) in the case of Euros, Frankfurt am Main, Germany.
          “Pro Rata Share” means, with respect to any Bank, as applicable, (a) a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Bank’s Dollar Commitment and the denominator of which shall be the
aggregate amount of all of the Banks’ Dollar Commitments, (b) a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Alternate Currency Commitment and the denominator of which shall be the
aggregate amount of all of the applicable Banks’ Alternate Currency Commitments,
or (c) a fraction (expressed as a percentage), the numerator of which shall be
such Bank’s Commitment and the denominator of which shall be the aggregate
amount of all of the Banks’ Commitments, in each case as adjusted from time to
time in accordance with the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
or leased by such Person.
          “Public Debt” shall have the meaning set forth in Section 9.18(a)
hereof.
          “Qualified Borrower” means a foreign or domestic limited partnership,
limited liability company or other business entity duly organized under the laws
of its jurisdiction of formation of which the Borrower (or a Person that is
owned and controlled by the Borrower) is the sole general partner or managing
member, the Indebtedness of which, in all cases, can be guaranteed by the
Borrower pursuant to the provisions of the Borrower’s organizational documents
pursuant to the Qualified Borrower Guaranty, and with respect to which a
Qualified Borrower Guaranty has been executed and delivered.

28



--------------------------------------------------------------------------------



 



          “Qualified Borrower Guaranty” means a full and unconditional guaranty
of payment in the form of Exhibit I attached hereto, enforceable against
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Banks.
          “Qualified Institution” shall have the meaning set forth in
Section 9.6(c) hereof.
          “Qualified Joint Venture Partner” means (a) pension funds, insurance
companies, banks, investment banks or similar institutional entities, each with
significant experience in making investments in commercial real estate, and
(b) commercial real estate companies of similar quality and experience.
          “Qualifying Unencumbered Property” means any Property (including Raw
Land and Property with Development Activity) from time to time which is owned
directly or indirectly in fee (or ground leasehold) by Borrower, EQR, a
Financing Partnership or a Joint Venture Subsidiary, which (i) is Raw Land,
Construction Property, Redevelopment Property, Condo Property or an operating
multifamily residential property, (ii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by Borrower or
EQR subject) to a Lien which secures Indebtedness of any Person other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledge, and (iv) in the case of any Property that is owned by a
Subsidiary of the Borrower or EQR, is owned by a Subsidiary that does not have
any outstanding Unsecured Debt (other than those items of Indebtedness set forth
in clauses (d) or (e) of the definition of Indebtedness, those items of
Indebtedness set forth in clauses (d) or (e) of the definition of Indebtedness,
or any Contingent Obligation except for guarantees for borrowed money). In
addition, in the case of any Property that is owned by a Subsidiary of Borrower
and/or EQR, if such Subsidiary shall commence any proceeding under any
bankruptcy, insolvency or similar law, or any such involuntary case shall be
commenced against it and shall remain undismissed and unstayed for a period of
90 days, then, simultaneously with the occurrence of such conditions, such
Property shall no longer constitute a Qualifying Unencumbered Property.
Notwithstanding the foregoing, for the purposes of this definition, a Property
shall be deemed to be wholly-owned by Borrower if such Property shall be owned
by a Down REIT or a wholly-owned Subsidiary of such Down REIT.
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings
Inc.
          “Raw Land” means Real Property Assets upon which no material
improvements have been commenced.

29



--------------------------------------------------------------------------------



 



          “Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Redevelopment Property” means a property (other than a Condo
Property) owned by the Borrower or its Consolidated Subsidiaries or Investment
Affiliates where the existing building or other improvements or a portion
thereof are undergoing renovation and redevelopment that will either (a) disrupt
the occupancy of at least thirty percent (30%) of the square footage of such
property or (b) temporarily reduce the Consolidated EBITDA attributable to such
property by more than thirty percent (30%) as compared to the immediately
preceding comparable prior period.
          “Redevelopment Property Value” means the greater of (a) the EBITDA
generated by a Redevelopment Property for the quarter immediately prior to the
commencement of the redevelopment divided by the FMV Cap Rate (or Borrower’s
Share thereof with respect to any Redevelopment Property owned by a Consolidated
Subsidiary or an Investment Affiliate), and (b) the undepreciated book value
(cost basis plus improvements) of such Redevelopment Property (or Borrower’s
Share thereof with respect to any Redevelopment Property owned by a Consolidated
Subsidiary or an Investment Affiliate). A Redevelopment Property shall be valued
as a Stabilized Property following the sixth full fiscal quarter after the
fiscal quarter in which substantial completion of the redevelopment occurred.
          “Regulation U” means Regulation U of the Federal Reserve Board, as in
effect from time to time.
          “Required Banks” means at any time Banks having at least 51% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans (provided, that in the case of Swingline Loans,
the amount of each Bank’s funded participation interest in such Swingline Loans
shall be considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

30



--------------------------------------------------------------------------------



 



          “Secured Debt” means Indebtedness of EQR and Borrower (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of any Indebtedness of any Consolidated Subsidiary or
Investment Affiliate, (i) the payment of which is secured by a Lien on any
Property owned or leased by EQR, Borrower, or any Consolidated Subsidiary or
Investment Affiliate of either or both, or (ii) which is unsecured Indebtedness
of any Consolidated Subsidiary or Investment Affiliate of Borrower or EQR, which
Consolidated Subsidiary or Investment Affiliate is not a guarantor of the
Obligations and which Indebtedness is not recourse to the Borrower or EQR (other
than for Customary Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax
Exempt Indebtedness.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.
          “Sharing Event” means (i) the occurrence of an Event of Default with
respect to the Borrower or EQR under clauses (f) or (g) of Section 6.1,or
(ii) the acceleration of the Loans pursuant to Article VI.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Special Deposits” has the meaning set forth in Schedule 1.1 attached
hereto.
          “Spot Rate” means the rate determined by the Administrative Agent or
the Fronting Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the Fronting Bank shall obtain such spot rate from Reuters (or other
commercially available source providing quotations of the spot rate as selected
by Administrative Agent from time to time); and provided further that the
Fronting Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternate Currency.
          “Stabilized Property” means all Properties except (i) any Acquisition
Property, Construction Property or Redevelopment Property until such Property
has

31



--------------------------------------------------------------------------------



 



become a Stabilized Property in accordance with the definitions of Acquisition
Property Value, Construction Property Value and Redevelopment Property Value,
(ii) any Property described in clause (v) of the definition of Non-Stabilized
Property Value until such Property has become a Stabilized Property in
accordance with such definition, and (iii) any Condo Property.
          “Stabilized Property Value” means the EBITDA generated by a Stabilized
Property divided by the FMV Cap Rate (or Borrower’s Share thereof with respect
to any Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.
          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower and/or EQR.
          “Swingline Borrowing” has the meaning set forth in Section 1.3.
          “Swingline Commitment” has the meaning set forth in Section 2.18(a).
          “Swingline Lender” means Bank of America, N.A., in its capacity as
Swingline Lender hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.
          “Swingline Loan” means a loan made or to be made by the Swingline
Lender pursuant to Section 2.18.
          “Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as Syndication Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.9.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section

32



--------------------------------------------------------------------------------



 



4001(a)(2) of ERISA), or the incurrence of liability by any member of the ERISA
Group under Section 4064 of ERISA upon the termination of a Multiemployer Plan,
(iii) the filing of a notice of intent to terminate any Plan under Section 4041
of ERISA, other than in a standard termination within the meaning of
Section 4041 of ERISA, or the treatment of a Plan amendment as a distress
termination under Section 4041 of ERISA, (iv) the institution by the PBGC of
proceedings to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or cause a trustee to be appointed to
administer, any Plan or (v) any other event or condition that might reasonably
constitute grounds for the termination of, or the appointment of a trustee to
administer, any Plan or the imposition of any liability or encumbrance or Lien
on the Real Property Assets or any member of the ERISA Group under ERISA.
          “Unencumbered Asset Value” means the sum of (i) Stabilized Property
Value of all Qualifying Unencumbered Properties which are Stabilized Properties,
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, and (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Subsidiaries not subject to any Lien, plus (v) Borrower’s Share of the value of
any Cash or Cash Equivalents (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of
the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate, provided, however, that the
aggregate value of those items set forth in clauses (iv) and (vi) shall not
exceed thirty percent (30%) of Unencumbered Asset Value.
          “Unimproved Assets” means Real Property Assets, other than Raw Land,
upon which no material improvements have been completed which completion is
evidenced by a certificate of occupancy or its equivalent and is less than 90%
leased in the aggregate (based upon number of units).
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unsecured Debt” means Indebtedness of EQR, on a consolidated basis,
which is not Secured Debt.

33



--------------------------------------------------------------------------------



 



          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          I.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants and, with respect to financial covenants including the
related definitions, except for eliminating the effects of FIN 46(R)) with the
most recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Administrative Agent; provided that
for purposes of references to the financial results and information of “EQR, on
a consolidated basis,” EQR shall be deemed to own one hundred percent (100%) of
the partnership interests in Borrower; and provided further that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Banks wish to amend Article V for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
reasonably satisfactory to the Borrower and the Required Banks.

34



--------------------------------------------------------------------------------



 



          I.3 Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans and Swingline Loans,
have the same initial Interest Period. Borrowings are classified for purposes of
this Agreement either by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a Money
Market Borrowing (excluding any such Borrowing consisting of Money Market LIBOR
Loans bearing interest at the Base Rate pursuant to Article VIII), and a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans and an
“Alternate Currency Borrowing” is a Borrowing comprised of Euro-Dollar Loans
denominated in an Alternate Currency) or by reference to the provisions of
Article II under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.1 in which all Banks participate in
proportion to their Commitments, while a “Money Market Borrowing” is a Borrowing
under Section 2.3 in which a Bank’s share is determined on the basis of its bid
in accordance therewith, and a “Swingline Borrowing” is a Borrowing under
Section 2.18 in which only the Swingline Lender participates (subject to the
provisions of said Section 2.18)).
ARTICLE II
THE CREDITS
          II.1 Commitments to Lend.
          (a) Each Bank severally agrees, on the terms and conditions set forth
in this Agreement, (a) to make Committed Loans to the Borrower or to any
Qualified Borrower and participate in Letters of Credit issued by the Fronting
Bank on behalf of the Borrower or the Qualified Borrowers pursuant to this
Article from time to time during the term hereof in amounts such that the
aggregate principal amount of Committed Loans plus such Bank’s Pro Rata Share of
Swingline Loans by such Bank at any one time outstanding together with such
Bank’s Pro Rata Share of the Letter of Credit Usage shall not exceed the Dollar
Equivalent Amount of its Commitment, and (b) in furtherance and clarification of
the foregoing, as to Banks with an Alternate Currency Commitment only, to
participate in Alternate Currency Letters of Credit issued by the Fronting Bank
on behalf of Borrower or the Qualified Borrowers pursuant to this Article and to
make Euro-Dollar Loans to Borrower and to the Qualified Borrowers denominated in
any Alternate Currency (provided (i) such Alternate Currency is readily
available to such Banks and is freely transferable and convertible to Dollars,
and (ii) the Reuters Monitor Money Rates Service (or any successor thereto)
reports a London Interbank Offered Rate for such Alternate Currency relating to
the applicable Interest Period, in an aggregate principal Dollar Equivalent
Amount not to exceed such Bank’s Alternate Currency Commitment.

35



--------------------------------------------------------------------------------



 



Each Borrowing outstanding under this Section 2.1 shall be in an aggregate
principal amount the Dollar Equivalent Amount of which is $3,000,000, or an
integral multiple of $100,000 in excess thereof (except that any such Borrowing
may be in the aggregate amount available in accordance with Section 3.2(b), or
in any amount required to reimburse the Fronting Bank for any drawing under any
Letter of Credit or to repay the Swingline Lender the amount of any Swingline
Loan) and, other than with respect to Money Market Loans and Swingline Loans,
shall be made from the several Banks ratably in proportion to their respective
Commitments. In no event shall (i) the aggregate Dollar Equivalent Amount of
Loans outstanding at any time, plus outstanding Dollar Equivalent Amount of the
Letter of Credit Usage, exceed $1,500,000,000 (the “Facility Amount”), or
(ii) the aggregate Dollar Equivalent Amount of Loans denominated in an Alternate
Currency plus the outstanding aggregate Dollar Equivalent Amount of the Letter
of Credit Usage for Alternate Currency Letters of Credit exceed the Alternate
Currency Sublimit, with, in the case of both clauses (i) and (ii), Loans
denominated in Alternate Currencies and Letter of Credit Usage for Alternate
Currency Letters of Credit being marked to market monthly on the last Business
Day of each month and immediately prior to each Borrowing. Notwithstanding any
other provision of this Agreement to the contrary, each Borrowing denominated in
Dollars shall be deemed to use the Dollar Commitments to the extent the Dollar
Sublimit would not be exceeded thereby, and to use the Alternate Currency
Commitments if such Alternate Currency Commitments are available in the event
that the Dollar Commitments would be so exceeded. Subject to the limitations set
forth herein, any amounts repaid may be reborrowed.
          (b) Optional Increase in Commitments. At any time prior to the
Maturity Date, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, if it so elects, increase the aggregate amount of
the Dollar Commitments and/or Alternate Currency Commitments (subject to proviso
(ii) in the next sentence), either by designating an Approved Bank not
theretofore a Bank to become a Bank (such designation to be effective only with
the prior written consent of the Administrative Agent, which consent will not be
unreasonably withheld) and/or by agreeing with an existing Bank or Banks that
such Bank’s Commitment (or such Banks’ Commitments) shall be increased. Upon
execution and delivery by the Borrower and any such Bank or other financial
institution of an instrument in form reasonably satisfactory to the
Administrative Agent, such existing Bank shall have a Commitment as therein set
forth or such Approved Bank shall become a Bank with a Commitment as therein set
forth and all the rights and obligations of a Bank with such a Commitment
hereunder; provided that:
          (i) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and

36



--------------------------------------------------------------------------------



 



          (ii) the amount of such increase does not cause the aggregate
Commitments to exceed $2,000,000,000, nor the Alternate Currency Commitments to
exceed $400,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Committed Loans shall
be reallocated among the Banks such that the outstanding principal amount of
Committed Loans owed to each Bank shall be equal to such Bank’s Pro Rata Share
(as recalculated). All payments, repayments and other disbursements of funds by
the Administrative Agent to Banks shall thereupon and, at all times thereafter,
be made in accordance with each Bank’s recalculated Pro Rata Share.
          II.2 Notice of Borrowing.
          (a) The Borrower shall give Administrative Agent notice not later than
10:00 a.m. (Dallas time) (x) one Business Day before each Base Rate Borrowing,
(y) three Euro-Dollar Business Days before each Euro-Dollar Borrowing, or
(z) four (4) Business Days before each Euro-Dollar Borrowing denominated in an
Alternate Currency, specifying:
          (i) the date of such Borrowing, which shall be a Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
          (ii) the aggregate amount of such Borrowing,
          (iii) whether the Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, and if Euro-Dollar Loans are requested other than in
Dollars, the type and amount of the Alternate Currency being requested,
          (iv) in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period, and
          (v) if such Borrowing is to be made by a Qualified Borrower, the
identity of such Qualified Borrower.
          (b) Borrower shall give the Administrative Agent, and the designated
Fronting Bank, written notice in the event that it desires to have letters of
credit (each, a

37



--------------------------------------------------------------------------------



 



“Letter of Credit”) issued, or to have Letters of Credit issued on behalf of a
Consolidated Subsidiary, Qualified Borrower or Investment Affiliate, hereunder
no later than 10:00 a.m., Dallas time, at least four (4) Business Days prior to
the date of such issuance. Each such notice shall specify (i) if Alternate
Currency is requested, the type of the Alternate Currency being requested,
(ii) the designated Fronting Bank, (iii) the aggregate amount of the requested
Letters of Credit, (iv) the individual amount of each requested Letter of Credit
and the number of Letters of Credit to be issued, (v) the date of such issuance
(which shall be a Business Day), (vi) the name and address of the beneficiary,
(vii) the expiration date of the Letter of Credit (which in no event shall be
later than twelve (12) months after the Maturity Date), (viii) the purpose and
circumstances for which such Letter of Credit is being issued and (ix) the terms
upon which each such Letter of Credit may be drawn upon. If Borrower shall
desire to have any Letter of Credit issued on behalf of an Investment Affiliate,
then, upon the reasonable request of any Bank or the Administrative Agent,
Borrower shall deliver to the Administrative Agent any information with respect
to such Investment Affiliate reasonably required to comply with the provisions
of Section 9.19. Each such notice may be revoked telephonically by the Borrower
to the applicable Fronting Bank and the Administrative Agent any time prior to
the date of issuance of the Letter of Credit by the applicable Fronting Bank,
provided such revocation is confirmed in writing by the Borrower to the Fronting
Bank and the Administrative Agent within one (1) Business Day by facsimile.
Notwithstanding anything contained herein to the contrary, the Borrower shall
complete and deliver to the Fronting Bank any required documentation in
connection with any requested Letter of Credit no later than two (2) Business
Days prior to the issuance thereof. No later than 10:00 a.m., Dallas time, on
the date that is four (4) Business Days prior to the date of issuance, the
Borrower shall specify a precise description of the documents and the verbatim
text of any certificate to be presented by the beneficiary of such Letter of
Credit, which if presented by such beneficiary prior to the expiration date of
the Letter of Credit would require the Fronting Bank to make a payment under the
Letter of Credit; provided, that Fronting Bank may, in its reasonable judgment,
require changes in any such documents and certificates only in conformity with
changes in customary and commercially reasonable practice or law and, provided
further, that no Letter of Credit shall require payment against a conforming
draft to be made thereunder prior to the third Business Day following the date
that such draft is presented if such presentation is made later than 10:00 A.M.
Dallas time (except that if the beneficiary of any Letter of Credit requests at
the time of the issuance of its Letter of Credit that payment be made on the
same Business Day against a conforming draft, such beneficiary shall be entitled
to such a same day draw, provided such draft is presented to the applicable
Fronting Bank no later than 10:00 A.M. Dallas time and provided further the
Borrower shall have requested to the Fronting Bank and the Administrative Agent
that such beneficiary shall be entitled to a same day draw). In determining
whether to pay on any Letter of Credit, the Fronting Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under the Letter of Credit have been delivered and that they comply on

38



--------------------------------------------------------------------------------



 



their face with the requirements of that Letter of Credit. The Administrative
Agent shall provide each of the Banks, quarterly, a summary of all outstanding
Letters of Credit.
          II.3 Money Market Borrowings.
          (a) The Money Market Option. From time to time during the Term, and
provided that at such time the Borrower maintains an Investment Grade Rating
from both S&P and Moody’s, the Borrower may, as set forth in this Section 2.3,
request the Banks during the Term to make offers to make Money Market Loans in
Dollars only to the Borrower, not to exceed, at such time, the lesser of (i)
fifty percent (50%) of the aggregate Commitments, and (ii) the aggregate
Commitments less all Loans and Letter of Credit Usage then outstanding. Subject
to the provisions of this Agreement, the Borrower may repay any outstanding
Money Market Loan on any day which is a Euro-Dollar Business Day and any amounts
so repaid may be reborrowed, up to the amount available under this Section 2.3
at the time of such Borrowing, until the Business Day next preceding the
Maturity Date. The Banks may, but shall have no obligation to, make such offers
and the Borrower may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section 2.3. It is hereby acknowledged and agreed
by the Borrower, the Administrative Agent and all the Banks party hereto that on
the Closing Date, the Money Market Loans previously made by JPMorgan Chase Bank
and U.S. Bank National Association under the Existing Revolving Credit
Agreement, and more particularly set forth on Schedule 2.3 hereto, shall be
transferred to this Agreement and shall be deemed to be Money Market Loans
hereunder.
          (b) Money Market Quote Request. When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission a request substantially in the
form of Exhibit B hereto (a “Money Market Quote Request”) so as to be received
not later than 10:30 A.M. (Dallas time) on (x) the fifth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction or (y) the Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction (or, in either case, such other
time or date as the Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Banks not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective) specifying:
     1. the proposed date of Borrowing, which shall be a Euro-Dollar Business
Day in the case of a LIBOR Auction or a Business Day in the case of an Absolute
Rate Auction,
     2. the aggregate amount of such Borrowing, which shall be $3,000,000 or a
larger multiple of $100,000,

39



--------------------------------------------------------------------------------



 



     3. the duration of the Interest Period applicable thereto (which shall not
be less than 7 days or more than 180 days), subject to the provisions of the
definition of Interest Period, and
     4. whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate.
The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request. Together with the delivery of each Money
Market Quote Request, Borrower shall pay to the Administrative Agent, a fee
equal to $2,500.
          (c) Invitation for Money Market Quotes. Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Banks by
facsimile or electronic transmission a copy thereof, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section (an “Invitation for Money Market Quotes”).
          (d) Submission and Contents of Money Market Quotes.
               1. Each Bank may submit a Money Market Quote containing an offer
or offers to make Money Market Loans in response to any Invitation for Money
Market Quotes. Each Money Market Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by facsimile
transmission at its offices specified in or pursuant to Section 9.1 not later
than (x) 2:00 P.M. (Dallas time) on the fourth Euro-Dollar Business Day prior to
the proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M.
(Dallas time) on the proposed date of Borrowing, in the case of an Absolute Rate
Auction (or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Bank serving as
the Administrative Agent (or any affiliate of the Bank serving as the
Administrative Agent) in the capacity of a Bank may be submitted, and may only
be submitted, if the Bank serving as the Administrative Agent or such affiliate
notifies the Borrower of the terms of the offer or offers contained therein not
later than (x) one hour prior to the deadline for the other Banks, in the case
of a LIBOR Auction or (y) 15 minutes prior to the deadline for the other Banks,
in the case of an Absolute Rate

40



--------------------------------------------------------------------------------



 



Auction. Subject to Articles III and VI, any Money Market Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower. Such Money Market Loans may be funded by such
Bank’s Designated Lender (if any) as provided in Section 9.6(d), however, such
Bank shall not be required to specify in its Money Market Quote whether such
Money Market Loans will be funded by such Designated Lender.
               2. Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:
          (a) the proposed date of Borrowing,
     (b) the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $3,000,000 or a larger multiple of
$100,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,
     (c) in the case of a LIBOR Auction, the margin above or below the
applicable Euro-Dollar Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,
     (d) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and
     (e) the identity of the quoting Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
               3. Any Money Market Quote shall be disregarded if it:
     (a) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(2) above;
     (b) contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in subsection (d)(2)(b) above);

41



--------------------------------------------------------------------------------



 



     (c) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes(except for an aggregate limitation
as provided in subsection (d)(2) above); or
     (d) arrives after the time set forth in subsection (d)(1).
          (e) Notice to Borrower. The Administrative Agent shall promptly (and
in any event within one (1) Business Day after receipt thereof except with
respect to Money Market Absolute Rate Borrowings which shall be on the same day
as receipt thereof) notify the Borrower in writing of the terms (x) of any Money
Market Quote submitted by a Bank that is in accordance with subsection (d) and
(y) of any Money Market Quote that amends, modifies or is otherwise inconsistent
with a previous Money Market Quote submitted by such Bank with respect to the
same Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote or modifies the terms of such previous Money Market Quote to
provide terms more favorable to Borrower. The Administrative Agent’s notice to
the Borrower shall specify (A) the aggregate principal amount of Money Market
Loans for which offers have been received for each Interest Period specified in
the related Money Market Quote Request, (B) the respective principal amounts and
Money Market Margins or Money Market Absolute Rates, as the case may be, so
offered and (C) if applicable, limitations on the aggregate principal amount of
Money Market Loans for which offers in any single Money Market Quote may be
accepted.
          (f) Acceptance and Notice by Borrower. Not later than 10:30 A.M.
(Dallas time) on (x) the third Euro-Dollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e). In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:
     1. the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;

42



--------------------------------------------------------------------------------



 



     2. the principal amount of each Money Market Borrowing must be $3,000,000
or a larger multiple of $100,000;
     3. acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and
     4. the Borrower may not accept any offer that is described in subsection
(d)(3) or that otherwise fails to comply with the requirements of this
Agreement.
          (g) Allocation by Administrative Agent. If offers are made by two or
more Banks with the same Money Market Margins or Money Market Absolute Rates, as
the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are permitted to be accepted for the related
Interest Period, the principal amount of Money Market Loans in respect of which
such offers are accepted shall be allocated by the Administrative Agent among
such Banks as nearly as possible (in multiples of $100,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. The Administrative Agent shall promptly (and
in any event within one (1) Business Day after such offers are accepted except
with respect to Money Market Absolute Rate Borrowings which shall be on the same
day as such offers are accepted) notify the Borrower and each such Bank in
writing of any such allocation of Money Market Loans. Determinations by the
Administrative Agent of the allocation of Money Market Loans shall be conclusive
in the absence of manifest error.
          (h) Notification by Administrative Agent. Upon receipt of the
Borrower’s Notice of Money Market Borrowing in accordance with Section 2.3(f),
the Administrative Agent shall, on the date such Notice of Money Market
Borrowing is received by the Administrative Agent, promptly notify each Bank
(and such Notice of Money Market Borrowing shall not thereafter be revocable by
the Borrower) (i) of the principal amount of the Money Market Borrowing accepted
by the Borrower, and (ii) of such Bank’s share (if any) of such Money Market
Borrowing. A Bank who is notified that it has been selected to make a Money
Market Loan may designate its Designated Lender (if any) to fund such Money
Market Loan on its behalf, as described in Section 9.6(d). Any Designated Lender
which funds a Money Market Loan shall on and after the time of such funding
become the obligee under such Money Market Loan and be entitled to receive
payment thereof when due. No Bank shall be relieved of its obligation to fund a
Money Market Loan, and no Designated Lender shall assume such obligation, prior
to the time the applicable Money Market Loan is funded.

43



--------------------------------------------------------------------------------



 



          (i) Funding of Committed Loans Not Affected. Notwithstanding anything
to the contrary contained herein, each Bank shall be required to fund its Pro
Rata Share of Committed Loans in accordance with Section 2.1 hereof despite the
fact that any Bank’s Commitment may have been or may be exceeded as a result of
such Bank’s making of Money Market Loans.
          II.4 Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, promptly notify each Bank
of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by the Borrower) and such Notice of Borrowing
shall not thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.
          (b) Not later than 1:00 p.m. (Dallas time or, in the case of any
Alternate Currency Borrowing, local time to the principal financial center of
the Alternate Currency in question) on the date of each Borrowing as indicated
in the Notice of Borrowing, each Bank shall (except as provided in subsection
(c) of this Section) make available its share of such Borrowing in Federal funds
or the applicable Alternate Currency immediately available in Dallas (or, in the
case of any Alternate Currency Borrowing, the principal financial center of the
Alternate Currency in question), to the Administrative Agent at its address
referred to in Section 9.1. If the Borrower has requested the issuance of a
Letter of Credit, no later than 12:00 Noon (Dallas time) on the date of such
issuance as indicated in the notice delivered pursuant to Section 2.2(b), the
Fronting Bank shall issue such Letter of Credit in the amount so requested and
deliver the same to the Borrower or to the applicable Qualified Borrower or, at
the instruction of the Borrower or the applicable Qualified Borrower, to the
beneficiary thereof, with a copy thereof to the Administrative Agent.
Immediately upon the issuance of each Letter of Credit by the Fronting Bank,
such Fronting Bank shall be deemed to have sold and transferred to each other
Bank with a Dollar Commitment or Alternate Currency Commitment, as applicable,
and each such other Bank shall be deemed, and hereby agrees, to have irrevocably
and unconditionally purchased and received from the Fronting Bank, without
recourse or warranty, an undivided interest and a participation in such Letter
of Credit, any drawing thereunder, and the obligations of the Borrower hereunder
with respect thereto, and any security therefor or guaranty pertaining thereto,
in an amount equal to such Bank’s ratable share thereof (based upon the ratio
its Dollar Commitment or Alternate Currency Commitment, as applicable, bears to
the aggregate of all Dollar Commitments or Alternate Currency Commitments, as
applicable). Upon any change in any of the Commitments in accordance herewith,
there shall be an automatic adjustment to such participations to reflect such
changed shares. The Fronting Bank shall

44



--------------------------------------------------------------------------------



 



have the primary obligation to fund any and all draws made with respect to such
Letter of Credit notwithstanding any failure of a participating Bank to fund its
ratable share of any such draw. The Administrative Agent will instruct the
Fronting Bank to make such Letter of Credit available to the Borrower or to the
applicable Qualified Borrower and the Fronting Bank shall make such Letter of
Credit available to the Borrower or to the applicable Qualified Borrower or, at
the instruction of the Borrower or the applicable Qualified Borrower, to the
beneficiary thereof, at the Borrower’s aforesaid address or at such address in
the United States as Borrower or the applicable Qualified Borrower shall request
on the date of the issuance thereof or, in the case of an Alternate Currency
Letter of Credit, at such address in Europe or the United Kingdom or the United
States as the Borrower or the applicable Qualified Borrower shall request on the
date of the issuance thereof.
          (c) Not later than 3:00 p.m. (Dallas time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in Dallas, Texas, to the Administrative Agent at its
address referred to herein.
          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank. If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower severally agree to repay (or to
cause the applicable Qualified Borrower to repay) to the Administrative Agent
forthwith on demand, and in the case of the Borrower one (1) Business Day after
demand, such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower or such Qualified
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing as of the date of such Borrowing for purposes of
this Agreement.
          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds or to the Borrower or
the applicable Qualified Borrower in the applicable Alternate Currency
immediately

45



--------------------------------------------------------------------------------



 



available in accordance with, and on the date set forth in, the applicable
Notice of Borrowing.
          II.5 Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note made by
the Borrower or any Qualified Borrower payable to the order of such Bank for the
account of its Applicable Lending Office.
          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including Swingline Loans
and Money Market Loans) be evidenced by a separate Note in an amount equal to
the aggregate unpaid principal amount of such Loans. Any additional costs
incurred by the Administrative Agent, the Borrower or the Banks in connection
with preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to
Borrower. Each such Note shall be in substantially the form of Exhibit A-2
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant type. Upon the execution and delivery of any such
Note, any existing Note payable to such Bank shall be replaced or modified
accordingly. Each reference in this Agreement to the “Note” of such Bank shall
be deemed to refer to and include any or all of such Notes, as the context may
require.
          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower or the applicable
Qualified Borrower with respect thereto, and may, if such Bank so elects in
connection with any transfer or enforcement of its Note, endorse on the
appropriate schedule appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding; provided that the failure of
any Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower or applicable Qualified Borrower hereunder or under
the Notes. Each Bank is hereby irrevocably authorized by the Borrower and each
Qualified Borrower so to endorse its Note and to attach to and make a part of
its Note a continuation of any such schedule as and when required.
          (d) The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.18(b)(iii).

46



--------------------------------------------------------------------------------



 



          (e) Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.
          (f) There shall be no more than fifteen (15) (twenty (20) in the event
Borrower exercises its option to increase the Commitments under Section 2.1(b))
Euro-Dollar Groups of Loans and Money Market Loans outstanding at any one time,
of which, no more than five (5) Euro-Dollar Groups of Loans may be Alternate
Currency Loans with Interest Periods of less than one (1) month.
          II.6 Method of Electing Interest Rates.
          (a) The Loans included in each Committed Borrowing shall bear interest
initially at the type of rate specified by the Borrower or the applicable
Qualified Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower or the applicable Qualified Borrower (or the Borrower on behalf of the
applicable Qualified Borrower) may from time to time elect to change or continue
the type of interest rate borne by each Group of Loans (subject in each case to
the provisions of Article VIII), as follows:
          (i) if such Loans are Base Rate Loans, the Borrower or the applicable
Qualified Borrower may elect to convert all or any portion of such Loans to
Euro-Dollar Loans as of any Euro-Dollar Business Day;
          (ii) if such Loans are Euro-Dollar Loans, (a) denominated in Dollars,
the Borrower or the applicable Qualified Borrower (or the Borrower on behalf of
the applicable Qualified Borrower) may elect to convert all or any portion of
such Loans to Base Rate Loans and/or elect to continue all or any portion of
such Loans as Euro-Dollar Loans for an additional Interest Period or additional
Interest Periods, or (b) denominated in an Alternate Currency, the Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may elect to continue all or any portion of such Loans as
Euro-Dollar Loans for an additional Interest Period or additional Interest
Periods, in each case effective on the last day of the then current Interest
Period applicable to such Loans, or on such other date designated by Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) in the Notice of Interest Rate Election provided Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) shall pay any losses pursuant to Section 2.13.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days

47



--------------------------------------------------------------------------------



 



before the conversion or continuation selected in such notice is to be
effective. A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans, (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are each
an amount, the Dollar Equivalent Amount of which is $500,000 or any larger
multiple of $100,000, (iii) there shall be no more than fifteen (15) (twenty
(20) in the event Borrower exercises its option to increase the Commitments
under Section 2.1(b)) Euro-Dollar Groups of Loans and Money Market Loans
outstanding at any one time, of which, no more than five (5) Euro-Dollar Groups
of Loans may be Alternate Currency Loans with Interest Periods of less than
30 days, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
          (i) the Group of Loans (or portion thereof) to which such notice
applies;
          (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
          (iii) if the Loans comprising such Group of Loans are to be converted,
the new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration
of the initial Interest Period applicable thereto; and
          (iv) if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower or the applicable Qualified Borrower pursuant to subsection (a) above,
the Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or the applicable Qualified Borrower) and such notice
shall not thereafter be revocable by the Borrower or the applicable Qualified
Borrower. If the Borrower or Qualified Borrower fails to deliver a timely Notice
of Interest Rate Election to the Administrative Agent for

48



--------------------------------------------------------------------------------



 



any Group of Loans which are Euro-Dollar Loans, such Loans shall be converted
into Base Rate Loans or, in the case of Euro-Dollar Loans denominated in an
Alternate Currency, continued as a Euro-Dollar Loan with an Interest Period of
one (1) month, on the last day of the then current Interest Period applicable
thereto.
          (d) If the Borrower shall fail to pay any principal of or interest on
any Money Market Loan when due, such Money Market Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the Base
Rate until (in the case of a failure to pay interest) such failure shall become
an Event of Default and thereafter (or immediately in the case of a failure to
pay principal) at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.
          II.7 Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6
or at the Maturity Date, at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans for such day. Such interest shall be
payable on the first Business Day of each month.
          (b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate
applicable to such Interest Period. Such interest shall be payable on the first
Business Day of each month, as well as on the date of any prepayment of any such
Euro-Dollar Loan.
          (c) Subject to Section 8.1, each Money Market LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar Rate
for such Interest Period (determined in accordance with Section 2.7(b) as if the
related Money Market LIBOR Borrowing were a Euro-Dollar Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than one month, at intervals of one month after the first day
thereof. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the Base Rate until (in the case of a failure to pay interest) such
failure shall become an

49



--------------------------------------------------------------------------------



 



Event of Default and thereafter (or immediately in the case of the failure to
pay principal) at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.
          II.8 Fees.
          (a) Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of the Banks ratably in proportion to their respective
Commitments a facility fee (the “Facility Fee”) on the aggregate Commitments at
the respective percentages per annum based upon the range into which the
Borrower’s Credit Rating then falls, in accordance with the following table. The
facility fee shall be payable in arrears on each January 1, April 1, July 1 and
October 1 during the Term, and on the Maturity Date.

         
Less than BBB-/Baa3
    0.250 %
BBB-/Baa3
    0.200 %
BBB/Baa2
    0.150 %
BBB+/Baa1
    0.125 %
A-/A3
    0.100 %
>A/A2
    0.100 %

Any change in the Borrower’s Credit Rating causing it to move into a different
range on the table shall effect an immediate change in the applicable percentage
per annum. In the event that the Borrower receives Credit Ratings that are not
equivalent, the applicable percentage per annum shall be based upon the higher
of the Credit Ratings from S&P or Moody’s. In the event that only one (1) Rating
Agency has set the Borrower’s Credit Rating, then the applicable percentage per
annum shall be based on such single Credit Rating.
          (b) Letter of Credit Fee. During the Term, the Borrower shall pay, or
shall cause the applicable Qualified Borrower to pay, to the Administrative
Agent, for the

50



--------------------------------------------------------------------------------



 



account of the Banks in proportion to their interests in respect of issued and
undrawn Letters of Credit, a fee (a “Letter of Credit Fee”) in an amount,
provided that no Event of Default shall have occurred and be continuing, equal
to a rate per annum equal to the then percentage per annum of the Applicable
Margin with respect to Euro-Dollar Loans less 0.075%, on the daily average of
such issued and undrawn Letters of Credit, which fee shall be payable, in
arrears, on each January 1, April 1, July 1 and October 1 during the Term, and
on the Maturity Date, and, if and to the extent that the term of any Letter of
Credit shall extend beyond the Maturity Date, on each January 1, April 1, July 1
and October 1 until all Letters of Credit shall have expired and/or been
returned and on the date such final Letter of Credit expires or is returned.
From the occurrence, and during the continuance, of an Event of Default, such
fee shall be increased to be equal to two percent (2%) per annum on the daily
average of such issued and undrawn Letters of Credit.
          (c) Fronting Bank Fee. The Borrower or the applicable Qualified
Borrower shall pay any Fronting Bank, for its own account, a fee (a “Fronting
Bank Fee”) at a rate per annum equal to the greater of (x) .075% of the issued
and undrawn amount of the Letters of Credit issued by such Fronting Bank and (y)
$500 per Letter of Credit, which fee shall be in addition to and not in lieu of,
the Letter of Credit Fee. The Fronting Bank Fee shall be payable in arrears on
each January 1, April 1, July 1 and October 1 during the Term, and on the
Maturity Date, on each January 1, April 1, July 1 and October 1 until all
Letters of Credit shall have expired and/or been returned and on the date such
final Letter of Credit expires or is returned. In addition, Borrower shall pay
directly to the Fronting Bank for its own account, the customary processing
fees, charges and expenses of the Fronting Bank in connection with the issuance,
administration or extension of letters of credit as from time to time in effect.
          (d) Fees Non-Refundable. All fees set forth in this Section 2.8 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.
          II.9 Maturity Date. The term (the “Term”) of the Commitments (and each
Bank’s obligations to make Loans) shall terminate and expire on the Maturity
Date. Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations other than
with respect to Letters of Credit) shall be due and payable on such date.
          II.10 Intentionally Omitted.

51



--------------------------------------------------------------------------------



 



          II.11 Optional Prepayments and Optional Decreases and Termination.
          (a) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), prepay
any Group of Loans which are Base Rate Loans(or any Money Market Borrowing
bearing interest at the Base Rate pursuant to Section 8.1), in whole at any
time, or from time to time in part in amounts aggregating One Million Dollars
($1,000,000) or any larger multiple of One Hundred Thousand Dollars ($100,000),
by paying the principal amount to be prepaid. The Borrower may, from time to
time on any Business Day so long as prior notice is given to the Administrative
Agent and Swingline Lender no later than 1:00 p.m. (Dallas time) on the day on
which Borrower intends to make such prepayment, prepay any Swingline Loans in
whole or in part in amounts aggregating $100,000 or a higher integral multiple
of $100,000 (or, if less, the aggregate outstanding principal amount of all
Swingline Loans then outstanding) by paying the principal amount to be prepaid
no later than 2:00 p.m. (Dallas time) on such day. Each such optional prepayment
shall be applied to prepay ratably the Loans of the several Banks included in
such Group of Loans or Borrowing(or the Swingline Lender in the case of
Swingline Loans) included in such Group of Loans or Borrowing.
          (b) The Borrower may, upon at least one (1) Euro-Dollar Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks), prepay any Euro-Dollar Loan as of the last day of the Interest Period
applicable thereto. Except as provided in Article VIII and except with respect
to any Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 hereof, the Borrower may not prepay all or any portion
of the principal amount of any Euro-Dollar Loan prior to the end of the Interest
Period applicable thereto unless the Borrower shall also pay any applicable
expenses pursuant to Section 2.13. Any such prepayment shall be upon at least
three (3) Euro-Dollar Business Days’ notice to the Administrative Agent. Each
such optional prepayment shall be in the amounts set forth in Section 2.11(a)
above and shall be applied to prepay ratably the Loans of the Banks included in
any Group of Loans which are Euro-Dollar Loans, except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4
hereof may be prepaid without ratable payment of the other Loans in such Group
of Loans which have not been so converted.
          (c) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (by 11:00 a.m Dallas time or local time to the
principal financial center of the Alternate Currency in question, as applicable,
on such Business Day), reimburse the Administrative Agent for the benefit of the
Fronting Bank for the amount of any drawing under a Letter of Credit in whole or
in part in any amount.

52



--------------------------------------------------------------------------------



 



          (d) The Borrower may at any time return, or cause to be returned, any
undrawn Letter of Credit to the Fronting Bank in whole, but not in part, and the
Fronting Bank within a reasonable period of time shall give the Administrative
Agent and each of the Banks notice of such return.
          (e) The Borrower may at any time and from time to time cancel all or
any part of the Dollar Commitments or the Alternate Currency Commitments. If
there are Loans then outstanding or, if there are no Loans outstanding at such
time as to which the Commitments with respect thereto are being cancelled, upon
at least one (1) Business Day’s notice to the Administrative Agent (which shall
promptly notify each of the Banks), whereupon, in either event, all or such
portion of the Commitments, as applicable, shall terminate as to the Banks, pro
rata on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding, Borrower shall prepay, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b). In no event shall the Borrower be permitted to cancel
Commitments for which a Letter of Credit has been issued and is outstanding
unless the Borrower returns (or causes to be returned) such Letter of Credit to
the Fronting Bank. Borrower shall be permitted to designate in its notice of
cancellation which Loans, if any, are to be prepaid. A reduction of the
Commitments pursuant to this Section 2.11(e) shall not effect a reduction in the
Swingline Commitment (unless so elected by the Borrower) until the aggregate
Commitments have been reduced to an amount equal to or less than the Swingline
Commitment.
          (f) Any amounts so prepaid pursuant to Section 2.11 (a), (b), (c) or
(d) may be reborrowed. In the event Borrower elects to cancel all or any portion
of the Commitments and the Swingline Commitment pursuant to Section 2.11(e)
hereof, such amounts may not be reborrowed.
          (g) The Borrower may not prepay any portion of a Money Market Loan
except with the prior consent of the Bank or Designated Lender holding such
Money Market Loan.
          II.12 General Provisions as to Payments.
          (a) The Borrower or Qualified Borrower shall make each payment of
interest on the Loans and of fees hereunder, not later than 12:00 Noon (Dallas
time or local time to the principal financial center of the Alternate Currency
in question, as applicable) on the date when due, in Federal or other funds
immediately available in Dallas, or, in the case of any Alternate Currency
Loans, in the applicable Alternate Currency immediately available in the
principal financial center of the Alternate Currency in question, to the
Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will promptly (and if received prior to 12:00 noon, on the

53



--------------------------------------------------------------------------------



 



same Business Day, if received after 12:00 noon on the immediately following
Business Day) distribute to each Bank its ratable share (or applicable share
with respect to Money Market Loans) of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 12:00 Noon (Dallas time or local time to the principal financial
center of the Alternate Currency in question, as applicable) on any Business
Day, and Administrative Agent shall not have distributed to any Bank its
applicable share of such payment on such Business Day, Administrative Agent
shall distribute such amount to such Bank together with interest thereon, for
each day from the date such amount should have been distributed to such Bank
until the date Administrative Agent distributes such amount to such Bank, at the
Federal Funds Rate. Whenever any payment of principal of, or interest on the
Base Rate Loans or Swingline Loans or of fees shall be due on a day which is not
a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. Whenever any payment of principal of, or interest on,
the Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. Whenever any payment of principal of, or
interest on, the Money Market Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower or Qualified Borrower, as the case may be, will not
make such payment in full, the Administrative Agent may assume that the Borrower
or Qualified Borrower, as the case may be, has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Borrower or Qualified Borrower, as the case may be, shall not have so made such
payment, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.

54



--------------------------------------------------------------------------------



 



          II.13 Funding Losses. If the Borrower or a Qualified Borrower, as the
case may be, makes any payment of principal with respect to any Euro-Dollar Loan
or Money Market LIBOR Loan or Money Market Absolute Rate Loan (pursuant to
Article II, VI or VIII or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Borrower or a Qualified Borrower,
as the case may be, fails to borrow, continue or convert to any Euro-Dollar
Loans or Money Market LIBOR Loans or Money Market Absolute Rate Loans after
notice has been given to any Bank in accordance with Section 2.4(a) or 2.6, or
if Borrower or a Qualified Borrower, as the case may be, shall deliver a Notice
of Interest Rate Election specifying that a Euro-Dollar Loan or Money Market
LIBOR Loan or Money Market Absolute Rate Loan shall be converted on a date other
than the first (lst) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error. In addition, the Borrower shall pay to the Administrative
Agent, for the account of the applicable Bank, any Mandatory Cost.
          II.14 Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate (other than with respect to Loans denominated in Pounds
Sterling) and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate and all interest on
Loans denominated in Pounds Sterling shall be computed on the basis of a year of
365 days (or, in the case of interest based on the Base Rate only, 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day).
          II.15 Use of Proceeds. The Borrower shall use, or shall cause any
Qualified Borrower to use, the proceeds of the Loans for general corporate
purposes, including, without limitation, the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower; provided, however, that no Swingline Loan shall be used more
than once for the purpose of refinancing another Swingline Loan, in whole or
part.
          II.16 Letters of Credit.

55



--------------------------------------------------------------------------------



 



          (a) Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower or the Qualified Borrower and the Fronting Bank (subject to the
provisions of Section 2.2(b)) in an amount or amounts equal to the amount or
amounts requested by the Borrower; provided that, in the case of (i) Alternate
Currency Letter(s) of Credit, the Fronting Bank shall issue the same in the
Alternate Currency requested and (ii) Dollar Letter(s) of Credit, the Fronting
Bank shall issue the same in Dollars. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent Amount of the stated amount of such Letter of Credit in effect at
such time.
          (b) It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all the Banks party hereto that on the Closing Date,
the letters of credit previously issued by Bank of America, N.A., and U.S. Bank
National Association as “Fronting Bank” under the Existing Revolving Credit
Agreement, as well as by Bank of America, N.A. under a separate letter of credit
facility, and more particularly set forth on Schedule 2.16 hereto, shall be
transferred to this Agreement and shall be deemed to be Letters of Credit
hereunder.
          (c) The Letter of Credit Usage shall be no more than Six Hundred
Million Dollars ($600,000,000) at any one time (and in the case of Alternate
Currency Letters of Credit, no more than the Dollar Equivalent Amount of the
Alternate Currency Sublimit).
          (d) Intentionally Omitted.
          (e) In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on or before the date on which the Fronting Bank intends to
honor such drawing, and, except as provided in this subsection (e), the Borrower
shall reimburse the Fronting Bank, in immediately available funds, on the same
day on which such drawing is honored in an amount equal to the amount of such
drawing. Notwithstanding anything contained herein to the contrary, however,
unless the Borrower shall have notified the Administrative Agent, and the
Fronting Bank prior to 11:00 a.m. (Dallas time) on the Business Day immediately
prior to the date of such drawing that the Borrower intends to reimburse the
Fronting Bank for the amount of such drawing with funds other than the proceeds
of the Loans, the Borrower shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 to the Administrative Agent, requesting a
Borrowing of Base Rate Loans on the date on which such drawing is honored and in
an amount equal to the amount of such drawing. Each Bank (other than the
Fronting Bank) shall, in accordance

56



--------------------------------------------------------------------------------



 



with Section 2.4(b), make available its Pro Rata Share of such Borrowing to the
Administrative Agent, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Fronting Bank for the amount of such draw.
Notwithstanding anything contained herein to the contrary, however, in the case
of Alternate Currency Letters of Credit, Borrower or, if such Letter of Credit
was issued on behalf of a Qualified Borrower, such Qualified Borrower (which
obligations of such Qualified Borrower are guaranteed by Borrower pursuant to
the Qualified Borrower Guaranty) shall reimburse any drawing thereunder in the
Alternate Currency in which such Alternate Currency Letter(s) of Credit are
denominated; provided, however, that if (x) any such drawing is made at a time
when there exists an Event of Default or (y) Borrower shall not have notified
the Administrative Agent and Fronting Bank prior to 11 a.m. (Dallas time) at
least two (2) Business Days immediately prior to such drawing that Borrower
intends to reimburse Fronting Bank in the applicable Alternate Currency, then,
in either such case, such reimbursement shall instead be made by payment in
Dollars of the Dollar Equivalent Amount of such drawing and in immediately
available funds. In the event that any such Bank fails to make available to the
Fronting Bank the amount of such Bank’s participation on the date of a drawing,
the Fronting Bank shall be entitled to recover such amount on demand from such
Bank together with interest at the Federal Funds Rate commencing on the date
such drawing is honored, and the provisions of Section 9.16 shall otherwise
apply to such failure.
          (f) If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank) or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or any Bank of issuing or maintaining any Letter of Credit
or participating therein (excluding any costs already reflected in any Mandatory
Cost), then the Borrower shall pay to the Fronting Bank or such Bank, within
15 days after written demand by such Bank (with a copy to the Administrative
Agent), which demand shall be accompanied by a certificate showing, in
reasonable detail, the calculation of such amount or amounts, such additional
amounts as shall be required to compensate the Fronting Bank or such Bank for
such increased costs or reduction in amounts received or receivable hereunder.
Each Bank will promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section 2.16 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such

57



--------------------------------------------------------------------------------



 



compensation and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall fail to notify Borrower of any
such event within 90 days following the end of the month during which such event
occurred, then Borrower’s liability for any amounts described in this Section
incurred by such Bank as a result of such event shall be limited to those
attributable to the period occurring subsequent to the ninetieth (90th) day
prior to the date upon which such Bank actually notified Borrower of the
occurrence of such event. A certificate of any Bank claiming compensation under
this Section 2.16 and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
          (g) The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Fronting Bank and the Banks from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and disbursements) which the Fronting Bank or any
Bank may incur or be subject to as a result of (i) the issuance of the Letters
of Credit, other than to the extent of the bad faith, gross negligence or wilful
misconduct of the Fronting Bank or (ii) the failure of the Fronting Bank to
honor a drawing under any Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority, including by reason of court order
(collectively, “Governmental Acts”), other than to the extent of the bad faith,
gross negligence or wilful misconduct of the Fronting Bank. As between the
Borrower and the Fronting Bank and each Bank, the Borrower assumes all risks of
the acts and omissions of any beneficiary with respect to its use, or misuses
of, the Letters of Credit issued by the Fronting Bank. In furtherance and not in
limitation of the foregoing, the Fronting Bank and the Banks shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit, other than as a result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
message, by mail, cable, telegraph, facsimile transmission, or otherwise;
(v) for errors in interpretation of any technical terms; (vi) for any loss or
delay in the transmission or otherwise of any documents required in order to
make a drawing under any Letter of Credit or of the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
such Letter of Credit; or (viii) for any consequence arising from causes beyond
the control of the

58



--------------------------------------------------------------------------------



 



Fronting Bank or any Bank, including any Government Acts, in each case other
than to the extent of the bad faith, gross negligence or willful misconduct of
the Fronting Bank. None of the above shall affect, impair or prevent the vesting
of the Fronting Bank’s or any Bank’s rights and powers hereunder. In furtherance
and extension and not in limitation of the specific provisions hereinabove set
forth, any action taken or omitted by the Fronting Bank under or in connection
with the Letters of Credit issued by it or the related certificates, if taken or
omitted in good faith, shall not put the Fronting Bank or any Bank under any
resulting liability to the Borrower; provided that, notwithstanding anything in
the foregoing to the contrary, the Fronting Bank will be liable to the Borrower
for any damages suffered by the Borrower or its Subsidiaries as a result of the
Fronting Bank’s grossly negligent or wilful failure to pay under any Letter of
Credit after the presentation to it of a sight draft and certificates strictly
in compliance with the terms and conditions of the Letter of Credit, except as a
result of any court order.
          (h) If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to the Borrower any reimbursement by the Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its Pro Rata Share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.
          II.17 Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement (as the same may be amended from time to time) under all
circumstances, including, without limitation, to the extent permitted by law,
the following circumstances:
          (a) any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent by the
Borrower to departure from all or any of the Letter of Credit Documents or any
Loan Document;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrower in respect of the Letters of
Credit;

59



--------------------------------------------------------------------------------



 



          (d) the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or wilful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;
          (e) any draft or any other document presented under or in connection
with any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; provided, that payment by the Fronting Bank under such Letter of
Credit against presentation of such draft or document shall not have been the
result of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank;
          (f) payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; and
          (g) any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower; provided, that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or wilful misconduct of the Fronting Bank.
          II.18 Swingline Loan Subfacility.
          (a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.18, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars only to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) from time to time
during the term hereof; provided, however, that the aggregate amount of
Swingline Loans outstanding at any time shall not exceed the lesser of (i) ten
percent (10%) of the aggregate Commitments, and (ii) the aggregate Commitments
less the Dollar Equivalent Amount of all Loans (other than Swingline Loans) then
outstanding and the Dollar Equivalent Amount of the Letter of Credit Usage (the
“Swingline Commitment”). Subject to the limitations set forth herein, any
amounts repaid in respect of Swingline Loans may be reborrowed.

60



--------------------------------------------------------------------------------



 



          (b) Swingline Borrowings.
          (i) Notice of Borrowing. With respect to any Swingline Borrowing, the
Borrower shall give the Swingline Lender and the Administrative Agent notice in
writing in the form attached hereto as Exhibit C, which is received by the
Swingline Lender and Administrative Agent not later than 1:00 p.m. (Dallas time)
on the proposed date of such Swingline Borrowing (and confirmed by telephone by
such time), specifying (A) that a Swingline Borrowing is being requested,
(B) the amount of such Swingline Borrowing, (C) the proposed date of such
Swingline Borrowing, which shall be a Business Day, and (D) stating that no
Default or Event of Default has occurred and is continuing both before and after
giving effect to such Swingline Borrowing. Such notice shall be irrevocable.
          (ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum
principal amount of $1,000,000, or an integral multiple of $100,000 in excess
thereof.
          (iii) Repayment of Swingline Loans. Each Swingline Loan shall be due
and payable on the earliest of (A) 7 Business Days from the date of the
applicable Swingline Borrowing, (B) the date of the next Committed Borrowing or
(C) the Maturity Date. In addition, in no event shall Swingline Loans be
outstanding for more than ten (10) Business Days in any calendar month. If, and
to the extent, any Swingline Loans shall be outstanding on the date of any
Committed Borrowing denominated in Dollars, such Swingline Loans shall first be
repaid from the proceeds of such Committed Borrowing prior to the disbursement
of the same to the Borrower. If, and to the extent, a Committed Borrowing is not
requested prior to the Maturity Date or the end of the 7-Business Day period
after a Swingline Borrowing, the Borrower shall be deemed to have requested a
Committed Borrowing comprised entirely of Base Rate Loans in the amount of the
applicable Swingline Loan then outstanding, the proceeds of which shall be used
to repay such Swingline Loan to the Swingline Lender. In addition, the Swingline
Lender may, at any time, in its sole discretion, by written notice to the
Borrower and the Administrative Agent, demand repayment of its Swingline Loans
by way of a Committed Borrowing, in which case the Borrower shall be deemed to
have requested a Committed Borrowing comprised entirely of Base Rate Loans in
the amount of such Swingline Loans then outstanding, the proceeds of which shall
be used to repay such Swingline Loans to the Swingline Lender. Any Committed
Borrowing which is deemed requested by the Borrower in accordance with this
Section 2.18(b)(iii) is hereinafter referred to as a “Mandatory Borrowing”. Each
Bank hereby irrevocably agrees to make Committed Loans promptly upon receipt of
notice from the Swingline Lender of any such deemed request for a Mandatory
Borrowing in the amount and in the manner specified in the preceding sentences
and on the date such notice is received by such Bank (or the next Business Day
if such notice is received after 12:00 P.M. (Dallas time)) notwithstanding

61



--------------------------------------------------------------------------------



 



(I) the amount of the Mandatory Borrowing may not comply with the minimum amount
of Committed Borrowings otherwise required hereunder, (II) whether any
conditions specified in Section 3.2 are then satisfied, (III) whether a Default
or an Event of Default then exists, (IV) failure of any such deemed request for
a Committed Borrowing to be made by the time otherwise required in Section 2.2,
(V) the date of such Mandatory Borrowing (provided that such date must be a
Business Day), or (VI) any termination of the Commitments immediately prior to
such Mandatory Borrowing or contemporaneously therewith; provided, however, that
no Bank shall be obligated to make Committed Loans in respect of a Mandatory
Borrowing if a Default or an Event of Default then exists and the applicable
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (i) above or after
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.
          (iv) Purchase of Participations. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation , as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith, upon demand, purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payment
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Bank to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Commitments pursuant hereto), provided that (A) all interest
payable on the Swingline Loans with respect to any participation shall be for
the account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay caused by any purchasing Bank between the day upon which the Mandatory
Borrowing would otherwise have occurred and the time any purchase of a
participation pursuant to this sentence is actually made, such purchasing Bank
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation for each day from and including the day upon which
the Mandatory Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate equal to the Federal Funds Rate,
for the two (2) Business Days after the date the Mandatory Borrowing would
otherwise have occurred, and thereafter at a rate equal to the Base Rate.
Notwithstanding the foregoing, no Bank shall be obligated to purchase a
participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by the Swingline Lender without receipt
of a written Notice of Borrowing in the form specified in subclause (i) above or
after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.

62



--------------------------------------------------------------------------------



 



          (c) Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate for such day, plus the Applicable Margin for Euro-Dollar
Loans.
          II.19 Letters of Credit Maturing after the Maturity Date.
          (a) Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of Section
2.19(b). No Letter of Credit shall mature on a date that is more than twelve
(12) months after the Maturity Date then in effect.
          (b) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the date that is five (5) Business Days prior to the
Maturity Date, the Borrower shall pay to the Administrative Agent, on behalf of
the Banks, in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the Letter of Credit Collateral Account, Letter of
Credit Collateral in an amount equal to the amount of the Letter of Credit
Usage, in United States Dollars, under the Letters of Credit. The Administrative
Agent shall recalculate the Dollar Equivalent Amount with respect to all
Alternate Currency Letters of Credit monthly, as of the last Business Day of
each month. Interest shall accrue on the Letter of Credit Collateral Account in
accordance with the provisions of Section 6.4.
          II.20 Special Provisions Regarding Alternate Currency Loans.
          (a) Upon the occurrence of a Sharing Event, automatically (and without
the taking of any action) (x) all then outstanding Euro-Dollar Loans denominated
in an Alternate Currency shall be automatically converted into Base Rate Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent Amount of
the aggregate principal amount of the applicable Euro-Dollar Loans on the date
such Sharing Event first occurred, which Loans denominated in Dollars (i) shall
thereafter continue to be deemed to be Base Rate Loans and (ii) unless such
Sharing Event resulted solely from a termination of the Commitments, shall be
immediately due and payable on the date such Sharing Event has occurred) and
(y) unless such Sharing Event resulted solely from a termination of the
Commitments, all accrued and unpaid interest and other amounts owing with
respect to such Loans shall be immediately due and payable in Dollars, using the
Dollar Equivalent Amount of such accrued and unpaid interest and other amounts.

63



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence of a Sharing Event, and after giving effect to
any automatic conversion pursuant to Section 2.20(a), each Bank shall (and
hereby unconditionally and irrevocably agrees to) purchase and sell (in each
case in Dollars) undivided participating interests in all Committed Loans
outstanding to, and any unpaid Letter of Credit Usage owing by, the Borrower and
the Qualified Borrowers in such amounts so that each Bank shall have a share of
such outstanding Loans and unpaid Letter of Credit Usage then owing by the
Borrower and the Qualified Borrowers equal to its Pro Rata Share of the
Commitments (although if because of fluctuations in currency exchange rates any
Bank would be required to purchase such participations after giving effect to
which such Bank’s allocated share of all Committed Loans and Letter of Credit
Usage (including participations therein purchased pursuant to this Section 2.20)
would exceed the Dollar Equivalent Amount of such Bank’s Dollar Commitment and
Alternate Currency Commitment, then such participations shall be in an amount
after giving effect to which such Bank’s allocated share of all Committed Loans
and Letter of Credit Usage (including participations therein purchased pursuant
to this Section 2.20) would equal the Dollar Equivalent Amount of such Bank’s
Dollar Commitment and Alternate Currency Commitment). Upon any such occurrence,
the Administrative Agent shall notify each Bank and shall specify the amount of
dollars required from such Bank in order to effect the purchases and sales by
the various Banks of participating interests in the amounts required above
(together with accrued interest with respect to the period for the last interest
payment date through the date of the Sharing Event plus any additional amounts
payable by the Borrower pursuant to this Section 2.20 in respect of such accrued
but unpaid interest); provided, in the event that a Sharing Event shall have
occurred, each Bank shall be deemed to have purchased, automatically and without
request, such participating interests. Promptly upon receipt of such request,
each Bank shall deliver to the Administrative Agent (in immediately available
funds in Dollars) the net amounts as specified by the Administrative Agent. The
Administrative Agent shall promptly deliver the amounts so received to the
various Banks in such amounts as are needed to effect the purchases and sales of
participations as provided above. Promptly following receipt thereof, each Bank
which has sold participations in any of its Loans (through the Administrative
Agent) will deliver to each Bank (through the Administrative Agent) which has so
purchased a participating interest a participation certificate dated the date of
receipt of such funds and in such amount. It is understood that the amount of
funds delivered by each Bank shall be calculated on a net basis, giving effect
to both the sales and purchases of participations by the various Banks as
required above.
          (c) Upon the occurrence of a Sharing Event (i) no further Loans shall
be made, (ii) all amounts from time to time accruing with respect to, and all
amounts from time to time payable on account of, any outstanding Euro-Dollar
Loans initially denominated in an Alternate Currency (including, without
limitation, any interest and other amounts which were accrued but unpaid on the
date of such purchase) shall be payable in Dollars as if such Euro-Dollar Loans
had originally been made in Dollars and

64



--------------------------------------------------------------------------------



 



shall be distributed by the relevant Banks (or their Affiliates) to the
Administrative Agent for the account of the Banks which made such Loans or are
participating therein and (iii) the Commitments of the Banks shall be
automatically terminated. Notwithstanding anything to the contrary contained
above, the failure of any Bank to purchase its participating interest in any
Committed Loans upon the occurrence of a Sharing Event shall not relieve any
other Bank of its obligation hereunder to purchase its participating interests
in a timely manner, but no Bank shall be responsible for the failure of any
other Bank to purchase the participating interest to be purchased by such other
Bank on any date.
          (d) If any amount required to be paid by any Bank pursuant to
Section 2.20(b) is not paid to the Administrative Agent within one (1) Business
Day following the date upon which such Bank receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 2.20(b), such Bank shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Bank for the purchase of its participations times
(ii) the daily average Federal Funds Rate during the period from and including
the date of request for payment to the date on which such payment is immediately
available to the Administrative Agent times (iii) a fraction the numerator of
which is the number of days that elapsed during such period and the denominator
of which is 360. If any such amount required to be paid by any Bank pursuant to
Section 2.20(b) is not in fact made available to the Administrative Agent within
three (3) Business Days following the date upon which such Bank receives notice
from the Administrative Agent as to the amount of participations required to be
purchased by it, the Administrative Agent shall be entitled to recover from such
Bank on demand, such amount with interest thereon calculated from such request
date at the rate per annum applicable to Base Rate Loans hereunder. A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts payable by any Bank pursuant to this Section 2.20 shall be paid to
the Administrative Agent for the account of the relevant Banks; provided that,
if the Administrative Agent (in its sole discretion) has elected to fund on
behalf of such Bank the amounts owing to such Banks, then the amounts shall be
paid to the Administrative Agent for its own account.
          (e) Whenever, at any time after the relevant Banks have received from
any Banks purchases of participations in any Committed Loans pursuant to this
Section 2.20, the Banks receive any payment on account thereof, such Banks will
distribute to the Administrative Agent, for the account of the various Banks
participating therein, such Banks’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, that in the event that such payment received by any
Banks are required to be returned, the Banks who received previous distributions
in respect of their participating interests therein will return to the

65



--------------------------------------------------------------------------------



 



respective Banks any portion thereof previously so distributed to them in like
funds as such payment is required to be returned by the respective Banks.
          (f) Each Bank’s obligation to purchase participating interests
pursuant to this Section 2.20 shall be absolute and unconditional and shall not
be affected by any circumstance including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Bank may have
against any other Bank, the Borrower or any other Person for any reason
whatsoever, (b) the occurrence or continuance of an Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Person, (d) any breach of this Agreement by the Borrower, any of its
Subsidiaries or any Bank or any other Person, or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          (g) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, upon any purchase of participations as required above, each Bank
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Bank as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.20,
increased Taxes may be owing by the Borrower pursuant to Section 8.4, which
Taxes shall be paid (to the extent provided in Section 8.4) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section 2.20.
          II.21 Qualified Borrowers.
          (a) The Borrower may, at any time or from time to time, upon not less
than ten (10) Business Days’ notice in the case of a domestic Qualified Borrower
or fifteen (15) Business Day’s notice in the case of a foreign Qualified
Borrower, designate one or more Qualified Borrowers to be added to this
Agreement by notifying the Administrative Agent thereof, and the Administrative
Agent shall promptly notify each Bank. Borrower shall, or shall cause such
Qualified Borrower to, deliver all documents required to be delivered pursuant
to Section 3.1 with respect to a Qualified Borrower, each of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
Following the giving of any notice pursuant to this Section 2.21, if the
designation of such Qualified Borrower obligates the Administrative Agent or any
Bank to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Borrower shall, promptly upon the request of the Administrative Agent or any
Bank, supply such documentation and other evidence as is reasonably requested by
the Administrative Agent or any Bank in order for the Administrative Agent or
such Bank to

66



--------------------------------------------------------------------------------



 



carry out and be satisfied it has complied with the results of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations.
          (b) If the Borrower shall designate as a Qualified Borrower hereunder
any entity not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Borrower,
fulfill its Commitment by causing an Affiliate of such Bank to act as the Bank
in respect of such Qualified Borrower (and such Bank shall, to the extent of
Loans made to, and participations in Letters of Credit issued for the account
of, such Qualified Borrower be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such Affiliate in compliance with the
provisions of Section 9.6 (but only for so long as such Loans or Letters of
Credit shall be outstanding) except that unless such an Affiliate is a Qualified
Institution, nothing herein shall be deemed to have relieved such Bank from its
obligations under its Commitments).
          II.22 Mandatory Prepayments. The Administrative Agent shall calculate
the Dollar Equivalent Amount of all Loans denominated in an Alternate Currency
and Letter of Credit Usage of Alternate Currency Letters of Credit at the time
of each Borrowing thereof and on the last Business Day of each month during each
Interest Period. If at any such time (y) the Dollar Equivalent Amount of the sum
of (i) all outstanding Loans denominated in an Alternate Currency, (ii) all
outstanding Loans denominated in Dollars made against the Alternate Currency
Commitments, (iii) the outstanding Dollar Equivalent Amount of the Letter of
Credit Usage for Alternate Currency Letters of Credit, and (iv) the Letter of
Credit Usage for Letters of Credit denominated in Dollars issued against the
Alternate Currency Commitments, so determined by the Administrative Agent, in
the aggregate, exceeds 105% of the Alternate Currency Sublimit, Borrower shall
repay (and cause the applicable Qualified Borrowers to repay) all or a portion
of such Loans or post cash collateral with respect to the Alternate Currency
Letters of Credit, otherwise in accordance with the applicable terms of this
Agreement, in such amount so that, following the making of such payment, the
Dollar Equivalent Amount outstanding of such Loans and non-cash collateralized
Letter of Credit Usage does not exceed the Alternate Currency Sublimit, or
(z) the Dollar Equivalent Amount of the sum of (i) all outstanding Loans and
(ii) the outstanding Dollar Equivalent Amount of the Letter of Credit Usage so
determined by the Administrative Agent, in the aggregate, exceeds the
Commitments, Borrower shall, in each case, repay (or cause the applicable
Qualified Borrower to repay) all or a portion of the Loans, otherwise in
accordance with the applicable terms of this Agreement, in such amount so that,
following the making of such payment, the Dollar Equivalent Amount outstanding
of Loans and Letter of Credit Usage does not exceed the Commitments.
ARTICLE III

67



--------------------------------------------------------------------------------



 



CONDITIONS
          III.1 Closing. The closing hereunder shall occur on the date when each
of the following conditions is satisfied (or waived by the Administrative Agent
and the Banks), each document to be dated the Closing Date unless otherwise
indicated:
          (a) the Borrower and any Qualified Borrower shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank dated
on or before the Closing Date complying with the provisions of Section 2.5;
          (b) the Borrower, EQR, the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;
          (c) EQR shall have executed and delivered to the Administrative Agent
a duly executed original of the EQR Guaranty and the Qualified Borrower
Guaranty, if applicable, and each Down REIT Guarantor shall have executed and
delivered to the Administrative Agent a duly executed original of a Down REIT
Guaranty;
          (d) the Administrative Agent shall have received an opinion of DLA
Piper Rudnick US LLP, counsel for the Borrower and any Qualified Borrower,
acceptable to the Administrative Agent, the Banks and their counsel;
          (e) the Borrower shall have repaid in full, and terminated, the
Revolving Credit Agreement, dated as of April 1, 2005, among the Borrower, EQR,
Bank of America N.A., as administrative agent, JPMorgan Chase Bank, N.A., as
syndication agent, and the financial institutions party thereto (the “Existing
Revolving Credit Agreement”).
          (f) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR and each Qualified Borrower as of the Closing Date, if any, the
authority for and the validity of this Agreement and the other Loan Documents,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent. Such documentation shall include, without limitation,
the agreement of limited partnership of the Borrower, as well as the certificate
of limited partnership of the Borrower, both as amended, modified or
supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of the Borrower as of a date not more than ten (10) days prior
to the Closing Date, together with a certificate of existence as to the Borrower
from the Secretary of State (or the equivalent thereof) of Illinois, to be dated
not more than thirty (30) days prior to the Closing Date, as well as the
declaration of trust of EQR, as

68



--------------------------------------------------------------------------------



 



amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by a senior officer of EQR as of a date not more than ten
(10) days prior to the Closing Date, together with a good standing certificate
as to EQR from the Secretary of State (or the equivalent thereof) of Maryland,
to be dated not more than thirty (30) days prior to the Closing Date, and
correlative documentation for each Qualified Borrower as of the Closing Date;
          (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;
          (h) the Borrower, EQR and each Down REIT Guarantor shall have taken
all actions required to authorize the execution and delivery of this Agreement
and the other Loan Documents to be executed by Borrower, EQR, each Down REIT
Guarantor and each Qualified Borrower as of the Closing Date, as the case may
be, and the performance thereof by the Borrower, EQR, each Down REIT Guarantor
and each Qualified Borrower as of the Closing Date;
          (i) the Administrative Agent shall be satisfied that neither the
Borrower, EQR nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect;
          (j) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on
or before the Closing Date, and the fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP shall have been paid
directly to such firm, if required by such firm and if such firm has delivered
an invoice in reasonable detail of such fees and expenses in sufficient time for
the Borrower to approve and process the same;
          (k) the Administrative Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Borrower, each Qualified Borrower as
of the Closing Date, EQR and the applicable Consolidated Subsidiaries, and the
validity and enforceability, of the Loan Documents, or in connection with any of
the transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;
          (l) the Administrative Agent shall have received (or Borrower shall
have made publicly available) the audited financial statements of the Borrower
and its Consolidated Subsidiaries and of EQR for the fiscal year ended
December 31, 2005; and

69



--------------------------------------------------------------------------------



 



          (m) no Event of Default shall have occurred.
          III.2 Borrowings. The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
or Letter of Credit issuance is subject to the satisfaction of the following
conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or a Notice of Money Market Borrowing as required by
Section 2.3 or a request to cause a Fronting Bank to issue a Letter of Credit
pursuant to Section 2.16;
          (b) in the event that such Loan is to be made to, or such Letter of
Credit is to be issued for the account of, a Qualified Borrower, receipt by the
Administrative Agent of a Note by such Qualified Borrower for the account of
each Bank, if not previously delivered, satisfying the requirements of
Section 2.5, together with all other items that would have been required to be
delivered pursuant to Section 3.1 with respect to such Qualified Borrower;
          (c) immediately after such Borrowing or issuance, the aggregate
outstanding principal amount of the Loans plus the Letter of Credit Usage will
not exceed the aggregate amount of the Commitments;
          (d) immediately before and after such Borrowing or issuance of any
Letter of Credit, no Event of Default shall have occurred and be continuing both
before and after giving effect to the making of such Loans or the issuance of
such Letter of Credit;
          (e) the representations and warranties contained in this Agreement and
the other Loan Documents (other than representations and warranties which
expressly speak as of a different date and other than the representation and
warranty set forth in Section 4.4(c)(i)) shall be true and correct in all
material respects on and as of the date of such Borrowing both before and after
giving effect to the making of such Loans or the issuance of such Letter of
Credit;
          (f) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans, the issuance of any Letter of
Credit or the consummation of the transactions contemplated by this Agreement
and the other Loan Documents; and

70



--------------------------------------------------------------------------------



 



          (g) with respect to the initial Borrowing hereunder only, no event,
act or condition shall have occurred after the date of the most recent financial
statements of Borrower which, in the reasonable judgment of the Administrative
Agent, or the Required Banks, as the case may be, has had or is likely to have a
Material Adverse Effect.
Each Borrowing hereunder or acceptance of a Letter of Credit issued hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing as to the facts specified in clauses (b), (c), (d), (e),
(f) and (g) (with respect to the initial Borrowing hereunder only, and only to
the extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section, except as otherwise disclosed in writing by Borrower to
the Banks. Notwithstanding anything to the contrary, no Borrowing or issuance of
a Letter of Credit shall be permitted if such Borrowing or issuance would cause
Borrower to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and each of the Banks
which is or may become a party to this Agreement to make the Loans and issue or
participate in Letters of Credit, the Borrower makes the following
representations and warranties as of the Closing Date. Such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the other Loan Documents and the making of the Loans and the
issuance of the Letters of Credit.

71



--------------------------------------------------------------------------------



 



          IV.1 Existence and Power. The Borrower is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Qualified
Borrower is a duly formed and validly existing juridical entity under the laws
of its jurisdiction of formation and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.
          IV.2 Power and Authority. The Borrower and each Qualified Borrower has
the power and authority to execute, deliver and carry out the terms and
provisions of, and to consummate the transactions contemplated by, each of the
Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower or such
Qualified Borrower and the performance by the Borrower or such Qualified
Borrower of, and the consummation of the transactions contemplated by, such Loan
Documents. The Borrower and each applicable Qualified Borrower has duly executed
and delivered each Loan Document to which it is a party in accordance with the
terms of this Agreement, and each such Loan Document constitutes the legal,
valid and binding obligation of the Borrower and each Qualified Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.
          IV.3 No Violation.

72



--------------------------------------------------------------------------------



 



          (a) Neither the execution, delivery or performance by or on behalf of
the Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which such Borrower
has an interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
          (b) Neither the execution, delivery or performance by or on behalf of
any Qualified Borrower of the Loan Documents to which it is a party, nor
compliance by such Qualified Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by the Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Qualified
Borrower or any of its Consolidated Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which such Qualified Borrower (or of any partnership of which such Qualified
Borrower is a partner) or any of its Consolidated Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it is subject, or
(iii) will cause a material default by such Qualified Borrower under any
organizational document of any Person in which such Qualified Borrower has an
interest, or cause a material default under such Qualified Borrower’s
organizational documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).
          IV.4 Financial Information.

73



--------------------------------------------------------------------------------



 



          (a) The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated as of December 31, 2005, and the related
consolidated statements of Borrower’s financial position for the fiscal year
then ended, reported on by Ernst & Young LLP, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
          (b) The consolidated balance sheet of EQR, dated as of December 31,
2005, and the related consolidated statements of EQR’s financial position for
the fiscal year then ended, reported on by Ernst & Young LLP and set forth in
the EQR 2005 Form 10-K, a copy of which has been delivered to each of the Banks,
fairly present, in conformity with GAAP, the consolidated financial position of
EQR and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year.
          (c) Since September 30, 2006, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred prior to the Closing Date having a
Material Adverse Effect, and (ii) except as previously disclosed to the Banks,
neither the Borrower nor EQR has incurred any material indebtedness or guaranty
on or before the Closing Date.
          IV.5 Litigation. Except as previously disclosed by the Borrower in
writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, any Qualified Borrower, EQR or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually or in the
aggregate, have a Material Adverse Effect or which in any manner draws into
question the validity or enforceability of this Agreement or the other Loan
Documents.
          IV.6 Compliance with ERISA. The transactions contemplated by the Loan
Documents will not constitute a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

74



--------------------------------------------------------------------------------



 



          IV.7 Environmental Matters. The Borrower and EQR each conducts reviews
of the effect of Environmental Laws on the business, operations and properties
of the Borrower, EQR, Consolidated Subsidiaries of either or both, and Qualified
Borrowers when necessary in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
owned, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.
          IV.8 Taxes. United States Federal income tax returns of the Borrower,
EQR and their Consolidated Subsidiaries have been prepared and filed through the
fiscal year ended December 31, 2005. The Borrower, each Qualified Borrower, EQR
and their Consolidated Subsidiaries have filed all United States Federal income
tax returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower, any Qualified Borrower, EQR or any
Consolidated Subsidiary, except such taxes, if any, as are reserved against in
accordance with GAAP, such taxes as are being contested in good faith by
appropriate proceedings or such taxes, the failure to make payment of which when
due and payable will not have, in the aggregate, a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower, any Qualified
Borrower, EQR and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
          IV.9 Full Disclosure. All information heretofore furnished by the
Borrower or any Qualified Borrower to the Administrative Agent or any Bank for
purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified. The
Borrower has disclosed to the Administrative Agent, in writing any and all facts
existing on the Closing Date which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.
          IV.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and each Qualified Borrower will be Solvent.

75



--------------------------------------------------------------------------------



 



          IV.11 Use of Proceeds; Margin Regulations. All proceeds of the Loans
will be used by the Borrower or the applicable Qualified Borrower only in
accordance with the provisions hereof. No part of the proceeds of any Loan, and
no Letter of Credit, will be used by the Borrower to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock in any manner that might violate the provisions of
Regulations T, U or X of the Federal Reserve Board. Neither the making of any
Loan nor the use of the proceeds thereof nor the issuance of any Letter of
Credit will violate or be inconsistent with the provisions of Regulations T, U
or X of the Federal Reserve Board.
          IV.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.
          IV.13 Investment Company Act; Public Utility Holding Company Act.
Neither the Borrower, any Qualified Borrower, EQR nor any Consolidated
Subsidiary is (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (y) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 2005,
as amended, or (z) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money or otherwise obtain
extensions of credit.
          IV.14 Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of the Borrower is Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606.
          IV.15 REIT Status. For the fiscal year ended December 31, 2005, EQR
qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.

76



--------------------------------------------------------------------------------



 



          IV.16 No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists and neither the Borrower nor any Qualified
Borrower is in default in any material respect beyond any applicable grace
period under or with respect to any other material agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely to result in a
Material Adverse Effect.
          IV.17 Compliance With Law. To the Borrower’s knowledge, the Borrower,
each Qualified Borrower, and each of the Real Property Assets are in compliance
with all laws, rules, regulations, orders, judgments, writs and decrees,
including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely to have a Material Adverse Effect.
          IV.18 Organizational Documents. The documents delivered pursuant to
Section 3.1(f) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower, each Qualified Borrower as of the Closing Date and EQR. The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies, as of the Closing Date, of each of the documents set forth in
this Section 4.18, except for exhibits to the Borrower’s partnership agreement
identifying the current list of partners which, with the permission of the
Banks, have been omitted therefrom.
          IV.19 Qualifying Unencumbered Properties. As of December 31, 2006,
each Property listed on Exhibit F as a Qualifying Unencumbered Property (i) is
Raw Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money). All of the information set forth on Exhibit F is true and
correct in all material respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS

77



--------------------------------------------------------------------------------



 



          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
          V.1 Information. The Borrower will deliver to each of the Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 125 days after the end of each fiscal year of the Borrower)
a consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each case
in comparative form the figures as of the end of and for the previous fiscal
year, all as reported on the form provided to the Securities and Exchange
Commission on Borrower’s and EQR’s Form 10K and reported on by Ernst & Young LLP
or other independent public accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 80 days after the end of each of the first three quarters of
each fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of
the Borrower, EQR and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and EQR’s
operations and consolidated statements of Borrower’s and EQR’s cash flow for
such quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at
the end of such quarter, all as reported on the form provided to the Securities
and Exchange Commission on Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the chief accounting officer or treasurer of the Borrower
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.8 on
the date of such financial statements; (ii) certifying (x) that such financial
statements fairly present in all material respects the financial condition and
the results of operations of the Borrower on the dates and for the periods
indicated, on the basis of GAAP, with respect to the Borrower subject, in the
case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten

78



--------------------------------------------------------------------------------



 



(10) Business Days prior to the date of such delivery and that (1) on the basis
of such financial statements and such review of the Loan Documents, no Event of
Default existed under Section 6.1(b) with respect to Sections 5.8 and 5.9 at or
as of the date of said financial statements, and (2) on the basis of such review
of the Loan Documents and the business and condition of the Borrower, to the
best knowledge of such officer, as of the last day of the period covered by such
certificate no Default or Event of Default under any other provision of
Section 6.1 occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and the action the Borrower proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish the matters
described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default or Event of Default, if such Default
or Event of Default is then continuing, a certificate of the chief financial
officer, the chief accounting officer, treasurer, controller, or other executive
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto; and
(ii) promptly and in any event within five (5) Business Days after the Borrower
obtains knowledge thereof, notice of (x) any litigation or governmental
proceeding pending or threatened against the Borrower or the Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of EQR
generally, and to the extent the same are not publicly available, copies of all
financial statements, reports and proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
are not publicly available, copies of all registration statements (other than
the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
(other than the exhibits thereto, which exhibits will be provided upon request
therefor by any Bank) which EQR shall have filed with the Securities and
Exchange Commission;
          (g) Promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required

79



--------------------------------------------------------------------------------



 



to be given to the PBGC; (ii) receives notice of complete or partial withdrawal
liability under Title IV of ERISA or notice that any Multiemployer Plan is in
reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, and in the case of clauses (i) through
(vii) above, which event could result in a Material Adverse Effect, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;
          (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates of any communication (written or oral), whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim is likely to have a Material Adverse Effect or
(iii) the Borrower obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;
          (i) promptly and in any event within five (5) Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to the Borrower relating to any loss
which is likely to result in a Material Adverse Effect, copies of such notices
and correspondence; and

80



--------------------------------------------------------------------------------



 



          (j) from time to time such additional information regarding the
financial position or business of the Borrower, EQR and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing.
          V.2 Payment of Obligations. Each of the Borrower, each Qualified
Borrower, EQR and their Consolidated Subsidiaries will pay and discharge, at or
before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.
          V.3 Maintenance of Property; Insurance; Leases.
          (a) The Borrower and/or EQR will keep, and will cause each
Consolidated Subsidiary and Qualified Borrower to keep, all property useful and
necessary in its business, including without limitation the Real Property Assets
(for so long as it constitutes Real Property Assets), in good repair, working
order and condition, ordinary wear and tear excepted, in each case where the
failure to so maintain and repair will have a Material Adverse Effect.
          (b) The Borrower, each Qualified Borrower and/or EQR shall maintain,
or cause to be maintained, insurance with such insurers, on such properties, in
such amounts and against such risks (excluding terrorist insurance and mold
insurance and, to the extent the same are not commercially available or
available at commercially reasonable rates, earthquake insurance or windstorm
insurance) as is consistent with insurance maintained by businesses of
comparable type and size in the industry, and furnish the Administrative Agent
satisfactory evidence thereof promptly upon Administrative Agent’s reasonable
request.
          V.4 Conduct of Business and Maintenance of Existence. The Borrower,
each Qualified Borrower and EQR will continue to engage in business of the same
general type as now conducted by the Borrower and EQR, and each will preserve,
renew and keep in full force and effect, its partnership and trust existence and
its respective rights, privileges and franchises necessary for the normal
conduct of business unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect.

81



--------------------------------------------------------------------------------



 



          V.5 Compliance with Laws. The Borrower and EQR will and will cause
their Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.
          V.6 Inspection of Property, Books and Records. Each of the Borrower
and EQR will keep proper books of record and account in which full, true and
correct entries shall be made of all material dealings and transactions in
relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank at such Bank’s expense to visit and inspect any of its properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. Administrative Agent shall coordinate any
such visit or inspection to arrange for review by any Bank requesting any such
visit or inspection.
          V.7 Intentionally Omitted.
          V.8 Financial Covenants.
          (a) Indebtedness to Gross Asset Value. Borrower shall not permit the
ratio of Indebtedness of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.60:1 at any time; provided, however,
that with respect to any Fiscal Quarter in which Borrower acquired any Real
Property Assets (whether by purchase, merger or other corporate transaction), at
Borrower’s election, the ratio of Indebtedness of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR for such Fiscal Quarter and
for the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that
such ratio in no event shall exceed 0.65:1, and provided, further, that
thereafter such ratio shall not exceed 0.60:1.

82



--------------------------------------------------------------------------------



 



          (b) Secured Debt to Gross Asset Value. Borrower shall not permit the
ratio of Secured Debt of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Secured Debt of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.40:1 at any time.
          (c) Consolidated EBITDA to Fixed Charges Ratio. Borrower shall not
permit the ratio of Consolidated EBITDA for the then most recently completed
twelve (12) month period to Fixed Charges for the then most recently completed
twelve (12) month period to be less than 1.50:1.
          (d) Unencumbered Pool. Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.
          (e) Permitted Holdings. Borrower’s and EQR’s primary business will be
the ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of
Borrower, EQR and Subsidiaries of either or both will remain incidental thereto.
Notwithstanding the foregoing, Borrower, EQR and Subsidiaries of either or both
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly (but without
duplication) by Borrower, EQR and/or their Subsidiaries, does not exceed, at any
time, thirty-five percent (35%) of Gross Asset Value of Borrower and EQR as a
whole.
          (f) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
          V.9 Restriction on Fundamental Changes.
          (a) Neither the Borrower nor EQR shall enter into any merger or
consolidation, unless (i) either (x) the Borrower or EQR is the surviving
entity, or (y) the individuals constituting EQR’s Board of Trustees immediately
prior to such merger or consolidation represent a majority of the surviving
entity’s Board of Directors or Board of Trustees after such merger or
consolidation, and (ii) the entity which is merged with Borrower or EQR is
predominantly in the commercial real estate business.
          (b) The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. EQR shall not amend its declaration of trust, by-laws, or
other organizational documents in any manner that would have a Material Adverse
Effect without the

83



--------------------------------------------------------------------------------



 



Administrative Agent’s consent, which shall not be unreasonably withheld. No
Qualified Borrower shall amend its organizational documents in any manner that
would have a Material Adverse Effect without the Required Banks’ consent.
          (c) The Borrower shall deliver to Administrative Agent copies of all
amendments to its agreement of limited partnership or to EQR’s declaration of
trust, by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.
          V.10 Changes in Business. Except for Permitted Holdings, neither the
Borrower, any Qualified Borrower nor EQR shall enter into any business which is
substantially different from that conducted by the Borrower or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents. The Borrower shall carry on its business operations through the
Borrower and its Subsidiaries and Investment Affiliates.
          V.11 Margin Stock. None of the proceeds of any Loan, and no Letter of
Credit, will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock in any
manner that might violate the provisions of Regulations T, U or X of the Federal
Reserve Board.
          V.12 Intentionally Omitted.
          V.13 EQR Status.
          (a) Status. EQR shall at all times (i) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.
          (b) Indebtedness. EQR shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:
               (1) the Obligations; and
               (2) Indebtedness which, after giving effect thereto, may be
incurred or may remain outstanding without giving rise to an Event of Default or
Default.

84



--------------------------------------------------------------------------------



 



          (c) Disposal of Partnership Interests. EQR will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower, except for the
reduction of EQR’s interest in the Borrower arising from Borrower’s issuance of
partnership interests in the Borrower or the retirement of preference units by
Borrower.
ARTICLE VI
DEFAULTS
          VI.1 Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower or any Qualified Borrower shall fail to pay when due any
principal of any Loan, or the Borrower or any Qualified Borrower shall fail to
pay when due interest on any Loan or any fees or any other amount payable
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;
          (b) the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.11 or Section 5.13;
          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent, or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made or
deemed made by the Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made) and the
defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within thirty (30) days after written notice thereof
from Administrative Agent to Borrower;
          (e) the Borrower, any Qualified Borrower, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate

85



--------------------------------------------------------------------------------



 



outstanding principal amount exceeds $50,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Debt; or the Borrower, any Qualified Borrower, EQR, any Subsidiary or
any Investment Affiliate shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;
          (f) the Borrower or EQR shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or admit in writing its inability to pay its debts as such debts become
due, or shall take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or EQR seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;
          (h) one or more final, non-appealable judgments or decrees (or one or
more judgments which is/are not stayed pending appeal) in an aggregate amount of
Fifty Million Dollars ($50,000,000) or more shall be entered by a court or
courts of competent jurisdiction against the Borrower, any Qualified Borrower,
EQR or, to the extent of any recourse to Borrower, EQR or any Qualified
Borrower, any of their respective Consolidated Subsidiaries (other than any
judgment as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing) and (i) any such judgments or
decrees shall not be stayed, discharged, paid, bonded or vacated within thirty
(30) days or (ii) enforcement proceedings shall be commenced by any creditor on
any such judgments or decrees;

86



--------------------------------------------------------------------------------



 



          (i) there shall be a change in the majority of the Board of Directors
or Board of Trustees of EQR during any twelve (12) month period, excluding any
change in directors or trustees resulting from (w) the retirement of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement from the Board upon reaching the age specified in such
policy, (x) the death or disability of any director or trustee, or
(y) satisfaction of any requirement for the majority of the members of the board
of directors or trustees of EQR to qualify under applicable law as independent
directors or trustees or (z) the replacement of any director or trustee who is
an officer or employee of EQR or an affiliate of EQR with any other officer or
employee of EQR or an affiliate of EQR;
          (j) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of EQR;
          (k) intentionally omitted;
          (l) any Termination Event with respect to a Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
insufficiency of such Plan and the insufficiency of any and all other Plans with
respect to which such a Termination Event shall have occurred and be continuing
(or, in the case of a Multiemployer Plan with respect to which a Termination
Event described in clause (ii) of the definition of Termination Event shall have
occurred and be continuing, the liability of the Borrower) is equal to or
greater than $20,000,000 and which the Administrative Agent reasonably
determines will have a Material Adverse Effect;
          (m) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (n) at any time, for any reason the Borrower or any Qualified Borrower
or EQR seeks to repudiate its obligations under any Loan Document; or
          (o) a default beyond any applicable notice or grace period under any
of the other Loan Documents.

87



--------------------------------------------------------------------------------



 



          VI.2 Rights and Remedies.
          (a) Upon the occurrence of any Event of Default described in
Sections 6.1(f) or (g), the Commitments and the Swingline Commitment shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself and on behalf of any
Qualified Borrower; and upon the occurrence and during the continuance of any
other Event of Default, subject to the provisions of Section 6.2(b), the
Administrative Agent may (and upon the demand of the Required Banks shall), by
written notice to the Borrower, in addition to the exercise of all of the rights
and remedies permitted the Administrative Agent and the Banks at law or equity
or under any of the other Loan Documents, declare the Commitments terminated and
the unpaid principal amount of and any and all accrued and unpaid interest on
the Loans and any and all accrued fees and other Obligations hereunder to be,
and the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise as provided
in the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Required Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents (including,
without limitation, those set forth in Section 6.4 hereof) or, if the Required
Banks are unable to reach agreement within thirty (30) days of commencement of
discussions, then, from and after an Event of Default and the the end of such
thirty (30) day period, the Administrative Agent may pursue such rights and
remedies as it may determine if it shall reasonably determine that the same
shall be in the best interests of the Banks, taken as a whole.

88



--------------------------------------------------------------------------------



 



          VI.3 Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 6.1(c) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower or any court or governmental agency
referring to this Agreement or the other Loan Documents, describing such event
or condition. Should Administrative Agent receive notice of the occurrence of a
Default or Event of Default expressly stating that such notice is a notice of a
Default or Event of Default, or should Administrative Agent send Borrower a
notice of Default or Event of Default, Administrative Agent shall promptly give
notice thereof to each Bank.
          VI.4 Actions in Respect of Letters of Credit.
          (a) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and an Event of Default shall have occurred and be
continuing, then, upon the occurrence and during the continuation thereof, the
Administrative Agent may, and upon the demand of the Required Banks shall,
whether in addition to the taking by the Administrative Agent of any of the
actions described in this Article or otherwise, make a demand upon the Borrower
to, and forthwith upon such demand (but in any event within ten (10) days after
such demand) the Borrower shall (provided that upon the occurrence of any Event
of Default it described in Section 6.1(f) or 6.1(g) the Borrower shall
automatically be required to), pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Usage under the Letters of Credit. Interest shall
accrue on the Letter of Credit Collateral Account at a rate equal to the rate on
overnight funds.
          (b) The Borrower hereby grants to the Administrative Agent, as
administrative agent, for its benefit and the ratable benefit of the Banks a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):
               (i) the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;
               (ii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Administrative

89



--------------------------------------------------------------------------------



 



Agent for or on behalf of the Borrower in substitution for or in respect of any
or all of the then existing Letter of Credit Collateral;
               (iii) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Letter of Credit
Collateral; provided that if no Event of Default shall have occurred and be
continuing, any interest, dividends or other earnings received with respect to
the Letter of Credit Collateral shall be distributed to Borrower on a monthly
basis; and
               (iv) to the extent not covered by the above clauses, all proceeds
of any or all of the foregoing Letter of Credit Collateral.
The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.
          (c) The Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
the Borrower to the Banks in respect of the Letters of Credit.
          (d) Neither the Borrower nor any Person claiming or acting on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Letter of Credit Collateral Account, except as provided in
Sections 6.4(b) and (h) hereof.
          (e) The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 6.4.
          (f) If any Event of Default shall have occurred and be continuing:
               (i) The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time and from time
to time, charge, set off or otherwise apply all or any part of the Letter of
Credit Collateral, first, (x) amounts previously drawn on any Letter of Credit
that have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect. The rights of the

90



--------------------------------------------------------------------------------



 



Administrative Agent under this Section 6.4 are in addition to any rights and
remedies which any Bank may have.
               (ii) The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of Illinois at that time.
          (g) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent and the Banks shall not have any responsibility or liability with respect
thereto.
          (h) At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to the Borrower, and in the case of Letters of Credit
maturing after the Maturity Date, upon the return of any such Letters of Credit,
any amount attributable to such Letter of Credit shall be promptly returned to
the Borrower. Absent such cure or written waiver or return, any surplus of the
funds held in the Letter of Credit Collateral Account and remaining after
payment in full of all of the Obligations of the Borrower hereunder and under
any other Loan Document after the Maturity Date shall be paid to the Borrower or
to whomsoever may be lawfully entitled to receive such surplus.
          VI.5 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed to the Banks pro rata in accordance with the unpaid principal amount
of the Loans.
ARTICLE VII
THE AGENTS

91



--------------------------------------------------------------------------------



 



          VII.1 Appointment and Authorization. Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers and discretion as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9, the provisions
of this Article VII are solely for the benefit of Administrative Agent and the
Banks, and Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII. In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.
          VII.2 Agency and Affiliates. Bank of America, N.A. shall have the same
rights and powers under this Agreement as any other Bank and may exercise or
refrain from exercising the same as though it were not the Administrative Agent,
and Bank of America, N.A. and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower, EQR or
any Subsidiary or affiliate of the Borrower as if it were not the Administrative
Agent hereunder, and the term “Bank” and “Banks” shall include Bank of America,
N.A. in its individual capacity.
          VII.3 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.
          VII.4 Consultation with Experts. As between Administrative Agent and
the Banks, the Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

92



--------------------------------------------------------------------------------



 



          VII.5 Liability of Administrative Agent, Syndication Agent,
Documentation Agents. As between Administrative Agent and the Banks, none of the
Administrative Agent, the Syndication Agent, or the Documentation Agents, nor
any of their affiliates nor any of their respective directors, officers, agents
or employees, shall be liable for any action taken or not taken by any of them
in connection herewith (i) with the consent or at the request of the Required
Banks or (ii) in the absence of its own gross negligence or wilful misconduct.
As between Administrative Agent and the Banks, none of the Administrative Agent,
the Syndication Agent, or the Documentation Agents, nor any of their respective
directors, officers, agents or employees, shall be responsible for or have any
duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower, except with respect to payment of principal and
interest; (iii) the satisfaction of any condition specified in Article III,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between Administrative Agent and the Banks, the Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire, or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.
          VII.6 Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, the Syndication Agent, and the
Documentation Agents, and their respective affiliates and directors, officers,
agents and employees (to the extent not reimbursed by the Borrower, but without
affecting Borrower’s reimbursement obligations), against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
wilful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent and/or Syndication Agent and/or Documentation
Agents under this Agreement, the other Loan Documents or any action taken or
omitted by such indemnitee hereunder as Administrative Agent or as Syndication
Agent. In the event that the Syndication Agent, the Documentation Agents or the
Administrative Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this Section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, Syndication Agent, such Documentation Agents or the
Administrative Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank. The Syndication Agent, the Documentation Agents, or the
Administrative Agent, as the case may be, shall reimburse such Banks so entitled
to reimbursement within two (2) Business Days after its receipt of such funds
from the Borrower or such other party liable therefor.

93



--------------------------------------------------------------------------------



 



          VII.7 Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, or the Documentation Agents, or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
Syndication Agent, the Documentation Agents or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.

94



--------------------------------------------------------------------------------



 



          VII.8 Successor Administrative Agent or Syndication Agent. The
Administrative Agent, the Syndication Agent, or the Documentation Agents may
resign at any time by giving notice thereof to the Banks, the Borrower and each
other and the Administrative Agent or the Syndication Agent, as applicable,
shall resign in the event the Commitment of the Bank serving as the
Administrative Agent or the Syndication Agent is reduced to less than
$10,000,000. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Syndication Agent, as applicable,
which successor Administrative Agent or successor Syndication Agent (as
applicable) shall, provided no Event of Default has occurred and is then
continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved Bank of America, N.A. as a successor Syndication Agent
and JPMorgan Chase Bank, N.A. as a successor Administrative Agent). If no
successor Administrative Agent or Syndication Agent (as applicable) shall have
been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent or Syndication Agent (as
applicable) gives notice of resignation, then the retiring Administrative Agent
or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Syndication Agent or the Administrative Agent, as the case
may be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Syndication Agent. In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder. The rights and duties of
the Administrative Agent to be vested in any successor Administrative Agent
shall include, without limitation, the rights and duties as Swingline Lender.
After any retiring Administrative Agent’s or retiring Syndication Agent’s
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or the Syndication Agent, as applicable. For gross
negligence or willful misconduct, as determined by the Required Banks (excluding
for such determination the Bank serving as Administrative Agent or Syndication
Agent in its capacity as a Bank, as applicable), the Administrative Agent or
Syndication Agent may be removed at any time by giving at least thirty
(30) Business Days prior written notice to the Administrative Agent, Syndication
Agent and Borrower. Such resignation or removal

95



--------------------------------------------------------------------------------



 



shall take effect upon the acceptance of appointment by a successor
Administrative Agent or Syndication Agent, as applicable, in accordance with the
provisions of this Section 7.8.
          VII.9 Consents and Approvals. All communications from Administrative
Agent to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include, in boldface type, a
statement that if any Bank does not respond to such request within ten
(10) Business Days and provide a written explanation of the reasons behind any
objection, such Lender shall be deemed to have approved of or consented to, as
applicable, the recommendation or determination of the Administrative Agent
described in such request. Each Bank shall reply promptly, but in any event
within ten (10) Business Days after receipt of the request therefor from
Administrative Agent (the “Bank Reply Period”). Unless a Bank shall give written
notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Required
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent shall follow
the course of action or determination of the Required Banks (and each
non-responding Bank shall be deemed to have concurred with such recommended
course of action) or all the Banks, as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          VIII.1 Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Euro-Dollar Borrowing
or Money Market LIBOR Loan:
          (a) the Administrative Agent determines in good faith that deposits in
dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, or

96



--------------------------------------------------------------------------------



 



          (b) Banks having 50% or more of the aggregate amount of the applicable
Commitments advise the Administrative Agent that the Euro-Dollar Rate, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to each such Bank of funding its Euro-Dollar Loans for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Euro-Dollar Loans shall be suspended. In
such event, (a) unless the Borrower notifies the Administrative Agent at least
two Business Days before the date of (i) any Euro-Dollar Borrowing denominated
in Dollars for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing, or (ii) any Money Market LIBOR Borrowing for which a Notice
of Money Market Borrowing has previously been given, the Money Market LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day, and (b) any Notice of
Borrowing for a Euro-Dollar Borrowing denominated in an Alternate Currency shall
be ineffective. For purposes of Section 8.1(b), in determining whether the
Euro-Dollar Rate, as determined by Administrative Agent, will not adequately and
fairly reflect the cost to any Bank of funding its Euro-Dollar Loans for such
Interest Period, such determination will be based solely on the ability of such
Bank to obtain matching funds in the London interbank market at a reasonably
equivalent rate.

97



--------------------------------------------------------------------------------



 



          VIII.2 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) (x) to make, maintain or fund its
Euro-Dollar Loans, or (y) to participate in any Letter of Credit issued by the
Fronting Bank, or, with respect to the Fronting Bank, to issue any Letter of
Credit, the Administrative Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank in case of the event
described in clause (x) above to make Euro-Dollar Loans, or in the case of the
event described in clause (y) above, to participate in any Letter of Credit
issued by the Fronting Bank or, with respect to the Fronting Bank, to issue any
Letter of Credit, shall be suspended. With respect to Euro-Dollar Loans, before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. If such Bank shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and shall so specify in such notice, the Borrower
or the applicable Qualified Borrower, as the case may be, shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower or the applicable Qualified Borrower, as the case may be,
would otherwise be obligated to pay pursuant to Section 2.13 with respect to
Loans converted pursuant to this Section 8.2) in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and such Bank shall make
such a Base Rate Loan.
          If, at any time, it shall be unlawful for any Bank to make, maintain
or fund its Euro-Dollar Loans, the Borrower shall have the right, upon five
(5) Business Day’s notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans and all amounts due such Bank hereunder (including, without limitation,
interest, Facility Fees, Letter of Credit Fees and all amounts payable pursuant
to Section 2.13), and to become a Bank hereunder, or obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with

98



--------------------------------------------------------------------------------



 



interest thereon, Facility Fees, Letter of Credit Fees and all other amounts due
such Bank hereunder (including, without limitation, amounts payable pursuant to
Section 2.13), upon which event, such Bank’s Commitment shall be deemed to be
cancelled pursuant to Section 2.11(e). Any Bank subject to this paragraph shall
retain the benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the
period prior to such purchase or cancellation.
          VIII.3 Increased Cost and Reduced Return.
          (a) If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote,
in the case of any Money Market Loan, the adoption of any applicable law, rule
or regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material (excluding any amounts already reflected in any Mandatory
Costs), then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts (based upon a reasonable allocation thereof by such Bank to
the Euro-Dollar Loans made by such Bank hereunder) as will compensate such Bank
for such increased cost or reduction to the extent such Bank generally imposes
such additional amounts on other borrowers of such Bank in similar
circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank

99



--------------------------------------------------------------------------------



 



or comparable agency charged with the interpretation or administration thereof,
or compliance by any Bank any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to the date upon which
such Bank actually notified Borrower of the occurrence of such event. A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.3), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to

100



--------------------------------------------------------------------------------



 



Section 2.13 and this Section 8.3), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(e). Any Bank subject to
this Section 8.3(d) shall retain the benefits of Sections 2.16(f), 2.16(g), 8.3,
8.4 and 9.3 for the period prior to such purchase or cancellation.
          VIII.4 Taxes.
          (a) Any and all payments by the Borrower or any Qualified Borrower to
or for the account of any Bank or the Administrative Agent hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank and the Administrative Agent, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof or by
any other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or Administrative Agent and such
other jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower or any
Qualified Borrower shall be required by law to deduct any Non-Excluded Taxes
from or in respect of any sum payable hereunder or under any Note or in respect
of any Letter of Credit, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or Qualified
Borrower shall make such deductions, (iii) the Borrower or Qualified Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Borrower or Qualified
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof.
          (b) In addition, the Borrower and each Qualified Borrower agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, or charges or similar levies which arise from any payment made
hereunder or under any Note or in respect of any Letter of Credit or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note or Letter of Credit (hereinafter referred to as “Other Taxes”).

101



--------------------------------------------------------------------------------



 



          (c) The Borrower and each Qualified Borrower agrees to indemnify each
Bank, the Fronting Bank and the Administrative Agent for the full amount of
Non-Excluded Taxes or Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Bank, the Fronting Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank, the Fronting Bank or the Administrative Agent (as the case may be)
makes demand therefor.
          (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with an Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Code, that it is entitled to an exemption
from United States backup withholding tax. If the form provided by a Bank at the
time such Bank first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from “Non-Excluded Taxes” as defined in
Section 8.4(a).
          (e) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

102



--------------------------------------------------------------------------------



 



          (f) Upon reasonable demand by Borrower or any Qualified Borrower to
the Administrative Agent or any Bank, the Administrative Agent or Bank, as the
case may be, shall deliver to the Borrower or such Qualified Borrower, or to
such government or taxing authority as the Borrower or such Qualified Borrower
may reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower or such Qualified Borrower
to make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or such Qualified Borrower making such demand and to be executed
and to be delivered with any reasonably required certification.
          (g) If the Borrower or any Qualified Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this
Section 8.4, then such Bank will change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Bank, is not
otherwise disadvantageous to such Bank.
          (h) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.4), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.4), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(c). Any Bank subject to
this Section 8.4(d) shall retain the benefits of Sections 2.16(f), 2.16(g), 8.3,
8.4 and 9.3 for the period prior to such purchase or cancellation.

103



--------------------------------------------------------------------------------



 



          VIII.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
          (a) Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and no Borrowing from such Bank shall take effect with respect to Loans
denominated in an Alternate Currency, and
          (b) after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and
          (c) Borrower will not be required to make any payment which would
otherwise be required by Section 2.13 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.
ARTICLE IX
MISCELLANEOUS

104



--------------------------------------------------------------------------------



 



          IX.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of the Borrower, any Qualified Borrower or the
Administrative Agent, at its address, or facsimile number set forth on the
signature pages hereof with a duplicate copy thereof, in the case of the
Borrower, to the Borrower, at Equity Residential, Two North Riverside Plaza,
Suite 400, Chicago, Illinois 60606, Attn: General Counsel, and to DLA Piper US
LLP, 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James
M. Phipps, Esq., (y) in the case of any Bank, at its address, or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address, or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
and, if such party is the Borrower or the Administrative Agent, the Banks. Each
such notice, request or other communication shall be effective (i) if given by
facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until received. The Administrative Agent
shall promptly notify the Banks of any change in the address of the Borrower or
the Administrative Agent.
          IX.2 No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
          IX.3 Expenses; Indemnification.
          (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Syndication Agent (including
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP), in connection with the preparation of this Agreement, the
Loan Documents and the documents and instruments referred to therein, and any
waiver or consent hereunder or any amendment hereof or any Default or Event of
Default or alleged Default or Event of Default, (ii) all reasonable fees and
disbursements of special counsel Skadden, Arps,

105



--------------------------------------------------------------------------------



 



Slate, Meagher & Flom LLP in connection with the syndication of the Loans and
(iii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Administrative Agent and each Bank (the Administrative Agent
shall promptly submit any expenses of any of the Banks to Borrower for
reimbursement), including fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative fees and disbursements of
(A) counsel for Administrative Agent, and (B) counsel for all of the Banks as a
group; and provided, further, that all other costs and expenses for which
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative costs and expenses of Administrative Agent. For
purposes of this Section 9.3(a)(iii), (1) counsel for Administrative Agent shall
mean a single outside law firm representing Administrative Agent, and
(2) counsel for all of the Banks as a group shall mean a single outside law firm
representing such Banks as a group (which law firm may or may not be the same
law firm representing either or both of Administrative Agent and/or Syndication
Agent).
          (b) The Borrower agrees to indemnify the Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, including, without
limitation, any Section 1031 exchange as contemplated by Section 9.21, (ii) any
violation by the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement, (b) incurred
solely by reason of the gross negligence, wilful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after

106



--------------------------------------------------------------------------------



 



such Indemnitee takes possession of such Property or (d) any liability of such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent, Syndication Agent or any Bank shall be solely in his or
her respective capacity as such director, officer, agent or employee. The
Borrower’s obligations under this Section shall survive the termination of this
Agreement and the payment of the Obligations.

107



--------------------------------------------------------------------------------



 



          IX.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or any Qualified Borrower or to any other Person, any such notice being hereby
expressly waived, but subject to the prior consent of the Administrative Agent,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower or any Qualified Borrower against and on account of the Obligations
of the Borrower or such Qualified Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it or Letter of Credit participated in by it, or, in
the case of the Fronting Bank, Letter of Credit issued by it, which is greater
than the proportion received by any other Bank or Letter of Credit issued or
participated in by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Notes or in
respect of the Letters of Credit. The Borrower, for itself and on behalf of any
Qualified Borrower, agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note or a Letter of
Credit, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower or such Qualified Borrower in the amount of such
participation. Notwithstanding anything to the contrary contained herein, any
Bank may, by separate agreement with the Borrower or any Qualified Borrower,
waive its right to set off contained herein or granted by law and any such
written waiver shall be effective against such Bank under this Section 9.4.

108



--------------------------------------------------------------------------------



 



          IX.5 Amendments and Waivers. Any provision of this Agreement or the
Notes, the Letter of Credit Documents or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent or the Swingline Lender in its capacity as Administrative
Agent or Swingline Lender, as applicable, are affected thereby, by the
Administrative Agent or Swingline Lender, as applicable); provided that no such
amendment or waiver with respect to this Agreement, the Notes, the Letter of
Credit Documents or any other Loan Documents shall, unless signed by all the
Banks, (i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment or extend the term of any Letter of Credit beyond twelve
(12) months after the Maturity Date, (iv) change the percentage of the
Commitments (except pursuant to the Increase Option) or of the aggregate unpaid
principal amount of the Notes, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, (v) release the EQR Guaranty or, except as provided
below, any Down REIT Guaranty or any Qualified Borrower Guaranty, (vi) modify
the definition of “Required Banks”, or (vii) modify the provisions of this
Section 9.5. At such time as the Borrower shall sell its interest in any Down
REIT Guarantor to an unaffiliated third party in an arms-length transaction, the
Down REIT Guaranty of such Down REIT Guarantor shall be deemed to have
terminated and released, and the Banks hereby authorize the Administrative Agent
to enter into an agreement, confirming the termination and release of such Down
REIT Guaranty, at the Borrower’s sole cost and expense.
          IX.6 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.
          (b) Any Bank may at any time grant (i) prior to the occurrence of an
Event of Default, to an existing Bank or one or more banks, finance companies,
insurance companies or other financial institutions in minimum amounts of not
less than $5,000,000 (or any lesser amount in the case of participations to an
existing Bank or in the case of participations with respect to Money Market
Loans only) (it being understood

109



--------------------------------------------------------------------------------



 



that no Bank may hold Commitments of which less than $10,000,000 in the
aggregate is for its own account, unless its Commitments shall have been reduced
to zero) and (ii) after the occurrence and during the continuance of an Event of
Default, to any Person in any amount (in each case, a “Participant”),
participating interests in its Commitment or any or all of its Loans, with (and
subject to) the consent of, provided that no Event of Default shall have
occurred and be continuing, the Borrower (other than with respect to Money
Market Loans), which consent shall not be unreasonably withheld or delayed. The
Administrative Agent shall be notified by any such Bank of any such
participation prior to the same becoming effective. Any participation made
during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. Any
agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of, and subject
to the restrictions with respect to, a participating interest granted in
accordance with this subsection (b).
          (c) Any Bank may at any time assign to (i) prior to the occurrence of
an Event of Default, (A) an existing Bank, (B) one or more banks, finance
companies, insurance or other financial institutions which (1) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent and (2) has total assets
in excess of Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”),
or (C) with the prior consent and approval of the Administrative Agent, each
Fronting Bank and Borrower, a wholly-owned affiliate of such transferor Bank if
such transferor Bank then meets the requirements of clause (i)(B) or, if such
transferor Bank’s parent then meets the requirements of clause (i)(B), a
wholly-owned affiliate of such parent, in each case in minimum amounts of not
less than Ten Million Dollars ($10,000,000) and integral multiples of One
Million Dollars ($1,000,000) thereafter (or any lesser amount in the case of
assignments to an existing Bank) (it being understood that no Bank may hold
Commitments of less than

110



--------------------------------------------------------------------------------



 



$10,000,000 in the aggregate, unless its Commitments shall have been reduced to
zero) and (ii) after the occurrence and during the continuance of an Event of
Default, to any Person in any amount (in each case, an “Assignee”), all or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and, in either case, such Assignee shall
assume such rights and obligations, pursuant to a Transfer Supplement in
substantially the form of Exhibit “E” hereto executed by such Assignee and such
transferor Bank, with (and subject to) the consent of the Administrative Agent
and each Fronting Bank and, provided that no Event of Default shall have
occurred and be continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed; provided that if an Assignee is an affiliate
of such transferor Bank which meets the requirements of clause (i)(B) above or
was a Bank immediately prior to such assignment, no such consent shall be
required; and provided further that such assignment may, but need not, include
rights of the transferor Bank in respect of outstanding Money Market Loans. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee, such Assignee shall be a Bank party to this
Agreement and shall have all the rights and obligations of a Bank with a
Commitment as set forth in such instrument of assumption, and no further consent
or action by any party shall be required and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $2,500 provided that such fee shall be paid by the Assignee if such
assignment is required by Section 8.2, 8.3 or 8.4. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.4. Any assignment made during the
continuation of an Event of Default shall not be affected by any subsequent cure
of such Event of Default.
          (d) Any Bank (each, a “Designating Lender”) may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Sections 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at any one time. The parties to
each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall execute and

111



--------------------------------------------------------------------------------



 



deliver to the Designating Lender a Designated Lender Note payable to the order
of the Designated Lender, (ii) from and after the effective date specified in
the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(b)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and every
obligation of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 7.6 and any sums otherwise payable to the Borrower by
the Designated Lender. Each Designating Lender shall serve as the administrative
agent of the Designated Lender and shall on behalf of, and to the exclusion of,
the Designated Lender: (i) receive any and all payments made for the benefit of
the Designated Lender and (ii) give and receive all communications and notices
and take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding upon the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Administrative Agent and the Banks may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender or otherwise in accordance with the
provisions of Sections 9.6 (b) and (c).
          (e) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note and the Letter(s) of Credit participated in by
such Bank or, in the case of the Fronting Bank, issued by it, to a Federal
Reserve Bank. No such assignment shall release the transferor Bank from its
obligations hereunder.
          (f) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending

112



--------------------------------------------------------------------------------



 



Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.
          IX.7 Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
          IX.8 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of Illinois or of the
United States of America for the Northern District of Illinois, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property and each Qualified Borrower, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for itself
and each Qualified Borrower, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower or Qualified Borrower at its address set forth below. The Borrower,
for itself and each Qualified Borrower, hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower or any
Qualified Borrower in any other jurisdiction.
          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with

113



--------------------------------------------------------------------------------



 



such other currency by the person obtaining such judgment on the Business Day
preceding that on which final judgment is given.
          (d) The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower or any
Qualified Borrower to make payments in any currency of the principal of and
interest on the Loans of the Borrower and any Qualified Borrower and any other
amounts due from the Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.
          IX.9 Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).
          IX.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, EACH QUALIFIED
BORROWER, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

114



--------------------------------------------------------------------------------



 



          IX.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 2.16(g), 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.
          IX.12 Domicile of Loans. Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.
          IX.13 Limitation of Liability. No claim may be made by the Borrower or
any other Person acting by or through Borrower against the Administrative Agent
or any Bank or the affiliates, directors, officers, employees, attorneys or
agent of any of them for any consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or by the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower, for itself and each Qualified Borrower, hereby waives, releases
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
          IX.14 Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower, each Qualified Borrower, and to
EQR pursuant to the EQR Guaranty and to any Down REIT Guarantor pursuant to any
Down REIT Guaranty. Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement shall be had
against any officer, director, shareholder or employee of the Borrower or any
officer, director, shareholder or employee of EQR except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee.

115



--------------------------------------------------------------------------------



 



          IX.15 Confidentiality. The Administrative Agent and each Bank shall
use reasonable efforts to assure that information about Borrower, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan, this Agreement, the
Loan Documents and the extension of credit hereunder, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority or self-regulatory body having jurisdiction over, or
claiming jurisdiction or authority to oversee or regulate, the Administrative
Agent or any Bank or by any applicable law, rule, regulation or judicial
process.
          IX.16 Bank’s Failure to Fund.
          (a) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of Section 2.4 or Section 2.16(e), and the Administrative Agent
may, in reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, in accordance with the
provisions of Section 2.4(c) or Section 2.16(e). If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement as of the date of such Borrowing. Nothing contained in this Section or
Sections 2.4(c) or 2.16(e) shall be deemed to reduce the Commitment of any Bank
or in any way affect the rights of Borrower with respect to any defaulting Bank
or Administrative Agent. The failure of any Bank to make available to the
Administrative Agent such Bank’s share of any Borrowing in accordance with
Sections 2.4(b) or 2.16(e) shall not relieve any other Bank of its obligations
to fund its Commitment, in accordance with the provisions hereof.

116



--------------------------------------------------------------------------------



 



          (b) If a Bank does not remit to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.
          (c) As used herein, the following terms shall have the meanings set
forth below:
          (i) “Defaulting Bank” shall mean any Bank which (x) does not remit to
the Administrative Agent such Bank’s Pro Rata Share of a Loan in accordance
herewith for a period of five (5) Business Days after notice of such failure
from Administrative Agent, (y) shall otherwise fail to perform such Bank’s
obligations under the Loan Documents for a period of five (5) Business Days
after notice of such failure from Administrative Agent, or (z) shall fail to pay
the Administrative Agent or any other Bank, as the case may be, upon demand,
such Bank’s Pro Rata Share of any costs, expenses or disbursements incurred or
made by the Administrative Agent and payable by such Bank pursuant to the terms
of the Loan Documents for a period of five (5) Business Days after notice of
such failure from Administrative Agent, and in all cases, such failure is not as
a result of a good faith dispute as to whether such advance is properly required
to be made pursuant to the provisions of this Agreement, or as to whether such
other performance or payment is properly required pursuant to the provisions of
this Agreement.
          (ii) “Junior Creditor” means any Defaulting Bank which has not
(x) fully cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the Administrative Agent such Defaulting Bank’s
Pro Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.
          (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash, in lawful currency of
the United States, sufficient to indefeasibly pay in full all Senior Debt.
          (iv) “Senior Debt” means (x) collectively, any and all indebtedness,
obligations and liabilities of the Borrower to the Banks who are not Junior
Creditors, or any of them, from time to time, whether fixed or contingent,
direct or indirect, joint or several, due or not due, liquidated or
unliquidated, determined or undetermined, arising by contract, operation of law
or otherwise, whether on open account or evidenced by one or more instruments,
and whether for principal, premium, interest (including, without limitation,
interest accruing after the filing of a petition initiating any proceeding
referred to in Section 6.1(f) or (g)), reimbursement for fees, indemnities,
costs, expenses or otherwise, which arise under, in connection with or in
respect of the Loans or the Loan

117



--------------------------------------------------------------------------------



 



Documents, and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.
          (v) “Subordinated Debt” means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.
          (d) Immediately upon a Bank’s becoming a Junior Creditor, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:
          (i) accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest or otherwise;
          (ii) take or enforce any Liens to secure Subordinated Debt or attach
or levy upon any assets of Borrower to enforce any Subordinated Debt;
          (iii) enforce or apply any security for any Subordinated Debt; or
          (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property from, the Borrower.
          (e) In the event of:
          (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;
          (ii) any liquidation, dissolution or other winding-up of the Borrower,
voluntary or involuntary, whether or not involving insolvency, reorganization or
bankruptcy proceedings;

118



--------------------------------------------------------------------------------



 



           (iii) any assignment by the Borrower for the benefit of creditors;
          (iv) any sale or other transfer of all or substantially all assets of
the Borrower; or
          (v) any other marshaling of the assets of the Borrower;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
          (f) Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder. If such Junior Creditor does not file any such claim
prior to forty-five (45) days before the expiration of the time to file such
claim, Administrative Agent, as attorney-in-fact for such Junior Creditor, is
hereby irrevocably authorized to do so in the name of such Junior Creditor or,
in Administrative Agent’s sole discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of such nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 9.5 hereof, to accept or reject any plan proposed
in any such proceeding and to take any other action that a party filing a claim
is entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to
Administrative Agent the amount payable on such claim and, to the full extent
necessary for that purpose, each Junior Creditor hereby transfers and assigns to
the Administrative Agent all of the Junior Creditor’s rights to any such
payments or distributions to which Junior Creditor would otherwise be entitled.
          (g) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received for the benefit of, and shall
promptly be paid over or delivered and transferred to, Administrative Agent for
application to the payment of all Senior Debt, to the extent necessary to
achieve Payment in Full. In the event of the failure of any Junior Creditor to

119



--------------------------------------------------------------------------------



 



endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.
          (ii) Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.
          (h) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the other Loan Documents in reliance upon the absolute
subordination in right of payment and in time of payment of Subordinated Debt to
Senior Debt as set forth herein.
          (ii) Only upon the Payment in Full of all Senior Debt shall any Junior
Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.
          (iii) Each Junior Creditor agrees that it will deliver all instruments
or other writings evidencing any Subordinated Debt held by it to Administrative
Agent, promptly after request therefor by the Administrative Agent.
          (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
          (v) If any of the Senior Debt should be invalidated, avoided or set
aside, the subordination provided for herein nevertheless shall continue in full
force and effect and, as between the Banks which are not Defaulting Banks and
all Junior Creditors, shall be and be deemed to remain in full force and effect.
          (vi) Each Junior Creditor hereby irrevocably waives, in respect of
Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and 509
of the

120



--------------------------------------------------------------------------------



 



Bankruptcy Code (or any similar sections hereafter in effect under any other
Federal or state laws or legal or equitable principles relating to bankruptcy,
insolvency, reorganizations, liquidations or otherwise for the relief of debtors
or protection of creditors), and (y) to seek or obtain conversion to a different
type of proceeding or to seek or obtain dismissal of a proceeding, in each case
in relation to a bankruptcy, reorganization, insolvency or other proceeding
under similar laws with respect to the Borrower. Without limiting the generality
of the foregoing, each Junior Creditor hereby specifically waives (A) the right
to seek to give credit (secured or otherwise) to the Borrower in any way under
Section 364 of the Bankruptcy Code unless the same is subordinated in all
respects to Senior Debt in a manner acceptable to Administrative Agent in its
sole and absolute discretion and (B) the right to receive any collateral
security (including any “super priority” or equal or “priming” or replacement
Lien) for any Subordinated Debt unless the Banks which are not Defaulting Banks
have received a senior position acceptable to the Banks in their sole and
absolute discretion to secure all Senior Debt (in the same collateral to the
extent collateral is involved).
          (i) (i) In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and
          (ii) The Administrative Agent shall give each of the Banks notice of
the occurrence of a default under this Section 9.16 by a Defaulting Bank and if
the Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.
          (j) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Required Banks is required under
Article VIII, Section 9.5 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.
          (k) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in

121



--------------------------------------------------------------------------------



 



accordance with the Loan Documents, or (ii) pay to the Administrative Agent such
Bank’s Pro Rata Share of any costs, expenses or disbursements incurred or made
by the Administrative Agent pursuant to the terms of this Agreement not
theretofore paid by a Defaulting Bank. Immediately upon the making of any such
advance by the Administrative Agent or any one of the Banks, such Bank’s Pro
Rata Share and the Pro Rata Share of the Defaulting Bank shall be recalculated
to reflect such advance. All payments, repayments and other disbursements of
funds by the Administrative Agent to Banks shall thereupon and, at all times
thereafter be made in accordance with such Bank’s recalculated Pro Rata Share
unless and until a Defaulting Bank shall fully cure all defaults on the part of
such Defaulting Bank under the Loan Documents or otherwise existing in respect
of the Loans or this Agreement, at which time the Pro Rata Share of the Bank(s)
which advanced sums on behalf of the Defaulting Bank and of the Defaulting Bank
shall be restored to their original percentages.
          IX.17 No Bankruptcy Proceedings. Each of the Borrower, the Banks and
the Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.
          IX.18 Down REIT Guaranties.
          (a) Notwithstanding any other provision hereof or of any other Loan
Document to the contrary, the Administrative Agent, the Banks and Designated
Lenders agree with Borrower that any funds, claims, or distributions actually
received by the Administrative Agent for the account of any Bank or Designated
Lender as a result of the enforcement of, or pursuant to, any Down REIT
Guaranty, net of the Administrative Agent’s and the Banks’ expenses of
collection thereof (such net amount, “Down REIT Guaranty Proceeds”), shall be
made available for distribution equally and ratably (in proportion to the
aggregate amount of principal, interest and other amounts then owed in respect
of the Obligations or of an issuance of Public Debt, as the case may be) among
the Administrative Agent, the Banks and the Designated Lenders and the trustee
or trustees of any Unsecured Debt, not subordinated to the Obligations (or to
the holders thereof), issued by Borrower, before or after the Effective Date, in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges (“Public Debt”), and the
Administrative Agent is hereby authorized by Borrower, by each Bank (on its own
behalf and on behalf of its Designated Lender, if any) and by each Down REIT
Guarantor by its execution and delivery of a Down REIT Guaranty, to make such
Down REIT Guaranty Proceeds so available. No Bank or

122



--------------------------------------------------------------------------------



 



Designated Lender shall have any interest in any amount paid over by the
Administrative Agent to the trustee or trustees in respect of any Public Debt
(or to the holders thereof) pursuant to the foregoing authorization. This
Section 9.18 shall apply solely to Down REIT Guaranty Proceeds, and not to any
payments, funds, claims or distributions received by the Administrative Agent,
any Bank or Designated Lender directly or indirectly from Borrower or any other
Person other than from a Down REIT Guarantor pursuant to a Down REIT Guaranty.
Borrower is aware of the terms of the Down REIT Guaranties, and specifically
understands and agrees with the Administrative Agent, the Banks and the
Designated Lenders that, to the extent Down REIT Guaranty Proceeds are
distributed to holders of Public Debt or their respective trustees, such Down
REIT Guarantor has agreed that the Obligations will not be deemed reduced by any
such distributions and such Down REIT Guarantor shall continue to make payments
pursuant to its Down REIT Guaranty until such time as the Obligations have been
paid in full (and the Commitments have been terminated and any Letter of Credit
returned), after taking into account any such distributions of Down REIT
Guaranty Proceeds in respect of Indebtedness other than the Obligations.
          (b) Nothing contained herein shall be deemed (1) to limit, modify, or
alter the rights of the Administrative Agent, the Banks and the Designated
Lenders under any Down REIT Guaranty, (2) to subordinate the Obligations to any
Public Debt, or (3) to give any holder of Public Debt (or any trustee for such
holder) any rights of subrogation.
          (c) This Section 9.18 and all Down REIT Guaranties, are for the sole
benefit of the Administrative Agent, the Banks and the Designated Lenders and
their respective successors and assigns. Nothing contained herein or in any Down
REIT Guaranty shall be deemed for the benefit of any holder of Public Debt, or
any trustee for such holder; nor shall anything contained herein or therein be
construed to impose on the Administrative Agent, any Bank or any Designated
Lender any fiduciary duties, obligations or responsibilities to the holders of
any Public Debt or their trustees (including, but not limited to, any duty to
pursue any Down REIT Guarantor for payment under its Down REIT Guaranty).
          IX.19 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and each Qualified Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each Qualified
Borrower, which information includes the name and address of the Borrower and
each Qualified Borrower and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Borrower and each Qualified
Borrower in accordance with the Act.

123



--------------------------------------------------------------------------------



 



          IX.20 Public/Private Information. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Syndication Agent will make
available to the Banks and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Syndication Agent, the Fronting Banks and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform marked “PUBLIC”
or through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Syndication Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

124



--------------------------------------------------------------------------------



 



          IX.21 Section 1031 Exchanges. In order to facilitate Borrower’s
transactions pursuant to Section 1031 of the Code, the Administrative Agent
shall from time to time, on behalf of the Banks, accept a pledge of membership
interests in a limited liability company 100% owned directly or indirectly by
the Borrower as security for a specified amount of the outstanding indebtedness
(the “secured indebtedness”), which limited liability company owns property
which Borrower desires to sell in connection with a like-kind exchange intended
to qualify for treatment under Section 1031 of the Code. Such pledge shall be
substantially in the form of the pledge agreement attached hereto as Exhibit J.
Administrative Agent acknowledges that the Borrower may assign said membership
interests to a qualified intermediary and that, upon such assignment, the
qualified intermediary will agree to accept responsibility for repayment of, and
is expected to repay, the secured indebtedness as part of such exchange. Each
pledge shall be released automatically (i) upon the sale of such membership
interests or underlying property in the exchange (other than transfer to a
qualified intermediary) and repayment of the secured indebtedness, or (ii) upon
any prepayment of the Loans in an amount equal to or greater than the secured
indebtedness secured by such pledge and which Borrower has designated as a
prepayment of such indebtedness. The Administrative Agent agrees to accept
repayment of the secured indebtedness from the proceeds of such sale. The
Borrower and EQR shall remain obligated for all Obligations notwithstanding the
pledge. Upon receipt from the Internal Revenue Service, the Borrower shall
deliver to Administrative Agent a copy of a private letter ruling from the
Internal Revenue Service to the Borrower with respect to a proposed Section 1031
exchange employing the proposed structure, it being understood that the
Administrative Agent shall not disclose the same (subject to Section 9.15)
unless and until the same shall be published or otherwise made generally
available by the Internal Revenue Service. Notwithstanding anything contained
herein to the contrary, any party hereto (and any of its employees,
representatives and other agents) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of this transaction.

125



--------------------------------------------------------------------------------



 



          IX.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

126



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ERP OPERATING LIMITED PARTNERSHIP
By: Equity Residential
      By:   /s/ Mark J. Parrell         Name:   Mark J. Parrell        Title:  
Senior Vice President and Treasurer     Facsimile number: (312) 454-0039  
Address: Two North Riverside Plaza
Suite 400
Chicago, Illinois 60606
Attn: Chief Financial Officer     

For purposes of agreeing to be bound
by the provisions of Section 5.13 only:
EQUITY RESIDENTIAL

                By:   /s/ Mark J. Parrell         Name:   Mark J. Parrell       
Title:   Senior Vice President and Treasurer     

127



--------------------------------------------------------------------------------



 



         

Commitments

            BANK OF AMERICA, N.A., as Administrative
Agent, as Swingline Lender and as a Bank
      By:   /s/ Mark A. Mokelke         Name:   Mark A. Mokelke        Title:  
Vice President       Bank of America, N.A.
Mail Code
231 South LaSalle Street
Chicago, Illinois 60697
Attention:
Telecopy:     

Dollar Commitment: $60,000,000
Alternate Currency Commitment: $25,000,000

128



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Syndication
Agent and as a Bank
      By:   /s/ Marc Costantino         Name:   Marc Costantino        Title:  
Vice President     

Dollar Commitment: $60,000,000
Alternate Currency Commitment: $25,000,000

129



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Documentation Agent
and as a Bank
      By:   /s/ Nancy B. Richards         Name:   Nancy B. Richards       
Title:   Senior Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

130



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a
Bank
      By:   /s/ Cynthia A. Bean         Name:   Cynthia A. Bean        Title:  
Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

131



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as Documentation
Agent and as a Bank
      By:   /s/ Scott S. Solis         Name:   Scott S. Solis        Title:  
Senior Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

132



--------------------------------------------------------------------------------



 



            EUROHYPO AG, NEW YORK BRANCH, as
Managing Agent and as a Bank
      By:   /s/ John Lippmann         Name:   John Lippmann        Title:   Vice
President              By:   /s/ John Hayes         Name:   John Hayes       
Title:   Vice President     

Dollar Commitment: $50,000,000
Alternate Currency Commitment: $10,000,000

133



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank
      By:   /s/ Matthew Sadler         Name:   Matthew Sadler        Title:  
Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

134



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Bank
      By:   /s/ Kathryn Schad Reuther         Name:   Kathryn Schad Reuther     
  Title:   Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

135



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc, as
Documentation Agent and as a Bank
      By:   /s/ Neil Crawford         Name:   Neil Crawford        Title:  
Senior Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

136



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA INC., as Senior
Managing Agent and as a Bank
      By:   /s/ Malav Kakad         Name:   Malav Kakad        Title:   Vice
President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

137



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
as Senior Managing Agent and as a Bank
      By:   /s/ Steven P. Lapham         Name:   Steven P. Lapham       
Title:   Managing Director              By:   /s/ Joanna Soliman         Name:  
Joanna Soliman        Title:   Assistant Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

138



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC., as
Senior Managing Agent and as a Bank
      By:   /s/ Janine M. Shugan         Name:   Janine M. Shugan       
Title:   Authorized Signatory     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

139



--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA, as Senior
Managing Agent and as a Bank
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:  
Director     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

140



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, as Senior Managing
Agent and as a Bank
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory
Morgan Stanley Bank     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

141



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK LTD., as
Managing Agent and as a Bank
      By:   /s/ Yasuo Imaizumi         Name:   Yasuo Imaizumi        Title:  
Senior Vice President     

Dollar Commitment: $55,000,000
Alternate Currency Commitment: $20,000,000

142



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO — MITSUBISHI UFJ,
LTD., as Co-Agent and as a Bank
      By:   /s/ James T. Taylor         Name:   James T. Taylor        Title:  
Vice President     

Dollar Commitment: $50,000,000
Alternate Currency Commitment: $0

143



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK, as Co-Agent and as
a Bank
      By:   /s/ Scott Detraglia         Name:   Scott Detraglia        Title:  
Vice President     

Dollar Commitment: $50,000,000
Alternate Currency Commitment: $0

144



--------------------------------------------------------------------------------



 



            COMERICA BANK, as Co-Agent and as a Bank
      By:   /s/ Leslie A. Vogel         Name:   Leslie A. Vogel        Title:  
Vice President     

Dollar Commitment: $35,000,000
Alternate Currency Commitment: $0

145



--------------------------------------------------------------------------------



 



            BANK HAPOALIM B.M., as a Bank
      By:   /s/ James P. Surless         Name:   James P. Surless       
Title:   Vice President              By:   /s/ Charles McLaughlin        
Name:   Charles McLaughlin        Title:   Senior Vice President     

Dollar Commitment: $30,000,000
Alternate Currency Commitment: $0

146



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Bank
      By:   /s/ Patrick Trowbridge         Name:   Patrick Trowbridge       
Title:   Vice President     

Dollar Commitment: $30,000,000
Alternate Currency Commitment: $0

147



--------------------------------------------------------------------------------



 



            MALAYAN BANKING BERHAD, NEW YORK
BRANCH, as a Bank
      By:   /s/ Fauzi Zulkifli         Name:   Fauzi Zulkifli        Title:  
General Manager     

Dollar Commitment: $25,000,000
Alternate Currency Commitment: $0

148



--------------------------------------------------------------------------------



 



            MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD., NEW YORK BRANCH, as
a Bank
      By:   /s/ NAE-YEE LUNG         Name:   NAE-YEE LUNG        Title:   SVP &
GENERAL MANAGER     

Dollar Commitment: $20,000,000
Alternate Currency Commitment: $0

149



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Bank
      By:   /s/ Kate M. Spadoni         Name:   Kate M. Spadoni        Title:  
Second Vice President     

Dollar Commitment: $25,000,000
Alternate Currency Commitment: $0

150



--------------------------------------------------------------------------------



 



            PEOPLE’S BANK, as a Bank
      By:   /s/ Anne Kuchinski         Name:   Anne Kuchinski        Title:  
Vice President     

Dollar Commitment: $25,000,000
Alternate Currency Commitment: $0

151



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING
CORPORATION, as a Bank
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
General Manager     

Dollar Commitment: $25,000,000
Alternate Currency Commitment: $0

152



--------------------------------------------------------------------------------



 



            FIRST HORIZON BANK, A DIVISION OF FIRST
TENNESSEE BANK, NA, as a Bank
      By:   /s/ Kenneth W. Rub         Name:   Kenneth W. Rub        Title:  
Vice President     

Dollar Commitment: $15,000,000
Alternate Currency Commitment: $0

153



--------------------------------------------------------------------------------



 



            BANK OF CHINA, NEW YORK BRANCH, as a
Bank
      By:   /s/ William W. Smith         Name:   William W. Smith       
Title:   Deputy General Manager     

Dollar Commitment: $15,000,000
Alternate Currency Commitment: $0

154



--------------------------------------------------------------------------------



 



            BANK OF CHINA, LOS ANGELES BRANCH, as
a Bank
      By:   /s/ Xiao Wang         Name:   Xiao Wang        Title:   Branch
Manager & First Vice President     

Dollar Commitment: $15,000,000
Alternate Currency Commitment: $0

155



--------------------------------------------------------------------------------



 



            UNITED OVERSEAS BANK LIMITED (LOS
ANGELES AGENCY), as a Bank
      By:   /s/ Hoong Chen         Name:   Hoong Chen        Title:   FVP &
General Manager     

Dollar Commitment: $10,000,000
Alternate Currency Commitment: $0

156



--------------------------------------------------------------------------------



 



Total Commitments
$1,500,000,000





--------------------------------------------------------------------------------



 



Schedule 1.1
MANDATORY COST FORMULAE
1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Banks for the cost of compliance with:
     (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or
     (b) the requirements of the European Central Bank.
2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The “Mandatory Cost” will be calculated by the Administrative Agent as a
weighted average of the Banks’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Bank in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Bank, deliver to the Borrower or such Bank as the
case may be, a statement setting forth in reasonable detail the calculation of
any Mandatory Cost.
3. The Additional Cost Rate for any Bank lending from a Euro-Dollar Lending
Office in a Participating Member State will be the percentage notified by that
Bank to the Administrative Agent. This percentage will be certified by such Bank
in its notice to the Administrative Agent to be its reasonable determination of
the cost (expressed as a percentage of such Bank’s participation in all Loans
made from such Euro-Dollar Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Euro-Dollar Lending Office.
4. The Additional Cost Rate for any Bank lending from a Euro-Dollar Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:
     (a) in relation to any Loan in Pounds Sterling:

          AB+C(B-D)+E x 0.01   per cent per annum 100 - (A+C)    

     (b) in relation to any Loan in Euros:

          E x 0.01   per cent per annum 300    

     Where:

 



--------------------------------------------------------------------------------



 



     “A” is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Bank is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
     “B” is the percentage rate of interest (excluding the Applicable Margin,
the Mandatory Cost and, in the case of interest charged at the Default Rate,
without counting any increase in interest rate effected by the charging of the
Default Rate) payable for the relevant Interest Period of such Loan.
     “C” is the percentage (if any) of Eligible Liabilities which that Bank is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
     “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
     “E” is designed to compensate Banks for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Banks to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
5. For the purposes of this Schedule:
     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate);
     (d) “Participating Member State” means each state so described in any
legislative measures of the European Council for the introduction of, changeover
to or operation of a single or unified European currency.
     (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 



--------------------------------------------------------------------------------



 



6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.
7. If requested by the Administrative Agent or the Borrower, each Bank with a
Euro-Dollar Lending Office in the United Kingdom or a Participating Member State
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Borrower, the rate of
charge payable by such Bank to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Bank as being the average of the
Fee Tariffs applicable to such Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Bank.
8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information in writing
on or prior to the date on which it becomes a Bank:
     (a) the jurisdiction of the Euro-Dollar Lending Office out of which it is
making available its participation in the relevant Loan; and
     (b) any other information that the Administrative Agent may reasonably
require for such purpose.
Each Bank shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Bank for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies the
Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Euro-Dollar Lending Office in the
same jurisdiction as its Euro-Dollar Lending Office.
10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Bank and shall be entitled to assume that the information
provided by any Bank pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

 



--------------------------------------------------------------------------------



 



11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank pursuant to
paragraphs 3, 7 and 8 above.
12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Bank shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.
13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Banks, reasonably and in good faith, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions), it being understood that any such proposed amendment
shall be subject to the Borrower’s reasonable agreement as to the necessity
thereof.
14. If the Borrower or any Qualified Borrower is required to pay additional
amounts to or for the account of any Bank pursuant to this Schedule, then such
Bank will change the jurisdiction of its Applicable Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Bank, is not otherwise disadvantageous to
such Bank.
15. The Borrower and/or any Qualified Borrower shall be required to pay any
Mandatory Cost only to the extent that the Administrative Agent and/or the
applicable Bank generally imposes such Mandatory Cost on other borrowers of such
Bank in similar circumstances.
16 For any Interest Period with respect to which the Administrative Agent has
failed to calculate Mandatory Costs within thirty (30) days after the
commencement thereof,, the Borrower shall have no liability to pay such
Mandatory Costs for such Interest Period.

 



--------------------------------------------------------------------------------



 



Schedule 2.16
Letters of Credit Transferred to New Revolver

                  Fronting Bank   Beneficiary   LC #   Amount
Bank of America
  Federal National   00000000940816   $ 186,720.84  
 
  California Statewide   00000007402074   $ 1,000,000.00  
 
  Argonaut Insurance   00000007402266   $ 200,000.00  
 
  Federal Home Loan   00000007402637   $ 716,877.55  
 
  Federal Home Loan   00000007404589   $ 270,381.14  
 
  Federal Home Loan   00000007404645   $ 1,260,000.00  
 
  Fannie Mae   00000007405147   $ 450,768.80  
 
  Fannie Mae   00000007405148   $ 498,488.97  
 
  Federal Home Loan   00000007405778   $ 510,336.32  
 
  Fannie Mae   00000007410728   $ 615,275.00  
 
  National Union Fire   00000007411310   $ 1,000,000.00  
 
  New York Life Ins   00000007412160   $ 615,000.00  
 
  Reliastar Life Ins   00000007413969   $ 7,000,000.00  
 
  U.S. Bank Trust   00000000916070   $ 146,700.00  
U.S. Bank
  Commonwealth Land   SLCWMIL02178   $ 2,205,484.00  
 
  Jersey City Municipal   SLCWMIL02024   $ 659,955.00  
 
  Premier Title   SLCWMIL01694   $ 2,000,000.00  
 
  Board of Supervisors   SLCWMIL01704   $ 216,388.00  
 
  Capstone Realty Adv.   SLCWMIL02085   $ 500,000.00  
 
  K. Hovnanian   SLCWMIL02045   $ 33,229,000.00  
 
  The Travelers Indem.   SLCWMIL02005   $ 13,925,000.00  
 
  Wells Fargo Bank   SLCWMIL01769   $ 2,095,226.00  

 



--------------------------------------------------------------------------------



 



Schedule 2.3
Money Market Loans Transferred to New Revolver
U.S. Bank — $12,500,000 — Matures 3/3/07
JPMorgan Chase Bank — $67,500,000 — Matures 3/1/07
JPMorgan Chase Bank — $120,000,000 — Matures 3/29/07

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
NOTE
Chicago, Illinois
________ __, 2007
     For value received, ERP Operating Limited Partnership, an Illinois limited
partnership (the “Borrower”), promises to pay to the order of ____________ (the
“Payee”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Money Market Loan made by the Payee to the Borrower pursuant to
the Agreement referred to below on the last day of the applicable Interest
Period and on the Maturity Date. The Borrower promises to pay interest on the
unpaid principal amount of each such Money Market Loan on the dates and at the
rate or rates provided for in the Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Bank of America, N.A., 901 Main
Street, Dallas, TX 75202.
          All Money Market Loans made by the Payee, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Payee and, if the Payee so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Money Market Loan then outstanding may be endorsed by
the Payee on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof; provided that the failure of the Payee to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Agreement.
          This note is one of the Designated Lender Notes referred to in, and is
delivered pursuant to and subject to all of the terms of, the Revolving Credit
Agreement, dated as of February 28, 2007 among the Borrower, the banks listed on
party thereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE
BANK, N.A., as Syndication Agent, SUNTRUST BANK, as Documentation Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK,
N.A., as Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as
Documentation Agent, THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent (as the same may be
amended from time to time, the “Agreement”). Terms defined in the Agreement are
used herein with the same meanings. Reference is made to the Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.
A-1-1

 



--------------------------------------------------------------------------------



 



            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential             By:           Name:          
Title:      

A-1-2

 



--------------------------------------------------------------------------------



 



         

Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                      Amount of             Amount of   Type of
  Principal       Maturity     Date   Loan   Loan   Repaid   Date   Made By  
Notation
 
                       

A-1-3

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
NOTE
Chicago, Illinois
________ __, 2007
          For value received, ERP Operating Limited Partnership, an Illinois
partnership (the “Borrower”), promises to pay to the order of (the “Bank”), for
the account of its Applicable Lending Office, the unpaid principal amount of
each Loan made by the Bank to the Borrower pursuant to the Agreement referred to
below on the Maturity Date (as such term is defined in the Agreement). The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Agreement. All
such payments of principal and interest shall be made in lawful money of, as
required by the Agreement, the United States, the United Kingdom or the European
Economic Union, as the case may be, in Federal or other immediately available
funds at the office of Bank of America, N.A., 901 Main Street, Dallas, TX 75202.
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Agreement.
          This note is one of the Notes referred to in, and is delivered
pursuant to and subject to all of the terms of, the Revolving Credit Agreement
dated as of February 28, 2007 among the Borrower, the banks party thereto, BANK
OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, SUNTRUST BANK, as Documentation Agent, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK, N.A., as
Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent,
THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent (as the same may be amended from time to
time, the “Agreement”). Terms defined in the Agreement are used herein with the
same meanings. Reference is made to the Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.
A-2-1

 



--------------------------------------------------------------------------------



 



            ERP OPERATING LIMITED PARTNERSHIP
      By:   Equity Residential             By:           Name:          
Title:      

A-2-2

 



--------------------------------------------------------------------------------



 



         

Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                      Amount of             Amount of   Type of
  Principal       Maturity       Date   Loan   Loan   Repaid   Date   Made By  
Notation
 
                       

A-2-3

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
QUALIFIED BORROWER NOTE

      $__________________   Chicago, Illinois     _______ ___,2007

          For value received, _________________ (the “Qualified Borrower”),
promises to pay to the order of (the “Bank”) the unpaid principal amount of each
Loan made by the Bank to the Qualified Borrower pursuant to the Agreement
referred to below on the maturity date provided for in the Agreement. The
Qualified Borrower promises to pay interest on the unpaid principal amount of
each such Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of, as required by the Agreement, the United States, the United Kingdom or
the European Economic Union, as the case may be, in Federal or other immediately
available funds at the office of Bank of America, N.A., 901 Main Street, Dallas,
TX 75202.
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Qualified Borrower
hereunder or under the Agreement.
          This note is one of the Notes by a Qualified Borrower referred to in,
and is delivered pursuant to and subject to all of the terms of, the Revolving
Credit Agreement dated as of February 28, 2007 among the Borrower, the banks
party thereto, BANK OF AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE
BANK, N.A., as Syndication Agent, SUNTRUST BANK, as Documentation Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK,
N.A., as Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as
Documentation Agent, THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent (as the same may be
amended from time to time, the “Agreement”). Terms defined in the Agreement are
used herein with the same meanings. Reference is made to the Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.
A-3-1

 



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:      

A-3-2

 



--------------------------------------------------------------------------------



 



         

Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                      Amount of             Amount of   Type of
  Principal       Maturity     Date   Loan   Loan   Repaid   Date   Made By  
Notation
 
                       

A-3-3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Money Market Quote Request
[Date]

To:    Bank of America, N.A. (the “Administrative Agent”)   From:    ERP
Operating Limited Partnership   Re:    Revolving Credit Agreement (as the same
may be amended from time to time, the “Agreement”) dated as of February 28,
2007, among ERP Operating Limited Partnership, the Banks parties thereto, the
Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent, SUNTRUST
BANK, as Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, N.A., as Documentation Agent, LASALLE
BANK NATIONAL ASSOCIATION, as Documentation Agent, THE ROYAL BANK OF SCOTLAND
plc, as Documentation Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent

          We hereby give notice pursuant to Section 2.3 of the Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: __________________

      Principal Amount1   Interest Period2
$
   

          Such Money Market Quotes should offer a Money Market [Margin]
[Absolute Rate]. [The applicable base rate is the Euro-Dollar Rate.]
          Terms used herein have the meanings assigned to them in the Agreement.
 

1   Amount must be $3,000,000 or a larger multiple of $100,000.   2   Not less
than 7 days (LIBOR Auction) or not less than 7 days (Absolute Rate Auction),
subject to the provisions of the definition of Interest Period.

B-1



--------------------------------------------------------------------------------



 



          Please respond to this invitation by no later than [2:00 P.M.] [9:30
A.M.] (Chicago time) on [date].

            ERP OPERATING LIMITED PARTNERSHIP
      By:  Equity Residential
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF NOTICE OF BORROWING
______________________, _____
Bank of America, N.A., as Administrative Agent for the Banks party to the
Revolving Credit Agreement referred to below
 
 
Attention:
Ladies and Gentlemen:
          Reference is hereby made to that certain Revolving Credit Agreement
dated as of February 28, 2007 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among ERP OPERATING
LIMITED PARTNERSHIP (the “Borrower”), the BANKS party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
SUNTRUST BANK, as Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, N.A., as Documentation Agent, LASALLE
BANK NATIONAL ASSOCIATION, as Documentation Agent, THE ROYAL BANK OF SCOTLAND
plc, as Documentation Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.1(b) of the Credit Agreement that the Borrower hereby requests a
Borrowing or issuance of a Letter of Credit under the Credit Agreement and, in
that connection, sets forth below the information relating to such Borrowing or
issuance (the “Proposed Borrowing”) as required pursuant to the terms of the
Credit Agreement:

  1.   Amount of Loans: _____________     2.   If a Letter of Credit: Amount
____; Beneficiary: ____________, Term: _________     3.   Date of Proposed
Borrowing: ___________     4.   Type of Loan(check one only):

  o   Base Rate Loan     o   Euro-Dollar Loan with Euro-Dollar Interest Period
of:

X-1



--------------------------------------------------------------------------------



 



  o   [1, 2, 3 or 6 months (or shorter but not less than 7 days)] ending _____

  o   Swingline Loan

     Proceeds of such Loans are to be credited to Bank of America Account # (or
wired to such other bank and account as instructed) (or used to pay down [Base
Rate Loan, Swingline Loan or Money Market Loan] in the amount of _______).
     The Borrower hereby certifies that the conditions precedent contained in
Section [3.1] [3.2] are satisfied on the date hereof and will be satisfied on
the date of the Proposed Borrowing.

            ERP OPERATING LIMITED PARTNERSHIP
      By: Equity Residential
    By:           Name:           Title:      

X-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Form of Money Market Quote

To:   Bank of America, N.A., as Agent   Re:   Money Market Quote to ERP
Operating Limited Partnership (the “Borrower”)

          In response to your invitation on behalf of the Borrower dated_____,
200__, we hereby make the following Money Market Quote on the following terms:

1.   Quoting Bank: ______________________   2.   Person to contact at Quoting
Bank:       _____________________________   3.   Date of Borrowing:
_____________________*   4.   We hereby offer to make Money Market Loan(s) in
the following principal amounts, for the following Interest Periods and at the
following rates:

                          Principal   Interest     Money Market         Amount**
  Period***     [Margin****]     [Absolute Rate*****]  
$
                       
$
                       

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $________.]**
          We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement dated as of February 28, 2007, among ERP Operating Limited
Partnership, the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, SUNTRUST BANK, as Documentation Agent, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK, N.A., as
Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent,
THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent, and yourselves, as Administrative Agent, as
the same may be amended from time to time (the “Agreement”), irrevocably
obligates us to make the Money Market Loan(s) for which any offer(s) are
accepted, in whole or in part.

D-1



--------------------------------------------------------------------------------



 



          Terms used herein have the meanings assigned to them in the Agreement.

            Very truly yours,

[NAME OF BANK]
    Dated: ___________________ By:           Authorized Officer             

 

*   As specified in the related Invitation.   **   Principal amount bid for each
Interest Period may not exceed principal amount requested. Specify aggregate
limitation if the sum of the individual offers exceeds the amount the Bank is
willing to lend. Bids must be made for $3,000,000 or a larger multiple of
$100,000.   ***   Not less than 7 days, as specified in the related Invitation.
No more than five bids are permitted for each Interest Period.   ****   Margin
over or under the Euro-Dollar Rate determined for the applicable Interest
Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify whether
“PLUS” or “MINUS”.   *****   Specify rate of interest per annum (to the nearest
1/10,000th of 1%).

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
TRANSFER SUPPLEMENT
          TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of ______,
200__ between (the “Assignor”) and _____________ having an address at _________
(the “Purchasing Bank”).
WITNESSETH:
          WHEREAS, the Assignor has made loans to ERP Operating Limited
Partnership, an Illinois limited partnership (the “Borrower”), pursuant to the
Revolving Credit Agreement, dated as of February 28, 2007 (as the same may have
been amended, supplemented or otherwise modified through the date hereof, the
“Agreement”), among the Borrower, the banks party thereto, BANK OF AMERICA,
N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
SUNTRUST BANK, as Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, N.A., as Documentation Agent, LASALLE
BANK NATIONAL ASSOCIATION, as Documentation Agent, THE ROYAL BANK OF SCOTLAND
plc, as Documentation Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent. All capitalized terms used and not otherwise defined herein
shall have the respective meanings set forth in the Agreement; and
          WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Agreement.
          NOW, THEREFORE, IT IS AGREED:
          1. In consideration of the amount set forth in the receipt (the
“Receipt”) given by Assignor to Purchasing Bank of even date herewith, and
transferred by wire to Assignor, the Assignor hereby assigns and sells, without
recourse, representation or warranty except as specifically set forth herein, to
the Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from
the Assignor, a % interest (the “Purchased Interest”) of the Assignor’s rights
and obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
[Dollar][Alternate Currency] Loans owing to the Assignor, any Loan held by the
Assignor, the [Dollar][Alternate Currency] Commitment of the Assignor and any
other interest of the

E-1



--------------------------------------------------------------------------------



 



Assignor under any of the Loan Documents, including any participation in any
[Dollar][Alternate Currency] Letter of Credit1.
          2. The Assignor (i) represents and warrants that as of the date hereof
the Dollar Equivalent Amount of the aggregate outstanding principal amount of
its share of the Loans owing to it (without giving effect to assignments thereof
which have not yet become effective) is $______; (ii) represents and warrants
that it is the legal and beneficial owner of the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has not received any notice of Default or
Event of Default from the Borrower; (iv) represents and warrants that it has
full power and authority to execute and deliver, and perform under, this
Transfer Supplement, and all necessary corporate and/or partnership action has
been taken to authorize, and all approvals and consents have been obtained for,
the execution, delivery and performance thereof; (v) represents and warrants
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; (vi) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations (or the truthfulness or accuracy
thereof) made in or in connection with the Agreement or the other Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Agreement, or the other Loan Documents or any other instrument
or document furnished pursuant thereto; and (vii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, EQR or any Down REIT Guarantor or the performance or observance
by the Borrower, EQR or any Down REIT Guarantor of any of its obligations under
the Agreement or the other Loan Documents or any other instrument or document
furnished pursuant thereto. Except as a result of a material misrepresentation
of those representations specifically set forth in this Paragraph 2, this
assignment shall be without recourse to Assignor.
          3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Skadden, Arps, Slate, Meagher & Flom LLP; (ii) agrees that it will,
independently and without reliance upon any of the Administrative Agent, the
Assignor or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own appraisal of and
investigation into the business, operations,
 

1   To be conformed for purchase of Dollar Commitment or Alternate Currency
Commitment

E-2



--------------------------------------------------------------------------------



 



property, prospects, financial and other conditions and creditworthiness of the
Borrower and will make its own credit analysis, appraisals and decisions in
taking or not taking action under the Agreement, and the other Loan Documents;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Agreement, and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; (iv) agrees that
it will be bound by and perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank; (v) specifies as its address for notices and lending office, the
office set forth beneath its name on the signature page hereof; (vi) confirms
that it has full power and authority to execute and deliver, and perform under,
this Transfer Supplement, and that all necessary corporate and/or partnership
action has been taken to authorize, and all approvals and consents have been
obtained for, the execution, delivery and performance thereof; (vii) certifies
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; and (viii) confirms that
the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.
          4. This Transfer Supplement shall be effective on the date (the
“Effective Date”) on which all of the following have occurred (i) it shall have
been executed and delivered by the parties hereto, (ii) copies hereof shall have
been delivered to the Administrative Agent and the Borrower, (iii) Purchasing
Bank shall have received an original Note and (iv) the Purchasing Bank shall
have paid to the Assignor the agreed purchase price as set forth in the Receipt.
          5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Agreement and, to the extent provided in this Transfer Supplement,
have the rights and obligations of a Bank thereunder and be entitled to the
benefits and rights of the Banks thereunder and (ii) the Assignor shall, to the
extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights (except any rights of the Assignor under Sections 2.16(f),
2.16(g), 8.3, 8.4 and 9.3 for the period prior to the Effective Date) and be
released from its obligations under the Agreement.
          6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

E-3



--------------------------------------------------------------------------------



 



          7. This Transfer Supplement may be executed in any number of
counterparts which, when taken together, shall be deemed to constitute one and
the same instrument.
          8. Assignor hereby represents and warrants to Purchasing Bank that it
has made all payments demanded to date by Bank of America, N.A. (“BofA”) as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event BofA, as Administrative Agent, shall demand reimbursement for fees
and expenses from Purchasing Bank for any period prior to the Effective Date,
Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such sums
directly, subject, however, to Paragraph 12 hereof.
          9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.
          10. The parties agree that no broker or finder was instrumental in
bringing about this transaction. Each party shall indemnify and defend the other
and hold the other free and harmless from and against any damages, costs or
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements) suffered by such party arising from claims by any broker or
finder that such broker or finder has dealt with said party in connection with
this transaction.
          11. Subject to the provisions of Paragraph 12 hereof, if, with respect
to the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loans or the Loan Documents or
issued in substitution or replacement of the Loans or the Loan Documents, (b)
any cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loans or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same on behalf of and for the
benefit of Purchasing Bank, and shall deliver the same forthwith to Purchasing
Bank in the same form received, with the endorsement (without recourse) of
Assignor when necessary or

E-4



--------------------------------------------------------------------------------



 



appropriate. If the Assignor shall fail to deliver any funds received by it on
the same Business Day of receipt, or such funds are received by Assignor after
4:00 p.m., Eastern Standard Time, then the following Business Day after receipt,
said funds shall accrue interest at the federal funds interest rate and in
addition to promptly remitting said amount, Assignor shall remit such interest
from the date received to the date such amount is remitted to the Purchasing
Bank.
          12. Assignor and Purchasing Bank each hereby agree to indemnify and
hold harmless the other, each of its directors and each of its officers in
connection with any claim or cause of action based on any matter or claim based
on the acts of either while acting as a Bank under the Agreement. Promptly after
receipt by the indemnified party under this Paragraph of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Paragraph for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.

E-5



--------------------------------------------------------------------------------



 



          13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS.
Wire Transfer Instructions: _______________

                  By:           Name:           Title:                 By:      
    Name:           Title:        

Receipt and Consent acknowledged this ___day of ___, 200_:

          BANK OF AMERICA, N.A.,
      as Administrative Agent
      By:           Name:           Title:           [IF REQUIRED ADD THE
FOLLOWING:]

ERP OPERATING LIMITED PARTNERSHIP
      By:  Equity Residential
      By:           Name:           Title:          

E-6



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
107 Lawrence
  Brooklyn, NY
1111 25th St
  Washington, D.C.
1210 Mass
  Washington, D.C.
2300 Elliott
  Seattle, WA
303 Third Street — Residential
  Cambridge, MA (G)
303 Third Street — Condo
  Cambridge, MA (G)
500 Elliott, LLC
  Seattle, WA (G)
71 Broadway
  New York, NY (G)
77 Hudson
  Jersey City, NJ
420 East 80th Street
  New York, NY
600 Washington
  New York, NY (G)
Abington Glen
  Abington, MA
Acacia Creek
  Scottsdale, AZ
Alborada
  Fremont, CA
Alexander on Ponce
  Atlanta, OA
Alexandria at Lake Buena Vista
  Orlando, FL
Arbors of Brentwood
  Nashville, TN
Ashley Park at Brier Creek
  Raleigh, NC
Ashton, The
  Corona Hills, CA
Aspen Crossing
  Silver Spring, MD
Audubon Village
  Tampa, FL
Auvers Village
  Orlando, FL
Avenue Royale
  Jacksonville, FL
Azure Creek at Tatum Ranch
  Phoenix, AZ
Balcones Club
  Austin, TX
Ball Park Lofts
  Denver, CO
Barrington Place
  Oviedo, FL
Bay Ridge
  San Pedro, CA
Bayside at the Islands
  Gilbert, AZ
Bell Road I & II
  Nashville, TN
Bella Vista I & II
  Los Angeles, CA
Bella Vista III
  Los Angeles, CA
Bella Vista
  Phoenix, AZ
Bellagio Apartment Homes
  Scottsdale, AZ
Belle Arts Condominium Homes, LLC
  Bellevue, WA
Bellevue Meadows
  Bellevue, WA
Beneva Place
  Sarasota, FL
Bermuda Cove
  Jacksonville, FL
Bishop Park
  Winter Park, FL
Braewood, LLC
  Bothell, WA
Bramblewood
  San Jose, CA
Brentwood
  Vancouver, WA
Breton Mill
  Houston, TX
Bridford Lakes II
  Greensboro, NC
Bridgeport
  Raleigh, NC

F-1



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Bridgewater at Wells Crossing
  Orange Park, FL
Broadway
  Garland, TX
Brookside (CO)
  Boulder, CO
Brookside II (MD)
  Frederick, MD
Cambridge at Hickory Hollow
  Antioch, TN
Cambridge Estates
  Norwich, CT
Camellero
  Scottsdale, AZ
Canyon Crest
  Santa Clarita,CA
Canyon Ridge
  San Diego, CA
Carlyle Mill
  Alexandria, VA
Canmel Terrace
  San Diego, CA
Casa Capricorn
  San Diego, CA
Casa Ruiz
  San Diego, CA
Cascade at Landmark
  Alexandria, VA
Center Pointe
  Beaverton, OR
Centre Club
  Ontario, CA
Centre Club II
  Ontario, CA
Champion Oaks
  Houston, TX
Chandler Court
  Chandler, AZ
Chantecleer Lakes Condominium Home:
  Naperville, IL
Chatelaine Park
  Duluth, GA
Chelsea Square
  Redmond, WA
Cherry Creek IV
  Hermitage, TN
Chestnut Hills
  Puyaliup, WA
Chinatown Gateway (Land)
  Los Angeles, CA
Cimarron Ridge
  Aurora, CO
City View (GA)
  Atlanta, GA (G)
Clarion
  Decatur, GA
Clarys Crossing
  Columbia, MD
Club at the Green
  Beaverton, OR
Coach Lantern
  Scarborough, ME
Coachman Trails
  Plymouth, MN
Coconut Palm Club
  Coconut Creek, GA
Colinas Pointe
  Denver, CO
Collier Ridge
  Atlanta, GA
Colonial Village
  Plainville, CT
Colorado Pointe
  Denver, CO
Copper Canyon
  Highlands Ranch, CO
Copper Creek
  Tempe, AZ
Copper Terrace
  Orlando, FL
Cortona at Dana Park
  Mesa, AZ
Country Brook
  Chandler, AZ
Country Gables
  Beaverton, OR
Cove at Boynton Beach I
  Boynton Beach, FL
Cove at Boynton Beach II
  Boynton Beach, FL
Cove at Fishers Landing
  Vancouver, WA

F-2



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Creekside Village
  Mountlake Terrace, WA
Creekwood
  Charlotte, NC
Crescent at Cherry Creek
  Denver, CO
Crosswinds
  St. Petersburg, FL
Crowntree Lakes
  Orlando, FL
Crystal Village
  Attleboro, MA
Cypress Lake at Waterford
  Orlando, FI
Dartmouth Woods
  Lakewood, CO
Dean Estates
  Taunton, MA
Deerwood (SD)
  San Diego, CA
Defoor Village
  Atlanta, GA
Desert Homes
  Phoenix, AZ
Duraleigh Woods
  Raleigh, NC
Eagle Canyon
  Chino Hills, CA
Emerson Place
  Boston, MA (G)
Emerson Place/CRP II
  Boston, MA
Enclave at Winston Park
  Coconut Creek, FL
Enclave, The
  Tempe, AZ
EOF Orange
  Orange, CA
Estate at Wellington Green
  Wellington, FL
Estates at Maitland Summit
  Orlando, FL
Estates at Phipps
  Atlanta, GA
Estates at Tanglewood
  Westminster, CO
Fairfield
  Stamford, CT (G)
Fairland Gardens
  Silver Spring, MD
Fairway Greens, LLC
  Pembroke Pines, FL
Famham Park
  Houston, TX
Fifth Avenue North Combined
  Seattle, WA (G)
Four Lakes 5
  Lisle, IL (G)
Four Lakes Athletic Club
  Lisle, IL (G)
Four Lakes Condo, LLC Phase VI
  Lisle, IL
Four Lakes Condo, LLC Phase VIII
  Lisle, IL
Fox Run (WA)
  Federal Way, WA
Fox Run II (WA)
  Federal Way, WA
Foxcroft
  Scarborough, ME
Gables Grand Plaza
  Coral Gables, FL (G)
Gatehouse at Pine Lake
  Pembroke Pines, FL
Gatehouse on the Green
  Plantation, FL
Gates of Redmond
  Redmond, WA
Gateway at Maiden Center
  Maiden, MA (G)
Gatewood
  Pleasanton, CA
Glastonbury Center
  Glastonbury, CT
Gore Meadows
  Watertown, MA
Gramercy Park
  Houston, TX
Granada Highlands
  Maiden, MA (G)
Grand Marquis Condominium, LLC
  Plantation, FL

F-3



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Grandeville at River Place
  Oviedo, FL
Greenfield Village
  Rocky Hill, CT
Greentree I
  Glen Bumie, MD
Greentree 2
  Glen Bumie, MD
Greentree 3
  Glen Bumie, MD
Hammocks Place
  Miami, FL
Hamptons
  Puyallup, WA
Harborview
  San Pedro, CA
Harbour Town
  Boca Raton, FL
Hathaway
  Long Beach, CA
Heights on Capitol Hill
  Seattle, WA(G)
Heritage Ridge
  Lynwood, WA
Heritage, The
  Phoenix, AZ
Heron Pointe
  Boynton Beach, FL
Hidden Lakes
  Haltom City, TX
Hidden Oaks
  Cary, NC
Hidden Palms
  Tampa, FL
Highland Glen
  Westwood, MA
Highlands, The
  Scottsdale, AZ
Hudson Crossing
  New York, NY (G)
Hudson Crossing II
  NewYork, NY
Hudson Pointe
  Jersey City, NJ
Hunt Club
  Charlotte, NC
Hunt Club II
  Charlotte, NC
Huntington Park
  Everett, WA
Indian Bend
  Scottsdale, AZ
Indian Tree
  Arvada, CO
Indigo Springs
  Kent, WA
Ivy Place
  Atlanta, GA
Jumpers at Yarmouth
  Yarmouth, ME
Kempton Downs
  Gresham, OR
Kenwood Mews
  Los Angeles, CA
Keystone
  Austin, TX
Kings Colony
  Miami, FL
Kingsport
  Alexandria, VA
Kirby Place
  Houston, TX
La Mirage
  San Diego, CA
La Mirage IV
  San Diego, CA
La Tour Fontaine
  Houston, TX
Lakes at Vinings
  Atlanta, GA
Lakeshore at Preston
  Piano, TX
Lakeville Resort
  Petaluma, CA
Lakewood Oaks
  Dallas, TX
Landings at Port Imperial
  W. New York, NJ
Larkspur Shores
  Hilliard, OH
Larkspur Woods
  Sacramento, CA

F-4



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Laurel Ridge
  Chapel Hill NC
Laurel Ridge II
  Chapel Hill, NC
Lexington Farm
  Alpharetta, GA
Lexington Park
  Orlando, FL
Lincoln Green
  Pleasant Hill, CA
Little Cottonwoods
  Tempe, AZ
Lofton Place
  Tampa, FL
Longfellow Place
  Boston, MA (G)
Longview Place
  Waltham, MA
Madison at Stone Creek
  Austin, TX
Madison at the Arboretum
  Austin, TX
Madison at Walnut Creek
  Austin, TX
Madison at Wells Branch
  Austin, TX
Madison on Melrose
  Richardson, TX
Madison on the Parkway
  Dallas, TX
Magnolia at Whitlock
  Marietta, GA
Magnuson Pointe, LLC
  Seattle, WA
Mariners Wharf
  Orange Park, FL
Marquessa
  Corona Hills, CA
Martha Lake
  Lynnwood, WA
Merrill Creek
  Lakewood, WA
Metro on First
  Seattle, WA (G)
Milano Terrace Private Residences
  Scottsdale, AZ
Mill Creek
  Milpitas, CA
Millbrook I
  Alexandria, VA
Mira Flores
  Palm Beach Gardens, FL
Mission Bay
  Orlando, FL
Missions at Sunbow
  Chula Vista, CA
Misty Woods
  Cary, NC
Montecito
  Valencia, CA
Monterra in Mill Creek
  Mill Creek, WA
Montevista
  Dallas, TX
Montclair Metro
  Montclair, NJ
Morningside
  Scottsdale, AZ
Mountain Park Ranch
  Phoenix, AZ
Mountain Terrace
  Stevenson Ranch, CA
Newport Heights
  Tukwila, WA
North Pier at Harborside
  Jersey City, NJ
Northampton 2
  Largo, MD
Northlake (MD)
  Germantown, MD
Northridge
  Pleasant Hill, CA
Northwoods Village
  Cary,NC
Oaks (NC)
  Charlotte, NC
Oaks at Falls Church
  Falls Church, VA
Ocean Crest
  Solana Beach, CA
Olympus Towers
  Seattle, WA (G)

F-5



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Orchard Ridge
  Lynnwood, WA
Overlook Manor
  Frederick, MD
Overlook Manor II
  Frederick, MD
Overtook Manor III
  Frederick, MD
Paces Station
  Atlanta, OA
Pacific Cove at Playa Del Rey, LLC
  Playa Del Ray, CA
Palladia
  Hillsboro, OR
Panther Ridge
  Federal Way, WA
Paradise Pointe
  Dania, FL
Parc Royale
  Houston, TX
Pare Vue at Lake Buena Vista
  Orlando, FL
Park at Turtle Run
  Coral Springs, FL
Park Bloomingdale Condominium Home
  Bloomingdale, IL
Park Meadow
  Gilbert, AZ
Park Place (TX)
  Houston, TX
Park West (CA)
  Los Angeles, CA
Parkside
  Union City, CA
Parkview Terrace
  Redlands, CA
Parkwood (CT)
  East Haven, CT
Phillips Park
  Wellesley, MA
Pine Harbour
  Orlando, FL
Playa Pacifica
  Hermosa Beach,CA
Plum Tree
  Hales Comers, WI
Pointe at South Mountain
  Phoenix, AZ
Polos East
  Orlando, FL
Port Royale
  Ft. Lauderdale, FL (G)
Port Royale II
  Ft. Lauderdale, FL (G)
Port Royale III
  Ft. Lauderdale, FL (G)
Port Royale IV
  Ft. Lauderdale, FL
Portofino
  Chino Hills, CA
Preakness
  Antioch, TN
Preserve at Deer Creek
  Deerfield Beach, FL
Prime, The
  Arlington, VA
Promenade (FL)
  St Petersburg, FL
Promenade at Aventura
  Aventura, FL
Promenade at Peachtree
  Chamblee, GA
Promenade at Town Center I
  Valencia, CA
Promenade at Wyndham Lakes
  Coral Springs, FL
Promenade Terrace
  Corona, CA
Promontory Pointe I & II
  Phoenix, AZ
Prospect Towers
  Hackensack, NJ
Prospect Towers II
  Hackensack, NJ
Providence
  Bothell, WA
Ranch at Fossil Creek
  Haltom City, TX
Ravinia
  Greenfield, WI
Redlands Lawn and Tennis
  Redlands, CA

F-6



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Redmond Ridge (Land)
  Redmond, WA
Regency
  Charlotte, NC
Regency Palms
  Huntington Beach, CA
Regency Park
  Centreville, VA
Remington Place
  Phoenix, AZ
Reserve at Clarendon Centre, The
  Arlington, VA (G)
Reserve at Eisenhower, The
  Alexandria, VA
Reserve at Empire Lakes
  Rancho Cucamonga, CA
Reserve at Moreno Valley Ranch
  Moreno Valley, CA
Residences at Little River
  Haverhill, MA
Richmond Townhomes
  Houston, TX
Ridgewood Village
  San Diego, CA
Ridgewood Village II
  San Diego, CA
Rincon
  Houston, TX
River Hill
  Grand Prairie, TX
River Park
  Fort Worth, TX
River Stone Ranch
  Austin, TX
Rivera at West Village
  Dallas, TX
Rivers Edge
  Waterbury, CT
Rock Creek
  Canboro, NC
Rosecliff
  Quincy, MA
Rosecliff II
  Quincy, MA
Royal Oaks (FL)
  Jacksonville, FL
Sabal Palm at Boot Ranch
  Palm Harbor, FL
Sabal Palm at Carrollwood Place
  Tampa, FL
Sabal Palm at Lake Buena Vista
  Orlando, FL
Sabal Palm at Metrowest
  Orlando, FL
Sabal Palm at Metrowest II
  Orlando, FL
Sabal Pointe
  Coral Springs, FL
Saddle Ridge
  Ashburn, VA
Sailboat Bay
  Raleigh, NC
San Marcos
  Scottsdale, AZ
Savannah at Park Place
  Atlanta, GA
Savannah Lakes
  Boynton Beach, FL
Scottsdale Meadows
  Scottsdale, AZ
Seeley Lake
  Lakewood, WA
Seventh & James
  Seattle, WA
Shadow Creek
  Winter Springs, FL
Shadow Lake
  Doraville, GA
Sheffield Court
  Arlington, VA
Silver Spring
  Silver Spring, MD
Silver Springs (FL)
  Jacksonville, FL
Skylark
  Union City, CA
Sommerset Place
  Raleigh, NC
Sonata at Cherry Creek
  Denver, CO
Sonoran
  Phoenix, AZ

F-7



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
South Palm Place Condominium Homes
  Tamarac, FL
Southwood
  Palo Alto, CA
Spring Hill Commons
  Acton, MA
Springbrook Estates
  Riverside, CA
St. Andrews at Winston Park
  Coconut Creek, FL
Steeplechase
  Charlotte, NC
Stone Oak
  Houston, TX
Stonegate (CO)
  Broomfield, CO
Stoneleigh at Deerfield
  Alpharetta, GA
Stoney Creek
  Lakewood, WA
Sturbridge Meadows
  Sturbridge, MA
Summer Creek
  Plymouth, MN
Summer Ridge
  Riverside, CA
Summerset Village II
  Chatsworth, CA
Summerwood
  Hayward, CA
Summit at Lake Union
  Seattle, WA
Sunforest
  Davie, FL
Surrey Downs
  Bellevue, WA
Sycamore Creek
  Scottsdale, AZ
Tamarlane
  Portland, ME
Timber Hollow
  Chapel Hill, NC
Timber Ridge, LLC
  Woodinville, WA
Timberwalk
  Jacksonville, FL
Tortuga Bay
  Orlando, FL
Toscana
  Irvine, CA
Town Center (TX)
  Kingwood, TX
Town Center II (TX)
  Kingwood,TX
Townes at Herndon
  Hemdon, VA
Tradition at Alafaya
  Oviedo, FL
Trails at Dominion Park
  Houston, TX
Trump Place, 140 Riverside
  New York, NY (G)
Tramp Place, 160 Riverside
  New York, NY (G)
Trump Place, 180 Riverside
  New York, NY (G)
Tumbeny Isle
  Dallas, TX
Tuscany at Lindbergh
  Atlanta, GA
Tuscany Villas, LLC
  Los Angeles, CA
Tyrone Gardens
  Randolph, MA
Uptown Square
  Denver, CO (G)
Valencia Plantation
  Orlando, FL .
Venetian Condominium, LLC
  Phoenix, AZ
Versailles
  Woodland Hills, CA
Via Ventura
  Scottsdale, AZ
View Pointe
  Riverside, CA
Villa Solana
  Laguna Hills, CA
Village at Lakewood
  Phoenix, AZ
Village Oaks
  Austin, TX

F-8



--------------------------------------------------------------------------------



 



EXHIBIT F
ERP OPERATING LIMITED PARTNERSHIP
31-Dec-06

      Apartment Name   Location
Village of Newport
  Kent, WA
Virgil Square
  Los Angeles, CA
Vista Del Lago
  Mission Viejo, CA
Vista Grove
  Mesa, AZ
Vista Montana — Residential
   
Vista Montana — Condo
   
Waterford (Jax) II
  Jacksonville, FL
Waterford at Deerwood
  Jacksonville, FL
Waterford Place (CO)
  Thornton, CO
Waterside
  Reston, VA
Webster Green
  Needham,MA
Welleby Lake Club
  Sunrise, FL
Westfield Village
  Centerville, VA
Westridge
  Tacoma, WA
Westside Villas I
  Los Angeles, CA
Westside Villas II
  Los Angeles, CA
Westside Villas III
  Los Angeles, CA
Westside Villas IV
  Los Angeles, CA
Westside Villas V
  Los Angeles, CA
Westside Villas VI
  Los Angeles, CA
Westside Villas VII
  Los Angeles, CA
Whispering Oaks
  Walnut Creek, CA
Willow Trail
  Norcross, GA
Wimberly
  Dallas, TX
Wimberly at Deerwood
  Jacksonville, FL
Wimbledon Oaks
  Arlington, TX
Winchester Park
  Riverside, RI
Winchester Wood
  Riverside, RI
Windemere
  Mesa, AZ
Windmont
  Atlanta, GA
Windsor at Fair Lakes
  Fairfax, VA
Winterwood
  Charlotte, NC
Wood Creek (CA)
  Pleasant Hill, CA
Woodbridge II
  Cary,GA
Woodland Hills
  Decatur, GA
Woodlands of Brookfield
  Brookfield, WI
Woodmoor
  Austin, TX
Woodside
  Lorton, VA
Yarmouth Woods
  Yarmouth, ME

F-9



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF DESIGNATION AGREEMENT
Dated _____________, 200____
     Reference is made to that certain Revolving Credit Agreement, dated as of
February 28, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among ERP OPERATING LIMITED PARTNERSHIP, the banks
parties thereto, and BANK OF AMERICA, N.A. (the “Administrative Agent”), as
Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent, SUNTRUST
BANK, as Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, N.A., as Documentation Agent, LASALLE
BANK NATIONAL ASSOCIATION, as Documentation Agent, THE ROYAL BANK OF SCOTLAND
plc, as Documentation Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent. Terms defined in the Agreement are used herein with the
same meaning.
     [NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”),
and the Administrative Agent agree as follows:
          1. The Designor hereby designates the Designee, and the Designee
hereby accepts such designation, to have a right to make Money Market Loans
pursuant to Section 2.3 of the Agreement. Any assignment by Designor to Designee
of its rights to make a Money Market Loan pursuant to such Section 2.3 shall be
effective at the time of the funding of such Money Market Loan and not before
such time.
          2. Except as set forth in Section 7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower, EQR or any Down REIT
Guarantor or the performance or observance by the Borrower, EQR or any Down REIT
Guarantor of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto.
          3. The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Articles IV and V of the Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (b) agrees that it will independently and
without reliance upon the Administrative Agent, the
G-1

 



--------------------------------------------------------------------------------



 



Designor or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under any Loan Document; (c) confirms that it is a
Designated Lender; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under any Loan Document as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (e) agrees to be bound by each and every provision of
each Loan Document and further agrees that it will perform in accordance with
their terms all of the obligations which by the terms of any Loan Document are
required to be performed by it as a Designated Lender.
          4. The Designee hereby appoints Designor as Designee’s agent and
attorney in fact, and grants to Designor an irrevocable power of attorney, to
receive payments made for the benefit of Designee under the Agreement, to
deliver and receive all communications and notices under the Agreement and other
Loan Documents and to exercise on Designee’s behalf all rights to vote and to
grant and make approvals, waivers, consents or amendments to or under the
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Agreement or other Loan Documents shall
be binding on the Designee. The Borrower, the Administrative Agent and each of
the Banks may rely on and are beneficiaries of the preceding provisions.
          5. Following the execution of this Designation Agreement by the
Designor and its Designee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent. The effective date for
this Designation Agreement (the “Effective Date”) shall be the date of
acceptance hereof by the Administrative Agent, unless otherwise specified on the
signature page thereto.
          6. The Administrative Agent hereby agrees that it will not institute
against the Designee or join any other Person in instituting against the
Designee any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by the Designee and (ii) the Maturity
Date.
          7. The Designor unconditionally agrees to pay or reimburse the
Designee and save the Designee harmless against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed or asserted
by any of the parties to the Loan Documents against the Designee, in its
capacity as such, in any way relating to or arising out of this Designation
Agreement or any other Loan Documents or any action taken or omitted by the
Designee hereunder or thereunder, provided that the Designor shall not be
G-2

 



--------------------------------------------------------------------------------



 



liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Designee’s gross negligence or willful misconduct.
          8. Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, the Designee shall be a party to the Agreement with a
right (subject to the provisions of Section 2.3(b)) to make Money Market Loans
as a Bank pursuant to Section 2.3 of the Agreement and the rights and
obligations of a Bank related thereto; provided, however, that the Designee
shall not be required to make payments with respect to such obligations except
to the extent of excess cash flow of such Designee which is not otherwise
required to repay obligations of the Designee which are then due and payable.
Notwithstanding the foregoing, the Designor, as administrative agent for the
Designee, shall be and remain obligated to the Borrower, the Administrative
Agent and the Banks for each and every of the obligations of the Designee and
its Designor with respect to the Agreement, including, without limitation, any
indemnification obligations under Section 7.6 of the Agreement and any sums
otherwise payable to the Borrower by the Designee.
          9. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.
          10. This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Designation Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Designation Agreement.
G-3

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Designor and the Designee, intending to be
legally bound, have caused this Designation Agreement to be executed by their
officers thereunto duly authorized as of the date first above written.

      Effective Date:   ________________________, 200___

            [NAME OF DESIGNOR], as Designor
      By:           Title:                  [NAME OF DESIGNEE] as Designee
      By:           Title:       
Applicable Lending Office (and address for notices):

[ADDRESS]     

Accepted this _____ day of ____, 200__

          BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Title:        

G-4

 



--------------------------------------------------------------------------------



 



GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of February 28, 2007,
between LEXFORD PROPERTIES, L.P., an Ohio limited partnership, having an address
at Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”),
and BANK OF AMERICA, N.A., having an office at 231 South LaSalle Street,
Chicago, Illinois 60697, as administrative agent (“Administrative Agent”) for
the banks (the “Banks”) party to the Revolving Credit Agreement (as the same may
be amended, modified, supplemented or restated, the “Credit Agreement”), dated
as of the date hereof, among ERP Operating Limited Partnership (“Borrower”), the
Banks, Administrative Agent, JPMorgan Chase Bank, N.A., as syndication agent,
SunTrust Bank, Wachovia Bank, National Association, Wells Fargo Bank, N.A.,
LaSalle Bank National Association, The Royal Bank of Scotland plc, and U.S. Bank
National Association, as co-documentation agents.
WITNESSETH:
          WHEREAS, the Banks have agreed to make loans (hereinafter collectively
referred to as the “Loans”) and otherwise extend credit to Borrower in an
aggregate principal amount the Dollar Equivalent Amount of which is not to
exceed $1,500,000,000 (which amount may be increased to an amount not to exceed
$2,000,000,000);
          WHEREAS, the Loans will be evidenced by certain promissory notes (the
“Notes”) of Borrower made to each of the Banks in accordance with the terms of
the Credit Agreement;
          WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          WHEREAS, Guarantor is a limited partnership which, except for certain
preference units, is wholly-owned (directly and indirectly) by Borrower; and
          WHEREAS, in order further to induce the Administrative Agent and the
Banks to enter into the Loan Documents, Guarantor has agreed to enter into this
Guaranty;
          NOW, THEREFORE, in consideration of the premises and the benefits to
be derived from the making of the Loans and other extensions of credit under the
Credit Agreement by the Banks to Borrower, and in order to induce the
Administrative Agent and the Banks to enter into the Loan Documents, Guarantor
hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of Borrower now or hereafter existing under the Notes and the Credit
Agreement, for principal and/or interest as well as any and all other amounts
due thereunder, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and

 



--------------------------------------------------------------------------------



 



disbursements) incurred by the Administrative Agent or the Banks in enforcing
its or their rights under this Guaranty (all of the foregoing obligations being
the “Guaranteed Obligations”).
          2. It is agreed that the Guaranteed Obligations are primary and this
Guaranty shall be enforceable against Guarantor and its successors and assigns
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any Bank against Borrower or
its respective successors or assigns or any other party or against any security
for the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of nonpayment or nonobservance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligation, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any Bank
against Borrower or its respective successors or assigns, any of the rights or
remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.
          3. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension, marshalling of
assets or redemption laws, or right of homestead or exemption, whether now or at
any time hereafter in force, which may delay, prevent or otherwise affect the
performance by Guarantor of its obligations under, or the enforcement by the
Administrative Agent of, this Guaranty. Guarantor further covenants and agrees
not to set up or claim any defense, counterclaim, offset, setoff or other
objection of any kind to any action, suit or proceeding at law, in equity or
otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent other than the defense of the actual timely payment and
performance by Borrower of the Guaranteed Obligations; provided, however, that
the foregoing shall not be deemed a waiver of Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this

2



--------------------------------------------------------------------------------



 



Guaranty are not subject to any counterclaims, offsets or defenses against the
Administrative Agent or any Bank of any kind.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between Borrower or Guarantor and
the Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.
          5. This Guaranty shall be a continuing, irrevocable, unconditional and
absolute guaranty and the liability of Guarantor hereunder shall in no way be
terminated, affected, modified, impaired or diminished by reason of the
happening, from time to time, of any of the following, although without notice
or the further consent of Guarantor:
     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     (b) any extension of time that may be granted by the Administrative Agent
or any Bank to Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or
     (c) any action which the Administrative Agent or any Bank may take or fail
to take under or in respect of any of the Loan Documents or by reason of any
waiver of, or failure to enforce, any of the rights, remedies, powers or
privileges available to the Administrative Agent and the Banks under this
Guaranty or available to the Administrative Agent and the Banks at law, in
equity or otherwise, or any action on the part of the Administrative Agent or
any Bank granting indulgence or extension in any form whatsoever; or
     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or
     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or
     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by Borrower to the Administrative Agent and/or the Banks under
the Loan Documents in such manner as the Administrative Agent shall determine in
its sole discretion; or
     (g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting

3



--------------------------------------------------------------------------------



 



Borrower or any guarantor or any of the assets of any of them, including,
without limitation, (i) the release or discharge of Borrower or any guarantor
from the payment and performance of their respective obligations under any of
the Loan Documents by operation of law, or (ii) the impairment, limitation or
modification of the liability of Borrower or any guarantor in bankruptcy, or of
any remedy for the enforcement of the Guaranteed Obligations under any of the
Loan Documents, or Guarantor’s liability under this Guaranty, resulting from the
operation of any present or future provisions of the Bankruptcy Code or other
present or future federal, state or applicable statute or law or from the
decision in any court; or
     (h) any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.
          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent or any Bank from Borrower or
Guarantor or any other Person obligated in respect of the Guaranteed Obligations
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Bank for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor or such other Person), then Guarantor’s obligations hereunder shall,
to the extent of the payment rescinded or returned, be deemed to have continued
in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.
          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder; (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payments or acts of
performance in compliance with the obligations of Guarantor hereunder and
(iii) from and after an Event of Default, subordinates any liability or
indebtedness of Borrower or any entity comprising same now or hereafter held by
Guarantor or any affiliate of Guarantor to the obligations of Borrower under the
Loan Documents.
          8. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     (a) as of the date hereof, Guarantor is a limited partnership which, except
for certain preference units, is wholly-owned (directly and indirectly) by
Borrower;
     (b) based upon such relationship, Guarantor has determined that it is in
its best interests to enter into this Guaranty;

4



--------------------------------------------------------------------------------



 



     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     (d) the benefits to be derived by Guarantor from Borrower’s access to funds
and other credit made possible by the Loan Documents are at least equal to the
obligations undertaken pursuant to this Guaranty;
     (e) Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the terms hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Ohio, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
     (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty;
     (g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor, the
consequences of which violation would materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty or (ii) violate or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument to which Guarantor is a
party, or by which Guarantor or any of its property is bound, the consequences
of which violation, conflict, breach or default would materially and adversely
affect the property, assets or condition (financial or otherwise) of Guarantor
or which is likely to materially and adversely impair the ability of Guarantor
to perform its obligations under this Guaranty;
     (h) this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any

5



--------------------------------------------------------------------------------



 



Federal, state, local or foreign court, governmental agency or regulatory
authority is required in connection with the making and performance by Guarantor
of this Guaranty, except those which have already been obtained;
     (j) Guarantor is not an “investment company” as that term is defined in,
nor is it otherwise subject to regulation under, the Investment Company Act of
1940, as amended; and
     (k) Guarantor is not engaged principally, or as one of its important
activities, in the business of purchasing, carrying, or extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States).
          9. Guarantor and the Administrative Agent each acknowledge and agree
that this Guaranty is a guarantee of payment and performance and not of
collection and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower or Guarantor or otherwise, subject to the terms and
conditions of the Credit Agreement.
          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent (acting with the requisite consent of the Banks as provided
in the Credit Agreement).
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed

6



--------------------------------------------------------------------------------



 



stricken and severed from this Guaranty and the remaining provisions and
portions thereof shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be addressed
to such party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

     
If to Guarantor:
  Lexford Properties, L.P.
 
  c/o Equity Residential
 
  Two North Riverside Plaza
 
  Suite 400
 
  Chicago, Illinois 60606
 
  Attn: Chief Financial Officer
 
   
With Copies of
   
Notices to
   
Guarantor to:
  Equity Residential
 
  Two North Riverside Plaza
 
  Suite 400
 
  Chicago, Illinois 60606
 
  Attn: General Counsel
 
   
 
  and
 
   
 
  DLA Piper US LLP
 
  203 North LaSalle Street, Suite 1900
 
  Chicago, Illinois 60601
 
  Attn: James M. Phipps, Esq.
 
   
If to the
   
Administrative
   
Agent:
  Bank of America, N.A.
 
  Structured Debt Group
 
  Mail Code                     
 
  231 South LaSalle Street
 
  Chicago, IL 60697
 
  Attn:
 
   
With Copies of
   
Notices to the
   
Administrative
   
Agent to:
  Skadden, Arps, Slate,
 
  Meagher & Flom LLP
 
  Four Times Square
 
  New York, New York 10036
 
  Attn: Martha Feltenstein, Esq.

          Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate facsimile
confirmation is received, (ii) if given by certified or registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,

7



--------------------------------------------------------------------------------



 



upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section.
          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent and the Banks shall have commenced to
run, toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.
          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent or any Bank, nor excuse Guarantor from its obligations
hereunder. Any waiver of any such right or remedy to be enforceable against the
Administrative Agent and the Banks must be expressly set forth in a writing
signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Credit Agreement).
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.
               (b) Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of Illinois or of the United States of America for
the Northern District of Illinois, and, by execution and delivery of this
Guaranty, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Guarantor at its address
for notices set forth herein. The Guarantor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum. Nothing herein shall affect the right of the Administrative Agent to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.
               (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND
ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS

8



--------------------------------------------------------------------------------



 



GUARANTY. IT IS HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL
IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT
THIS GUARANTY AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE
BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND
REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NONJURY
TRIAL.
               (d) Guarantor does hereby further covenant and agree to and with
the Administrative Agent and the Banks that Guarantor may be joined in any
action against Borrower in connection with the Loan Documents and that recovery
may be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent or any Bank first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.
               (e) Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.
          21. Notwithstanding anything to the contrary contained herein (but
subject to Section 6 hereof), this Guaranty shall terminate and be of no further
force or effect upon the full performance and payment of the Guaranteed
Obligations hereunder. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.
          22. All of the Administrative Agent’s and the Banks’ rights and
remedies under each of the Loan Documents or under this Guaranty are intended to
be distinct, separate and cumulative and no such right or remedy therein or
herein mentioned is intended to be in exclusion of or a waiver of any other
right or remedy available to the Administrative Agent or any Bank.
          23. Notwithstanding anything contained herein to the contrary, in no
event shall the Guaranteed Obligations equal or exceed such an amount that, as
of the date hereof, would render, or would be deemed to render, Guarantor
insolvent.
          24. No claim may be made by the Guarantor or any other Person acting
by or through Guarantor against the Administrative Agent or any Bank or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any consequential or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or by the other Loan Documents, or
any act, omission or event occurring in connection therewith; and Guarantor
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

            GUARANTOR:

LEXFORD PROPERTIES, L.P., an Ohio limited partnership
      By:   Lexford Partners, L.L.C., an Ohio limited         liability company,
its general partner                By:   ERP Operating Limited Partnership, an
Illinois         limited partnership, its sole member                By:  
Equity Residential, a Maryland real estate investment trust, its general partner
                By:   /s/ Mark J. Parrell         Name:   Mark J. Parrell       
Title:   First Vice President and Treasurer     

          ACCEPTED:

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT
    By:   /s/ Mark A. Mokelke         Name:   Mark A. Mokelke        Title:  
Vice President       

ACKNOWLEDGMENT FOR GUARANTOR

     
STATE OF ILLINOIS
  )
 
  )  ss
COUNTY OF COOK
  )

     On February 26, 2007, before me personally came Mark J. Parrell, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that he is first vice president and
treasurer of Equity Residential, and that he executed the foregoing instrument
in the organization’s name, and that he had authority to sign the same, and he
acknowledged to me that he executed the same as the act and deed of said
organization for the uses and purposes therein mentioned.
[Seal]

                /s/ Susan Rozovics        Notary Public             

10



--------------------------------------------------------------------------------



 



EXHIBIT I
QUALIFIED BORROWER GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of ______________ ,
200_, between ERP OPERATING LIMITED PARTNERSHIP, a Delaware limited partnership,
having an address at Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606 (“Guarantor”), and BANK OF AMERICA, N.A., as administrative agent
(“Administrative Agent”) for the banks and other financial institutions (the
“Banks”) party to of the Revolving Credit Agreement (as the same may be amended,
modified, supplemented or restated, the “Credit Agreement”), dated as of the
date hereof, among ERP OPERATING LIMITED PARTNERSHIP (“Borrower”), the Banks,
the Administrative Agent,, JPMORGAN CHASE BANK, N.A., as Syndication Agent,
SUNTRUST BANK, as Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, N.A., as Documentation Agent, LASALLE
BANK NATIONAL ASSOCIATION, as Documentation Agent, THE ROYAL BANK OF SCOTLAND
plc, as Documentation Agent, and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent.
WITNESSETH:
          WHEREAS, pursuant to the terms of the Credit Agreement, a Qualified
Borrower may request (i) that the Banks make one or more loans (each, a “Loan”)
to such Qualified Borrower, to be guaranteed by Guarantor by this Guaranty and
to be evidenced by Qualified Borrower Notes (collectively, the “Note”), payable
by the Qualified Borrower to the order of the Banks and (ii) that the Fronting
Banks issue one or more Letters of Credit for the account of the Qualified
Borrower, to be guaranteed by Guarantor by this Guaranty;
          WHEREAS, this Guaranty is the “Qualified Borrower Guaranty” referred
to in the Credit Agreement;
          WHEREAS, in order to induce the Administrative Agent and the Banks to
make one or more Loans and to otherwise extend credit to one or more Qualified
Borrowers, and to satisfy one of the conditions contained in the Credit
Agreement with respect thereto, the Guarantor has agreed to enter into this
Guaranty; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          NOW THEREFORE, in consideration of the premises and the direct and
indirect benefits to be derived from the making of the Loans and issuance of
Letters of Credit by the Banks for the account of Qualified Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Guarantor hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
obligations of each and every Qualified Borrower now or hereafter existing under
the Notes and the Credit Agreement, including in the event that the Borrower
exercises its rights under the Credit Agreement to increase the Facility Amount,
for principal and/or interest as well as any and all other amounts due
thereunder, including, without limitation, all indemnity obligations of any
Qualified Borrower thereunder, and any and all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or the Banks in enforcing their rights
under this Guaranty (all of the foregoing obligations being the “Guaranteed
Obligations”).
          2. Intentionally Omitted.
          3. Intentionally Omitted.
          4. It is agreed that the Guaranteed Obligations of Guarantor hereunder
are primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent or any of the
Banks against the relevant Qualified Borrower or its respective successors or
assigns or any other party or against any security for the payment and
performance of the Guaranteed Obligations and without the necessity of any
notice of non-payment or non-observance or of any notice of acceptance of this
Guaranty or of any notice or demand to which Guarantor might otherwise be
entitled (including, without limitation, diligence, presentment, notice of
incurrence of any Guaranteed Obligation, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, imposition or agreement arrived at as to the amount
of or the terms of the Guaranteed Obligations, notice of adverse change in such
Qualified Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor

2



--------------------------------------------------------------------------------



 



hereby expressly waives; and Guarantor hereby expressly agrees that the validity
of this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Banks against such Qualified Borrower or its respective successors or assigns,
any of the rights or remedies reserved to the Administrative Agent or any of the
Banks pursuant to the provisions of the Loan Documents. Guarantor agrees that
any notice or directive given at any time to the Administrative Agent or any of
the Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer. Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would not make requested Loans or otherwise extend credit to a Qualified
Borrower.
          5. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent or any of the Banks of, this Guaranty.
Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, setoff or other objection of any kind to any action, suit
or proceeding at law, in equity or otherwise, or to any demand or claim that may
be instituted or made by the Administrative Agent or any of the Banks other than
the defense of the actual timely payment and performance by the relevant
Qualified Borrower of the Guaranteed Obligations hereunder; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

3



--------------------------------------------------------------------------------



 



          6. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between any Qualified Borrower and
the Administrative Agent and the Banks the obligations of such Qualified
Borrower under the Loan Documents.
          7. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
Guarantor:
     a. any assignment, amendment, modification or waiver of or change in any of
the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     b. any extension of time that may be granted by the Administrative Agent to
any Qualified Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or
     c. any action which the Administrative Agent may take or fail to take under
or in respect of any of the Loan Documents or by reason of any waiver of, or
failure to enforce, any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, in equity or otherwise, or any action on the part
of the Administrative Agent granting indulgence or extension in any form
whatsoever; or
     d. any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of any Qualified Borrower to the Administrative Agent and/or
the Banks; or
     e. any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by any Qualified Borrower to the
Administrative Agent and/or the Banks; or

4



--------------------------------------------------------------------------------



 



     f. the application of any sums by whomsoever paid or however realized to
any amounts owing by any Qualified Borrower to the Administrative Agent and/or
the Banks under the Loan Documents in such manner as the Administrative Agent
shall determine in its sole discretion; or
     g. Any Qualified Borrower’s or any guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of any Qualified Borrower’s or
any guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting any Qualified Borrower or
any guarantor or any of the assets of any of them, including, without
limitation, (i) the release or discharge of any Qualified Borrower or any
guarantor from the payment and performance of their respective obligations under
any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of any Qualified Borrower or any
guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or Guarantor’s liability under this
Guaranty, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or
     h. any improper disposition by any Qualified Borrower of the proceeds of
the Loans, it being acknowledged by Guarantor that the Administrative Agent or
any Bank shall be entitled to honor any request made by any Qualified Borrower
for a disbursement of such proceeds and that neither the Administrative Agent
nor any Bank shall have any obligation to see the proper disposition by any
Qualified Borrower of such proceeds.
          8. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent from any Qualified Borrower or
Guarantor under or with respect to this Guaranty is or must be rescinded or
returned by the Administrative Agent or any Bank for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any Qualified Borrower or Guarantor), then Guarantor’s obligations hereunder
shall, to the extent of the payment rescinded or returned, be deemed to have
continued in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or reinstated,
as the case may be, as to such payment, as though such previous payment had
never been made.

5



--------------------------------------------------------------------------------



 



          9. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against any Qualified Borrower
or any entity comprising same by reason of any payments or acts of performance
by Guarantor in compliance with the obligations of Guarantor hereunder,
(ii) waives any right to enforce any remedy which Guarantor now or hereafter
shall have against any Qualified Borrower or any entity comprising same by
reason of any one or more payments or acts of performance in compliance with the
obligations of Guarantor hereunder and (iii) from and after an Event of Default,
subordinates any liability or indebtedness of any Qualified Borrower or any
entity comprising same now or hereafter held by Guarantor or any affiliate of
Guarantor to the obligations of any Qualified Borrower under the Loan Documents.
The foregoing, however, shall not be deemed in any way to limit any rights that
Guarantor may have pursuant to the organizational documents of any Qualified
Borrower or which it may have at law or in equity with respect to any other
partners of such Qualified Borrower.
          10. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     a. Guarantor will be familiar with the financial condition of each
Qualified Borrower;
     b. Guarantor has determined that it is in its best interests to enter into
this Guaranty;
     c. this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     d. the benefits to be derived by Guarantor from each Qualified Borrower’s
access to funds made possible by the Loan Documents are at least equal to the
obligations undertaken pursuant to this Guaranty;
     e. Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the term hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;

6



--------------------------------------------------------------------------------



 



     f. to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty;
     g. the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor the
consequences of which violation is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty or
(ii) violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument to which Guarantor is a party, or by which Guarantor or any of
its property is bound, the consequences of which violation, conflict, breach or
default is likely to materially and adversely impair the ability of Guarantor to
perform its obligations under this Guaranty;
     h. this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     i. no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained; and
     j. Guarantor is not an “investment company” as that term is defined in, nor
is it otherwise subject to regulation under, the Investment Company Act of 1940,
as amended.

7



--------------------------------------------------------------------------------



 



          11. Guarantor and Administrative Agent each acknowledge and agree that
this Guaranty is a guarantee of payment and performance and not of collection
and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from any Qualified Borrower under the
provisions of any Loan Document.
          12. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by any Qualified Borrower or Guarantor or otherwise, subject to the
terms and conditions of the Credit Agreement.
          13. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          14. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          15. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent.
          16. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from

8



--------------------------------------------------------------------------------



 



this Guaranty and the remaining provisions and portions thereof shall continue
in full force and effect.
          17. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          18. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

     
If to Guarantor:
  Equity Residential
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attn: Chief Financial Officer

With Copies of
Notices to Guarantor to:
   
Equity Residential
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attn: Chief Legal Counsel
               and
DLA Piper US LLP
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attn: James M. Phipps, Esq.
 
If to the

    Administrative Agent: Bank of America, N.A.
 
   
 
  Attn:
Facsimile:

          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested,

9



--------------------------------------------------------------------------------



 



with first class postage prepaid, addressed as aforesaid, upon receipt or
refusal to accept delivery, (iii) if given by a nationally recognized overnight
carrier, 24 hours after such communication is deposited with such carrier with
postage prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section.
          19. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by any Qualified Borrower or Guarantor, with respect to
the Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
          20. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns.
          21. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse Guarantor from its obligations hereunder. Any
waiver of any such right or remedy to be enforceable against the Administrative
Agent must be expressly set forth in a writing signed by the Administrative
Agent.
          22. a. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
               b. Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Guaranty, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Guarantor at its address
for notices set forth herein. The Guarantor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with

10



--------------------------------------------------------------------------------



 



this Guaranty brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.
               c. GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND
ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE
LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN RELIANCE UPON
SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN
KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN
THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT
IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.
               d. Guarantor does hereby further covenant and agree to and with
the Administrative Agent that Guarantor may be joined in any action against any
Qualified Borrower in connection with the Loan Documents and that recovery may
be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent first pursuing or exhausting any remedy or claim against
any Qualified Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against any Qualified Borrower or
its successors or assigns, as if Guarantor were a party to such action, even
though Guarantor was not joined as a party in such action.
               e. Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.
          23. Notwithstanding anything to the contrary contained herein (but
subject to Section 8 hereof), this Guaranty shall terminate and be of no further

11



--------------------------------------------------------------------------------



 



force or effect upon the full performance and payment of the Guaranteed
Obligations hereunder and the termination of the Commitments under the Credit
Agreement. Upon termination of this Guaranty in accordance with the terms of
this Guaranty, the Administrative Agent promptly shall deliver to Guarantor such
documents as Guarantor or Guarantor’s counsel reasonably may request in order to
evidence such termination.
          24. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.
          25. The Guarantor shall not use any assets of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or
secure the Loans, the Notes, the Obligations or this Guaranty. The Guarantor
shall not assign, sell, pledge, encumber, transfer, hypothecate or otherwise
dispose of any of its rights or interests (direct or indirect) in any Qualified
Borrower, or attempt to do any of the foregoing or suffer any of the foregoing,
or permit any party with a direct or indirect interest or right in any Qualified
Borrower to do any of the foregoing, if such action would cause the Notes, the
Loans, the Obligations, this Guaranty, or any of the other Loan Documents or the
exercise of any of the Administrative Agent’s or Bank’s rights in connection
therewith, to constitute a prohibited transaction under ERISA or the Code
(unless the Guarantor furnishes to the Administrative Agent a legal opinion
satisfactory to the Administrative Agent that the transaction is exempt from the
prohibited transaction provisions of ERISA and the Code (and for this purpose,
the Administrative Agent and the Banks, by accepting the benefits of this
Guaranty, hereby agree to supply Guarantor all relevant non-confidential,
factual information reasonably necessary to such legal opinion and reasonably
requested by Guarantor) or would otherwise result in the Administrative Agent or
any of the Banks being deemed in violation of Sections 404 or 406 of ERISA or
Section 4975 of the Code or would otherwise result in the Administrative Agent
or any of the Banks being a fiduciary or party in interest under ERISA or a
“disqualified person” as defined in Section 4975(e)(2) of the Code with respect
to an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code. The Guarantor shall
indemnify and hold each of the Administrative Agent and the Banks free and
harmless from and against all loss, costs (including attorneys’ fees and
expenses), expenses, taxes and damages (including consequential damages) that
each of the Administrative Agent and the Banks may suffer by reason of the
investigation,

12



--------------------------------------------------------------------------------



 



defense and settlement of claims and in obtaining any prohibited transaction
exemption under ERISA necessary in Administrative Agent’s reasonable judgment as
a result of Guarantor’s action or inaction or by reason of a breach of the
foregoing provisions by Guarantor.
[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

            GUARANTOR:
ERP OPERATING LIMITED PARTNERSHIP
      By:   EQUITY RESIDENTIAL               By:           Name:          
Title:        

         ACCEPTED:

BANK OF AMERICA, N.A.
      By:           Name:           Title:        

1



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT FOR GUARANTOR

         
STATE OF ILLINOIS
  )    
 
  )   SS.
COUNTY OF COOK
  )    

          On ___, 200_, before me personally came
                                    ,to me known to be the person who executed
the foregoing instrument, and who, being duly sworn by me, did depose and say
that he is                                        of Equity Residential, the
general partner of ERP Operating Limited Partnership, and that he executed the
foregoing instrument in the organization’s name, and that he had authority to
sign the same, and he acknowledged to me that he executed the same as the act
and deed of said organization for the uses and purposes therein mentioned.
[Seal]

                        Notary Public           

2



--------------------------------------------------------------------------------



 



EXHIBIT J
PLEDGE AND SECURITY AGREEMENT
(Ownership Interests)
     THIS PLEDGE AND SECURITY AGREEMENT, dated as of __________ __, 20__ (this
“Agreement”), is entered into by ERP OPERATING LIMITED PARTNERSHIP, an Illinois
limited partnership (“Pledgor”), for the benefit of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Banks (as defined below) (the Administrative Agent, together with
its successors and assigns as Administrative Agent under the Credit Agreement
(as defined below), the “Secured Party”).
RECITALS
          A. Pledgor is the borrower under that certain Revolving Credit
Agreement dated as of February         , 2007 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Pledgor, the Banks party thereto (the “Banks”),
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent,
______________________________, as Documentation Agent. All capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.
          B.______________________________, L.L.C., a Delaware limited liability
company (“Owner”), owns the fee simple interest in and to the real property
located at ___________________________(the “Property”).
          C. Pledgor owns directly 100% of the membership interests in Owner.
          D. Under the Credit Agreement, there are Loans currently outstanding
in an aggregate amount exceeding the Dollar Equivalent amount of $_____________.
          E. Pledgor desires to secure a portion of the Loans as provided in
Section 9.21 of the Credit Agreement and has elected to execute and deliver this
Agreement as security for the repayment of $                      of the Loans
(the “Secured Portion of the Loans”).
          F. This Agreement constitutes one of the pledge agreements described
in Section 9.21 of the Credit Agreement.
          NOW, THEREFORE, in consideration of the foregoing, ten dollars ($10)
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
AGREEMENT
          1. Definitions. In addition to all of the other capitalized terms
defined herein, the following terms shall have the following respective
meanings:

J-1



--------------------------------------------------------------------------------



 



          (a) “Collateral” means (i) the Pledged Interests, and (ii) all cash
and non-cash “Proceeds” (as such term is defined in the UCC).
          (b) “Corporate Documents” mean (i) those certain Articles of
Organization of Owner dated as of __________ __, 20___, and (ii) that certain
Operating Agreement of Owner, all as such instruments may be amended or modified
from time to time.
          (c) “Event of Default” means the failure to pay the Secured Portion of
the Loans when due under this Agreement.
          (d) “Pledged Interests” means all legal and beneficial ownership
interests now or hereafter owned by Pledgor in Owner.
          (e) “UCC” means the Uniform Commercial Code, as in effect from time to
time in the State of Illinois.
     2. Pledge of Collateral.
          2.1 As security for the due and punctual payment of all of the Secured
Portion of the Loans, Pledgor hereby pledges to Secured Party and grants to
Secured Party a security interest in and to the Collateral. The Collateral shall
be held and disposed of by Secured Party in accordance with the following
provisions:
          (a) Secured Party shall retain a security interest in the Collateral
until the date on which the Secured Portion of the Loans has been paid in full.
Upon the occurrence and during the continuance of an Event of Default, Secured
Party may exercise, in addition to its other rights and remedies hereunder, or
in any of the other Loan Documents, all rights and remedies of a secured party
under the UCC with respect to the Collateral as in effect at the time and
otherwise available by action or actions at law or in equity, including, without
limitation:
          (i) to sell the Collateral either at public sale or, at the option of
Secured Party and to the extent permitted under the UCC, a private sale;
          (ii) to proceed by way of appropriate judicial proceedings to have the
Collateral sold at judicial sale; or
          (iii) to pursue any other available legal remedy and, out of the
proceeds of the sale of the Collateral, Secured Party shall be entitled to
receive, by preference and priority over all persons whatsoever, the full
remaining and unpaid balance of the Secured Portion of the Loans, together with
all costs, reasonable attorneys’ fees and other charges incurred in connection
with the enforcement of this Agreement.
Without limiting the foregoing, Secured Party and/or such nominee(s) or
designee(s) shall have the right, to the extent permitted by law, upon any
public or private sale or sales to purchase the Collateral so sold. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least
21 days before such sale or other disposition.

J-2



--------------------------------------------------------------------------------



 



          (b) Neither Secured Party nor any such nominee or designee shall be
liable for any failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so, nor shall they be under any obligation
to sell or otherwise dispose of any Collateral upon the request of Pledgor or
any other person or entity or to take any other action whatsoever with regard to
the Collateral or any part thereof.
          (c) Secured Party is hereby authorized to and shall apply the proceeds
of such sale of or other realization upon, any or all of the Collateral, after
first deducting the costs and expenses of sale, including reasonable attorneys’
fees and reasonable costs of Secured Party’s agents, to the payment of the
Secured Portion of the Loans in such order as Secured Party shall elect, in its
sole discretion, it being understood that this Agreement shall remain in full
force and effect and Secured Party shall retain all rights hereunder until the
date on which all of the Secured Portion of the Loans has been paid in full,
after deducting all such costs and expenses. If after any sale of the Collateral
pursuant to this Section 2.1, there shall be a balance remaining after the
payment of all of the items described above, such balance shall be paid to those
persons or entities entitled by law to receive such balance to allocate among
themselves, without any liability resulting therefrom on the part of Secured
Party.
          (d) All remedies of Secured Party hereunder are cumulative and are in
addition to any other remedies provided for at law or in equity and may, to the
extent permitted by law, be exercised concurrently or separately, and the
exercise of any one remedy shall not be deemed an election of such remedy or to
preclude the exercise of any other remedy. No failure on the part of Secured
Party to exercise and no delay in exercising any right or remedy shall operate
as a waiver thereof or in any way modify or be deemed to modify the terms of
this Agreement or of the obligations secured hereby, nor shall any single or
partial exercise by Secured Party of any right or remedy preclude any other or
further exercise of the same or any other right or remedy. Except as otherwise
specifically required herein, notice of the exercise of any right, remedy or
power granted to Secured Party by this Agreement is not required to be given.
          (e) All property delivered to Secured Party pursuant hereto shall be
held by Secured Party subject to the terms, covenants and conditions herein set
forth. Secured Party shall not be liable for any action taken or omitted to be
taken by it relative to any of the Collateral except for its own gross
negligence or willful misconduct, and Secured Party shall not be liable for any
action or omission to act on the part of any agent appointed and selected by
Secured Party with reasonable care to act with respect to the Collateral (or any
part thereof). Secured Party shall exercise reasonable care in the custody and
preservation of all property delivered to it hereunder. Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of such
property if such property is accorded treatment equal to that which Secured
Party accords its own property, it being understood that Secured Party shall not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to the Collateral (or any part thereof).
     3. Representations and Warranties of Pledgor.
          3.1 Pledgor hereby represents and warrants, as of the date hereof,
that:

J-3



--------------------------------------------------------------------------------



 



          (a) Pledgor (i) is the record and beneficial owner of, and has good
and marketable title to, the Pledged Interests, and (ii) has the right and
authority to pledge the Pledged Interests and grant a security interest in the
Collateral as herein provided.
          (b) Pledgor owns all of the membership interests of Owner. Pledgor has
the legal capacity and the full power and authority to execute, deliver and
perform its respective obligations under this Agreement. This Agreement has been
duly and validly executed and delivered by Pledgor. The execution, delivery and
performance of this Agreement by Pledgor will not cause a violation of or a
default under the partnership agreement of Pledgor, and will not conflict with
or result in a breach of the terms or provisions of any existing law or existing
rule, regulation or order of any court or governmental body binding on or
affecting Pledgor. This Agreement constitutes a valid and legally binding
obligation of Pledgor and is fully enforceable against Pledgor in accordance
with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and limitations imposed by general principles of
equity.
     4. Mandatory Prepayment; Release of Collateral.
          4.1 The Secured Portion of the Loans shall be paid in full upon:
          (a) The occurrence of an Event of Default under the Credit Agreement
and the acceleration of the Loans thereunder.
          (b) The transfer or assignment of the Pledged Interests, other than an
assignment of the Pledged Interests to a qualified intermediary in connection
with a like-kind exchange intended to qualify for treatment under Section 1031
of the Code (a “Membership Transfer”).
          (c) The sale or transfer of the Property by Owner (a “Title
Transfer”).
          4.2 This Agreement shall be released automatically and without further
action of the parties (i) upon a Membership Transfer or a Title Transfer and the
payment of the Secured Portion of the Loans in full, or (ii) at any time upon
prepayment of the Loans under the Credit Agreement by an amount equal to or
greater than the Secured Portion of the Loans which Borrower has designated as a
prepayment of the Secured Portion of the Loans. Without limiting the automatic
nature of the foregoing release, upon such release and upon the request of
Pledgor, Secured Party shall execute and deliver a written release and
termination of this Agreement in such form as may be reasonably requested by
Pledgor.
     5. Voting Rights; Distributions.
          5.1 So long as an Event of Default shall not have occurred and be
continuing, Pledgor shall be permitted to exercise all voting and member rights
with respect to the Pledged Interests. Upon the occurrence and during the
continuance of an Event of Default, the aforesaid rights shall immediately vest
in the Secured Party, which shall have the sole and exclusive authority to
exercise such rights.

J-4



--------------------------------------------------------------------------------



 



          5.2 So long as an Event of Default shall not have occurred and be
continuing, Pledgor shall be permitted to retain all Proceeds distributed by
Owner. Upon the occurrence and during the continuance of an Event of Default,
the aforesaid rights shall immediately vest in the Secured Party, which shall
have the sole and exclusive authority to exercise such rights.
     6. Miscellaneous
          6.1 All notices, requests, demands, approvals, consents, statements
and reports (collectively the “Notices”) to be given hereunder shall be in
writing, and, except as otherwise expressly provided in this Agreement, shall be
given by hand delivery, by telecopier (with receipt confirmed), by overnight
courier (such as Federal Express, Express Mail or UPS Next Day Air) or by
certified mail, return receipt requested, addressed as follows (or to such other
address as a party may designate by notice to the other in accordance herewith):

     
if to Pledgor:
  ERP Operating Limited Partnership
Two North Riverside Plaza, Suite 400
Chicago, Illinois 60606
Attention: Treasurer
Telecopy: 312-
 
   
With a copy to:
  Equity Residential
Two North Riverside Plaza, Suite 400
Chicago, Illinois 60606
Attention: General Counsel
Telecopy: 312-
 
   
if to Secured Party:
  Bank of America, N.A.

All Notices shall be deemed delivered hereunder only upon receipt or refusal to
accept delivery.
          6.2 This Agreement constitutes the entire agreement between the
parties as to the subject matter hereof.
          6.3 Section headings used herein are for convenience only and are not
to affect the construction of or be taken into consideration in interpreting
this Agreement.
          6.4 All covenants and agreements contained herein shall be binding
upon, and inure to the benefit of the parties and their respective successors
and assigns; provided, however, that, other than an assignment to a qualified
intermediary in connection with a like-kind exchange intended to qualify for
treatment under Section 1031 of the Code, Pledgor may not assign its rights or
obligations hereunder without the prior written consent of Secured Party. An
assignment in substantially the form attached to this Agreement as Exhibit A may
be used and shall be sufficient to assign Pledgor’s rights and obligations under
this Agreement to such qualified intermediary. Secured Party may transfer or
assign this Agreement to any successor to Secured Party as Administrative Agent
under the Credit Agreement and upon such transfer or

J-5



--------------------------------------------------------------------------------



 



assignment the assignee shall be entitled to all the rights, powers, privileges
and remedies of Secured Party to the extent assigned or transferred.
          6.5 This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois applicable to
contracts made and to be wholly performed therein without respect to conflict of
laws principles.
          6.6 By acceptance of this Agreement, Secured Party does not assume any
of the obligations of Pledgor including, without limitation, any claims that may
arise or exist under or in connection with the Corporate Documents, nor shall
Secured Party be deemed to be a partner of Pledgor or Owner.
          6.7 Pledgor shall pay all reasonable costs of collection and
reasonable attorneys’ fees and disbursements, including reasonable attorneys’
fees, incurred in enforcing the provisions of this Agreement.
          6.8 If any provision hereof is held to be invalid or unenforceable,
then, to the fullest extent permitted by law, the other provisions hereof shall
remain in full force and effect.
          6.9 This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.
[Remainder of page intentionally left blank]

J-6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pledgor has executed this Agreement as of the date
first above written.

            PLEDGOR:

ERP Operating Limited Partnership, an Illinois
limited partnership               By:   Equity Residential, a Maryland real
estate                 investment trust, its general partner     

            By:           Name:           Title:      

            SECURED PARTY:

Bank of America, N.A.
      By:           Name:           Title:        

J-7



--------------------------------------------------------------------------------



 



EXHIBIT A to
Pledge and Security Agreement
Form of Assignment to Qualified Intermediary
ASSIGNMENT OF MEMBERSHIP INTEREST
     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
are hereby acknowledged, ERP OPERATING LIMITED PARTNERSHIP (“Assignor”), hereby
sells, assigns and transfers to ____________(“Assignee”), all of Assignor’s
right, title and interest to its membership interest in, _______, L.L.C., a
______ limited liability company (the “Interest”), subject to the pledge and
security interest granted under that certain Pledge and Security Agreement dated
as of ____________, 20___, between Assignor, as Pledgor, and Bank of America,
N.A., as Secured Party (the “Pledge Agreement”).
     1. Assignee (a) acknowledges that the Interest is subject to the terms of
the Operating Agreement of _______________, L.L.C. (the “Operating Agreement”);
and (b) by execution of this Assignment, intends to and is deemed to have
executed a written agreement by which Assignee agrees to be bound by and
confirms the Operating Agreement as contemplated in the Operating Agreement.
     2. Assignee (a) acknowledges that the Interest is assigned subject to the
terms of the Pledge Agreement; and (b) by execution of this Assignment and
subject to Section 4 below, agrees to accept responsibility for repayment of,
and acknowledges that it is expected to pay, the Secured Portion of the Loans
(as defined in the Pledge Agreement) as provided in the Pledge Agreement.
Assignor and Assignee acknowledge and agree that neither the acceptance of
responsibility by Assignee nor the provisions of Section 4 below shall release
Assignor or any other person liable for payment of the Secured Portion of the
Loans.
     3. By execution of this instrument, Assignor has agreed that Assignee is
admitted as a member of _______________, L.L.C.
     4. Notwithstanding any other provision contained herein to the contrary,
the Pledge Agreement shall be fully non-recourse as to Assignee, and the Secured
Party under the Pledge Agreement shall be entitled to look only to the
Collateral (as defined in the Pledge Agreement) owned by Assignee to satisfy
Assignee’s obligation to pay the Secured Portion of the Loans. In no event shall
the Secured Party be entitled to look to Assignee, its members, affiliates or
any entity related thereto personally to satisfy the obligations assumed by
Assignee under this Assignment.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment of
Membership Interest as of the ___ day of ________, 20__.

J-8



--------------------------------------------------------------------------------



 



            ASSIGNOR:

ERP OPERATING LIMITED PARTNERSHIP
      By:  Equity Residential    

                  By:           Name:           Title:      

            ASSIGNEE:
                By:           Name:           Title:        

                                   

J-9



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I DEFINITIONS

 
       
SECTION 1.1 Definitions
    1  
SECTION 1.2 Accounting Terms and Determinations
    34  
SECTION 1.3 Types of Borrowings
    35  
 
        ARTICLE II THE CREDITS

 
       
SECTION 2.1 Commitments to Lend
    35  
SECTION 2.2 Notice of Borrowing
    37  
SECTION 2.3 Money Market Borrowings
    39  
SECTION 2.4 Notice to Banks; Funding of Loans
    44  
SECTION 2.5 Notes
    46  
SECTION 2.6 Method of Electing Interest Rates
    47  
SECTION 2.7 Interest Rates
    49  
SECTION 2.8 Fees
    50  
SECTION 2.9 Maturity Date
    51  
SECTION 2.10 Intentionally Omitted
    51  
SECTION 2.11 Optional Prepayments and Optional Decreases and Termination
    52  
SECTION 2.12 General Provisions as to Payments
    53  
SECTION 2.13 Funding Losses
    55  
SECTION 2.14 Computation of Interest and Fees
    55  
SECTION 2.15 Use of Proceeds
    55  
SECTION 2.16 Letters of Credit
    55  
SECTION 2.17 Letter of Credit Usage Absolute
    59  
SECTION 2.18 Swingline Loan Subfacility
    60  
SECTION 2.19 Letters of Credit Maturing after the Maturity Date
    63  
SECTION 2.20 Special Provisions Regarding Alternate Currency Loans
    63  
SECTION 2.21 Qualified Borrowers
    66  
SECTION 2.22 Mandatory Prepayments
    67  
 
        ARTICLE III CONDITIONS

 
       
SECTION 3.1 Closing
    68  
SECTION 3.2 Borrowings
    70  
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
       
SECTION 4.1 Existence and Power
    72  
SECTION 4.2 Power and Authority
    72  
SECTION 4.3 No Violation
    72  

i



--------------------------------------------------------------------------------



 



         
SECTION 4.4 Financial Information
    73  
SECTION 4.5 Litigation
    74  
SECTION 4.6 Compliance with ERISA
    74  
SECTION 4.7 Environmental Matters
    75  
SECTION 4.8 Taxes
    75  
SECTION 4.9 Full Disclosure
    75  
SECTION 4.10 Solvency
    75  
SECTION 4.11 Use of Proceeds; Margin Regulations
    76  
SECTION 4.12 Governmental Approvals
    76  
SECTION 4.13 Investment Company Act; Public Utility Holding Company Act
    76  
SECTION 4.14 Principal Offices
    76  
SECTION 4.15 REIT Status
    76  
SECTION 4.16 No Default
    77  
SECTION 4.17 Compliance With Law
    77  
SECTION 4.18 Organizational Documents
    77  
SECTION 4.19 Qualifying Unencumbered Properties
    77  
 
        ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

 
       
SECTION 5.1 Information
    78  
SECTION 5.2 Payment of Obligations
    81  
SECTION 5.3 Maintenance of Property; Insurance; Leases
    81  
SECTION 5.4 Conduct of Business and Maintenance of Existence
    81  
SECTION 5.5 Compliance with Laws
    82  
SECTION 5.6 Inspection of Property, Books and Records
    82  
SECTION 5.7 Intentionally Omitted
    82  
SECTION 5.8 Financial Covenants
    82  
SECTION 5.9 Restriction on Fundamental Changes
    83  
SECTION 5.10 Changes in Business
    84  
SECTION 5.11 Margin Stock
    84  
SECTION 5.12 Intentionally Omitted
    84  
SECTION 5.13 EQR Status
    84  
 
        ARTICLE VI
DEFAULTS

 
       
SECTION 6.1 Events of Default
    85  
SECTION 6.2 Rights and Remedies
    88  
SECTION 6.3 Notice of Default
    89  
SECTION 6.4 Actions in Respect of Letters of Credit
    89  
SECTION 6.5 Distribution of Proceeds after Default
    91  

ii



--------------------------------------------------------------------------------



 



          ARTICLE VII THE AGENTS

 
       
SECTION 7.1 Appointment and Authorization
    92  
SECTION 7.2 Agency and Affiliates
    92  
SECTION 7.3 Action by Administrative Agent
    92  
SECTION 7.4 Consultation with Experts
    92  
SECTION 7.5 Liability of Administrative Agent, Syndication Agent, Documentation
Agents
    93  
SECTION 7.6 Indemnification
    93  
SECTION 7.7 Credit Decision
    94  
SECTION 7.8 Successor Administrative Agent or Syndication Agent
    95  
SECTION 7.9 Consents and Approvals
    96  
 
        ARTICLE VIII CHANGE IN CIRCUMSTANCES

 
       
SECTION 8.1 Basis for Determining Interest Rate Inadequate or Unfair
    96  
SECTION 8.2 Illegality
    98  
SECTION 8.3 Increased Cost and Reduced Return
    99  
SECTION 8.4 Taxes
    101  
SECTION 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans
    104  
 
        ARTICLE IX MISCELLANEOUS

 
       
SECTION 9.1 Notices
    105  
SECTION 9.2 No Waivers
    105  
SECTION 9.3 Expenses; Indemnification
    105  
SECTION 9.4 Sharing of Set-Offs
    108  
SECTION 9.5 Amendments and Waivers
    109  
SECTION 9.6 Successors and Assigns
    109  
SECTION 9.7 Collateral
    113  
SECTION 9.8 Governing Law; Submission to Jurisdiction
    113  
SECTION 9.9 Counterparts; Integration; Effectiveness
    114  
SECTION 9.10 WAIVER OF JURY TRIAL
    114  
SECTION 9.11 Survival
    115  
SECTION 9.12 Domicile of Loans
    115  
SECTION 9.13 Limitation of Liability
    115  
SECTION 9.14 Recourse Obligation
    115  
SECTION 9.15 Confidentiality
    116  
SECTION 9.16 Bank’s Failure to Fund
    116  
SECTION 9.17 No Bankruptcy Proceedings
    122  
SECTION 9.18 Down REIT Guaranties
    122  
SECTION 9.19 USA PATRIOT Act Notice
    123  

iii



--------------------------------------------------------------------------------



 



         
SECTION 9.20 Public/Private Information
    124  
SECTION 9.21 Section 1031 Exchanges
    125  
SECTION 9.22 No Advisory or Fiduciary Responsibility
    126  

iv



--------------------------------------------------------------------------------



 



     
Schedule 1.1 - Mandatory Cost Formulae
   
Schedule 2.16 - Letters of Credit Transferred to New Revolver
   
Schedule 2.3 - Money Market Loans Transferred to New Revolver
   
Exhibit A-1 - Form of Designated Lender Note
   
Exhibit A-2 - Form of Note
   
Exhibit A-3 - Form of Qualified Borrower Note
   
Exhibit B - Form of Money Market Quote Request
   
Exhibit C - Notice of Borrowing
   
Exhibit D - Form of Money Market Quote
   
Exhibit E - Transfer Supplement
   
Exhibit F - Qualified Unencumbered Properties
   
Exhibit G - Designation Agreement
   
Exhibit H - Down REIT Guaranty
   
Exhibit I - Qualified Borrower Guaranty
   
Exhibit J - Form of Pledge Agreement
   

v